Exhibit 10.2

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT.  THE
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND ARE DENOTED BY [***].  THE
CONFIDENTIAL PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

 

ASSET PURCHASE AGREEMENT


BY AND AMONG


STEWART & STEVENSON SERVICES, INC.,

CERTAIN SUBSIDIARIES

OF

STEWART & STEVENSON SERVICES, INC.

AND


HUSHANG ANSARY



DATED AS OF OCTOBER 24, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Definitions and Usage

1

 

 

 

 

 

1.1

DEFINITIONS

1

 

 

 

 

 

1.2

USAGE

12

 

 

 

 

2.

Sale and Transfer of Assets; Closing

13

 

 

 

 

 

2.1

ASSETS TO BE SOLD

14

 

 

 

 

 

2.2

EXCLUDED ASSETS

15

 

 

 

 

 

2.3

CONSIDERATION

17

 

 

 

 

 

2.4

LIABILITIES

17

 

 

 

 

 

2.5

PRORATIONS OF CERTAIN PROPERTY TAXES

19

 

 

 

 

 

2.6

SALES AND TRANSFER TAXES; RECORDING FEES

19

 

 

 

 

 

2.7

ALLOCATION

19

 

 

 

 

 

2.8

CLOSING

20

 

 

 

 

 

2.9

CLOSING OBLIGATIONS

20

 

 

 

 

 

2.10

ADJUSTMENT AMOUNT AND PAYMENT

22

 

 

 

 

 

2.11

ADJUSTMENT PROCEDURE

23

 

 

 

 

 

2.12

PURCHASED SUBSIDIARIES

24

 

 

 

 

 

[***]

 

 

 

 

 

 

3.

Representations and Warranties of Sellers

26

 

 

 

 

 

3.1

ORGANIZATION AND GOOD STANDING

26

 

 

 

 

 

3.2

ENFORCEABILITY; AUTHORITY; NO CONFLICT

26

 

 

 

 

 

3.3

FINANCIAL STATEMENTS

27

 

 

 

 

 

3.4

BOOKS AND RECORDS

28

 

 

 

 

 

3.5

CONDITION AND SUFFICIENCY OF ASSETS

28

 

 

 

 

 

3.6

DESCRIPTION OF BUSINESS PROPERTY

28

 

 

 

 

 

3.7

TITLE TO ASSETS; ENCUMBRANCES

29

 

 

 

 

 

3.8

ACCOUNTS RECEIVABLE

30

 

 

 

 

 

3.9

INVENTORIES

30

 

 

 

 

 

3.10

INTENTIONALLY DELETED

30

 

 

 

 

 

3.11

TAXES

30

 

 

 

 

 

3.12

LABOR MATTERS; COMPLIANCE

31

 

 

 

 

 

3.13

EMPLOYEE BENEFITS

32

 

 

 

 

 

3.14

COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL AUTHORIZATIONS

33

 

 

 

 

 

3.15

LEGAL PROCEEDINGS; ORDERS

34

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

3.16

ABSENCE OF CERTAIN CHANGES AND EVENTS

35

 

 

 

 

 

3.17

CONTRACTS; NO DEFAULTS

36

 

 

 

 

 

3.18

INSURANCE

38

 

 

 

 

 

3.19

ENVIRONMENTAL MATTERS

39

 

 

 

 

 

3.20

INTELLECTUAL PROPERTY

40

 

 

 

 

 

3.21

RELATED PARTY TRANSACTIONS

41

 

 

 

 

 

3.22

BROKERS OR FINDERS

41

 

 

 

 

 

3.23

LETTERS OF CREDIT

41

 

 

 

 

 

3.24

PURCHASED SUBSIDIARIES

41

 

 

 

 

4.

Representations and Warranties of Buyer and Buyer Entity

42

 

 

 

 

 

4.1

ORGANIZATION AND GOOD STANDING

42

 

 

 

 

 

4.2

ENFORCEABILITY; AUTHORITY; NO CONFLICT

42

 

 

 

 

 

4.3

CERTAIN PROCEEDINGS

44

 

 

 

 

 

4.4

INVESTIGATION

44

 

 

 

 

 

4.5

BROKERS OR FINDERS

44

 

 

 

 

5.

Covenants of Buyer and Sellers Prior to Closing

44

 

 

 

 

 

5.1

REQUIRED APPROVALS

44

 

 

 

 

 

5.2

NOTIFICATION

45

 

 

 

 

 

5.3

COMMERCIALLY REASONABLE EFFORTS

45

 

 

 

 

 

5.4

BULK SALES LAWS

45

 

 

 

 

 

5.5

LETTERS OF CREDIT

45

 

 

 

 

 

5.6

UPDATING

46

 

 

 

 

6.

Covenants of Sellers Prior to Closing

46

 

 

 

 

 

6.1

ACCESS AND INVESTIGATION

46

 

 

 

 

 

6.2

OPERATION OF THE BUSINESS

47

 

 

 

 

 

6.3

NEGATIVE COVENANT

49

 

 

 

 

 

6.4

CURRENT EVIDENCE OF TITLE

49

 

 

 

 

 

6.5

LOUISIANA FACILITIES

51

 

 

 

 

7.

Conditions Precedent to Buyer’s Obligation to Close

51

 

 

 

 

 

7.1

ACCURACY OF REPRESENTATIONS; SELLERS’ PERFORMANCE

51

 

 

 

 

 

7.2

HSR ACT

52

 

 

 

 

 

7.3

ADDITIONAL DOCUMENTS

52

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

7.4

NO PROCEEDINGS

52

 

 

 

 

 

7.5

NO CONFLICT

53

 

 

 

 

8.

Conditions Precedent to each Seller’s Obligation to Close

53

 

 

 

 

 

8.1

ACCURACY OF REPRESENTATIONS; BUYER’S PERFORMANCE

53

 

 

 

 

 

8.2

HSR ACT

53

 

 

 

 

 

8.3

ADDITIONAL DOCUMENTS

53

 

 

 

 

 

8.4

NO PROCEEDINGS

54

 

 

 

 

 

8.5

NO CONFLICT

54

 

 

 

 

9.

Termination

54

 

 

 

 

 

9.1

TERMINATION EVENTS

54

 

 

 

 

 

9.2

EFFECT OF TERMINATION

55

 

 

 

 

10.

Additional Covenants

55

 

 

 

 

 

10.1

EMPLOYEES AND EMPLOYEE BENEFITS

55

 

 

 

 

 

10.2

NONSOLICITATION

57

 

 

 

 

 

10.3

CUSTOMER AND OTHER BUSINESS RELATIONSHIPS

57

 

 

 

 

 

10.4

RETENTION OF AND ACCESS TO RECORDS

57

 

 

 

 

 

10.5

FURTHER ASSURANCES

58

 

 

 

 

 

10.6

INTENTIONALLY DELETED

58

 

 

 

 

 

10.7

PROVISIONS RELATING TO CERTAIN ASSETS

58

 

 

 

 

 

10.8

SUPPORT

59

 

 

 

 

11.

Indemnification; Remedies

61

 

 

 

 

 

11.1

SURVIVAL

61

 

 

 

 

 

11.2

INDEMNIFICATION AND REIMBURSEMENT BY SELLERS

61

 

 

 

 

 

11.3

INDEMNIFICATION AND REIMBURSEMENT BY BUYER

62

 

 

 

 

 

11.4

LIMITATIONS RELATED TO ENVIRONMENTAL MATTERS

63

 

 

 

 

 

11.5

LIMITATIONS ON AMOUNT — SELLERS

63

 

 

 

 

 

11.6

LIMITATIONS ON AMOUNT — BUYER

63

 

 

 

 

 

11.7

TIME LIMITATIONS

64

 

 

 

 

 

11.8

PROCEDURE

64

 

 

 

 

 

11.9

PAYMENT

66

 

 

 

 

 

11.10

NO SET-OFF

66

 

 

 

 

 

11.11

INSURANCE

66

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

11.12

NO DUPLICATION

67

 

 

 

 

 

11.13

REMEDIES

67

 

 

 

 

 

11.14

NO SPECIAL DAMAGES

67

 

 

 

 

 

11.15

EXPRESS NEGLIGENCE

67

 

 

 

 

12.

Confidentiality

68

 

 

 

 

 

12.1

DEFINITION OF CONFIDENTIAL INFORMATION

68

 

 

 

 

 

12.2

RESTRICTED USE OF CONFIDENTIAL INFORMATION

69

 

 

 

 

 

12.3

EXCEPTIONS

69

 

 

 

 

 

12.4

LEGAL PROCEEDINGS

70

 

 

 

 

 

12.5

RETURN OR DESTRUCTION OF CONFIDENTIAL INFORMATION

70

 

 

 

 

 

12.6

ATTORNEY-CLIENT PRIVILEGE

70

 

 

 

 

13.

General Provisions

71

 

 

 

 

 

13.1

EXPENSES

71

 

 

 

 

 

13.2

PUBLIC ANNOUNCEMENTS

71

 

 

 

 

 

13.3

NOTICES

71

 

 

 

 

 

13.4

DISPUTE RESOLUTION

72

 

 

 

 

 

13.5

ENFORCEMENT OF AGREEMENT

73

 

 

 

 

 

13.6

WAIVER; REMEDIES CUMULATIVE

73

 

 

 

 

 

13.7

ENTIRE AGREEMENT AND MODIFICATION

74

 

 

 

 

 

13.8

ASSIGNMENTS, SUCCESSORS AND NO THIRD PARTY RIGHTS

74

 

 

 

 

 

13.9

SEVERABILITY

74

 

 

 

 

 

13.10

CONSTRUCTION

74

 

 

 

 

 

13.11

TIME OF ESSENCE

75

 

 

 

 

 

13.12

GOVERNING LAW

75

 

 

 

 

 

13.13

EXECUTION OF AGREEMENT

75

 

iv

--------------------------------------------------------------------------------


 

Exhibits

Exhibit 2.9(a)(i)

 

Form of Bill of Sale, Assignment and Assumption Agreement

Exhibit 2.9(a)(iii)

 

Form of Assignment and Assumption of Lease

Exhibit 2.9(a)(iv)

 

Form of Assignment of Registered Intellectual Property

Exhibit 2.9(a)(xiii)

 

Form of Confirmation of Closing

 

 

 

 

 

 

Sections of Seller Disclosure Letter

Section 1.1(A)

 

IT Employees

Section 1.1(B)

 

Knowledge

Section 1.1(C)

 

Purchased Subsidiaries

Section 2.1(j)

 

Internet Domain Names

Section 2.1(l)

 

Certain Information Technology Assets

Section 2.1(m)

 

Bank Accounts with Money to be Transferred

Section 2.2(c)

 

Excluded Deposits, Prepaid Expenses, Claims for Refunds and Rights to Offset

Section 2.2(e)

 

Excluded Seller Contracts

Section 2.2(o)

 

Excluded Claims Against Third Parties

Section 2.2(p)

 

Excluded Business Property

Section 2.2(q)

 

Other Excluded Assets

Section 2.4(a)(vi)

 

Other Assumed Liabilities

Section 2.9(a)(xvi)

 

Resignations

Section 2.13(a)

 

[***]

Section 3.2(b)

 

Conflict

Section 3.2(c)

 

Notices or Consents

Section 3.3

 

Financial Statements

Section 3.5(a)

 

Assets With an Original Cost in Excess of $10,000

Section 3.5(b)

 

Leased Assets with Monthly Payments in Excess of $2,500

Section 3.5(c)

 

Sufficiency of Assets

Section 3.5(d)

 

Condition of Assets

Section 3.6

 

Description of Business Property

Section 3.7(a)(1)

 

Real Estate Encumbrances

Section 3.7(a)(2)

 

Permitted Real Estate Encumbrances

Section 3.7(c)(1)

 

Non-Real Estate Encumbrances

Section 3.7(c)(2)

 

Permitted Non-Real Estate Encumbrances

Section 3.8

 

Accounts Receivable as of September 3, 2005

Section 3.9

 

Inventories

Section 3.11

 

Taxes

Section 3.12(a)

 

Labor Disputes; Compliance

Section 3.12(b)

 

Compensation of Affected Employees and Purchased Subsidiary Employees

Section 3.13(a)

 

Seller Benefit Plans

Section 3.13(b)

 

ERISA Matters

Section 3.13(d)

 

Purchased Subsidiary Plans

Section 3.14(a)

 

Compliance with Legal Requirements

Section 3.14(b)

 

Governmental Authorizations

Section 3.15(a)

 

Legal Proceedings

Section 3.15(b)

 

Orders

 

--------------------------------------------------------------------------------


 

Section 3.15(c)

 

Compliance with Orders

Section 3.16

 

Certain Changes and Events

Section 3.17(a)

 

List of Certain Seller Contracts

Section 3.17(b)

 

Enforceability of Certain Seller Contracts

Section 3.17(c)

 

Compliance with Certain Seller Contracts

Section 3.17(d)

 

Warranty Claims

Section 3.18(a)

 

List of Insurance Policies

Section 3.18(c)

 

Self Insurance; Third Party Insurance Arrangements

Section 3.18(d)

 

Loss Experience

Section 3.19

 

Environmental Matters

Section 3.20(a)(i)

 

Owned Intellectual Property

Section 3.20(a)(ii)

 

Intellectual Property Encumbrances

Section 3.20(b)(ii)

 

Licenses

Section 3.21

 

Related Party Transactions

Section 3.23

 

Letters of Credit

Section 3.24(b)

 

Outstanding Equity Securities of the Purchased Subsidiaries

Section 3.24(d)

 

Undisclosed Liabilities of Purchased Subsidiaries

Section 3.24(e)

 

Purchased Subsidiaries’ Bank Account Information

Section 6.1(b)

 

Phase II ESAs

Section 7.3(d)

 

OEM Consents

 

 

 

 

 

 

Sections of Buyer Disclosure Letter

Section 1.1

 

Knowledge

Section 4.2(c)

 

Conflicts

Section 4.2(d)

 

Notices or Consents

 

 

 

 

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (“Agreement”) is dated October 24, 2005, by and
among Hushang Ansary (“Buyer”), Stewart & Stevenson Services, Inc., a Texas
corporation (“Parent”), and the Subsidiaries (as defined below) of Parent that
are signatories to this Agreement (together with Parent, “Sellers” and each, a
“Seller”).

 

RECITALS

 

Sellers desire to sell, and Buyer desires to purchase, substantially all of the
assets constituting the Business (as defined below), and Buyer is willing to
assume certain obligations of Sellers relating to the Business, for the
consideration and on the terms set forth in this Agreement.

 

The parties, intending to be legally bound, agree as follows:

 


1.                                       DEFINITIONS AND USAGE


 


1.1                                 DEFINITIONS


 

For purposes of this Agreement, the following terms and variations thereof have
the meanings specified or referred to in this Section 1.1:

 

“Accounts Receivable” — (a) all trade accounts receivable and other rights to
payment (including progress payments) from customers of Sellers and the
Purchased Subsidiaries related to the Business and the full benefit of all
security for such accounts or rights to payment, including all trade accounts
receivable representing amounts receivable in respect of goods shipped or
products sold or services rendered to customers of each Seller and Purchased
Subsidiary, (b) all other accounts or notes receivable of each Seller and
Purchased Subsidiary related to the Business and the full benefit of all
security for such accounts or notes and (c) any claim, remedy or other right of
any Seller or Purchased Subsidiary related to any of the foregoing.

 

“Adjustment Amount” — as defined in Section 2.10.

 

“Affected Employees” — all employees of Sellers employed principally in
connection with the Business, including the IT Employees, persons on vacation,
approved leave of absence, sick leave, family medical leave under the Family and
Medical Leave Act, or short-term disability leave; and excluding persons on
long-term disability leave under a long-term disability plan maintained by any
Seller and the Purchased Subsidiary Employees.

 

“Affiliate” — means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
and in the case of any natural Person shall include all relatives and immediate
family members of such first Person.  For purposes of this definition, a Person
shall be deemed to control another Person if such first Person directly or
indirectly owns or holds fifty percent (50%) or more of the ownership interests
in such other Person.

 

1

--------------------------------------------------------------------------------


 

“Agreed Accounting Principles” — GAAP, applying the policies and procedures on a
consistent basis, and as modified by the exceptions to GAAP, as set forth on
Section 3.3 of the Seller Disclosure Letter.

 

“Agreement” — as defined in the first paragraph of this Agreement.

 

“Assets” — as defined in Section 2.1.

 

“Assumed Seller Contracts” — as defined in Section 3.17(c)(i).

 

“Assumed Liabilities” — as defined in Section 2.4(a).

 

“ASTM” means the American Society for Testing and Materials.

 

“ASTM Standards” means the then-current, published, applicable ASTM guidelines
relating to the characteristics referenced.

 

“Bids” — as defined in Section 2.1(e).

 

“Bill of Sale, Assignment and Assumption Agreement” — as defined in Section
2.9(a)(i).

 

“Bulk Sales Laws” — as defined in Section 5.4.

 

“Business” — as defined in Section 2.1; provided, that for the avoidance of
doubt the term “Business” excludes the DES Business, the TVS Business and the
EPD Business.

 

“Business Day” — any day other than, Saturday, Sunday or any other day on which
banks in Houston, Texas are authorized or required to be closed.

 

“Business Intellectual Property” — as defined in Section 3.20(a).

 

“Business Property” — as defined in Section 3.6.

 

“Business Records” — as defined in Section 2.1(g).

 

“Buyer” — as defined in the first paragraph of this Agreement.

 

“Buyer Contact” — as defined in Section 12.2(a).

 

“Buyer Disclosure Letter” — the disclosure letter delivered by Buyer to Sellers
concurrently with the execution and delivery of this Agreement, as amended
pursuant to the terms of this Agreement.

 

“Buyer Entity” — the Person directly or indirectly controlled by Buyer that
assumes this Agreement pursuant to Section 13.8.

 

“Buyer Group” — as defined in Section 6.1.

 

“Buyer Indemnitees” — as defined in Section 11.2.

 

2

--------------------------------------------------------------------------------


 

“California Receivables” — as defined in Section 10.8(d).

 

“Closing” — as defined in Section 2.8.

 

“Closing Balance Sheet” — as defined in Section 2.11(a).

 

“Closing Date” — the date on which the Closing actually takes place.

 

“Closing Net Asset Value” — as defined in Section 2.11(a).

 

“Closing Payment” — a cash amount equal to the Estimated Closing Net Asset Value
of the Business on the Closing Date minus [***].

 

“Closing Physical Inventory Count” — as defined in Section 2.11(b).

 

“COBRA” — the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

 

“Code” — the Internal Revenue Code of 1986, as amended.

 

“Confidential Information” — as defined in Section 12.1(a).

 

“Confirmation of Closing” — as defined in Section 2.9(a)(xiii).

 

“Consent” — any approval, consent, ratification, waiver or other authorization.

 

“Contemplated Transactions” — all of the transactions contemplated by this
Agreement.

 

“Contract” — any agreement, contract, Lease, commitment or other undertaking or
arrangement.

 

“Customer Performance Assurance” — any guaranty, cash, letter of credit or other
property of any kind or nature deposited as or otherwise constituting collateral
security for the performance by any party (other than a Seller or a Purchased
Subsidiary) to any Seller Contract.

 

“Damages” — as defined in Section 11.2.

 

“DES Business” — all of any Seller’s and its Affiliates’ right, title, and
interest in and to all of such Seller’s or its Affiliate’s property and assets
belonging to such Seller or any of its Affiliates and all Liabilities of any
Seller and its Affiliates that in each case relate to the business conducted by
the former Distributed Energy Solutions segment of Parent that has been
classified as a discontinued operation in Parent’s publicly disclosed
consolidated financial statements and which is separately managed from the
Business.  The DES Business includes (i) the manufacturing, packaging and
marketing of reciprocating diesel and natural gas engine generator sets,
including the engineering, procurement and construction activities related
thereto, (ii) the completion of construction projects and (iii) the satisfaction
of customer warranty obligations and operations and maintenance obligations of
this discontinued operation.

 

“Disclosing Party” — as defined in Section 12.1(a).

 

3

--------------------------------------------------------------------------------


 

“Dispute” — as defined in Section 13.4.

 

“Effective Time” — the time on the Closing Date specified in the Confirmation of
Closing.

 

“Election Period” — as defined in Section 11.8(c).

 

“Encumbrance” — any charge, claim, condition, equitable interest, lien, option,
pledge, security interest, mortgage, right of way, easement, encroachment,
servitude, right of first option, right of first refusal or similar restriction,
including any restriction on use, voting (in the case of any security or equity
interest), transfer, receipt of income or exercise of any other attribute of
ownership.

 

“Environment” — soil, land surface or subsurface strata, surface waters
(including navigable waters and ocean waters under the authority of the United
States or any state thereof), groundwaters, drinking water supply, stream
sediments, ambient air, plant and animal life and any other environmental medium
or natural resource.

 

“Environmental Condition” — any pollution, contamination, degradation, damage or
injury caused by, related to, arising from, or in connection with the
generation, handling, use, treatment, storage, transportation, disposal,
discharge, Release or emission of any “Hazardous Materials.”

 

“Environmental Consultant” — as defined in Section 6.1(b).

 

“Environmental Laws” — all applicable laws, regulations, enforceable
requirements that have the effect of law, orders, decrees, judgments,
injunctions, permits, licenses, approvals, consents or authorizations issued,
promulgated or entered into by any Governmental Body, or any common law theories
or provisions, pertaining to the protection of human health or the Environment,
including but not limited to the Comprehensive Environmental Response,
Compensation, and Liability Act, as amended by the Superfund Amendments and
Reauthorization Act, 42 U.S.C. § 9601 et seq. (“CERCLA”), the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq. (“RCRA”), the Federal Water Pollution Control Act, as
amended by the Clean Water Act, 33 U.S.C. § 1251 et seq., the Clean Air Act, 42
U.S.C. §7401 et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., the Occupational Safety and Health Act, 29 U.S.C. §651  et seq. and the
standard promulgated thereunder by the Occupational Safety and Health
Administration, and any similar state or local statutes, in each case where such
laws are in effect on or prior to the Closing Date.

 

“Environmental Liabilities” — any and all liabilities, responsibilities, claims,
suits, losses, costs (including remedial, removal, response, abatement,
clean-up, investigative, or monitoring costs and any other related costs and
expenses), other causes of action, damages, settlements, expenses, charges,
assessments, liens, penalties, fines, pre-judgment and post-judgment interest,
attorneys’ fees and other legal fees: (i) pursuant to any agreement, Order,
notice (including notices of violation or noncompliance), or responsibility,
directive (including directives embodied in Environmental Laws), injunction,
judgment, or similar documents (including settlements), arising out of or in
connection with any Environmental Laws, or (ii) pursuant to any claim by a
Governmental Body or other Person for personal injury, property damage, damage
to natural resources, remediation, or payment or reimbursement of response costs
incurred or expended by the Governmental Body or other Person pursuant to
Environmental Laws.

 

4

--------------------------------------------------------------------------------


 

“Environmental Material Adverse Effect” shall mean any Environmental Liabilities
that are reasonably expected to exceed $100,000 per occurrence or series of
related occurrences, or $500,000 in the aggregate.

 

“EPD Business” — the Engineered Products Division of Parent, including (i) the
design, manufacturing, service and sale of equipment for coiled tubing,
acidizing, fracturing, pumping (including nitrogen pumping equipment), railcar
movers, silicon controlled rectifiers and switchgear equipment, and other
related well servicing products and equipment, (ii) contract manufacturing of
seismic equipment, (iii) the Hybrid Bus Business, (iv) the Snow Blower Business,
and (v) the furnishing of advisory, consulting and aftermarket activities
related to any of the foregoing.

 

“ERISA” — the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate”  — any other entity that, together with any Seller or, prior
to the Closing, any Purchased Subsidiary, would be treated as a single employer
under Section 414 of the Code or Section 4001(a) or (b) of ERISA.

 

“Estimated Closing Balance Sheet” — an estimated balance sheet of the Business
as of the Closing Date prepared in good faith by Sellers applying the Agreed
Accounting Principles, in form and substance as mutually and reasonably agreed
to by Sellers and Buyer.

 

“Estimated Closing Net Asset Value” — the Net Asset Value calculated from the
Estimated Closing Balance Sheet.

 

“Exchange Act” — the Securities Exchange Act of 1934.

 

“Excluded Assets” — as defined in Section 2.2.

 

“Facilities” — any real property, leasehold or other interest in real property
currently owned or operated by any Seller and comprising part of the Assets, or
currently owned or operated by any Purchased Subsidiary, including the Tangible
Personal Property used or operated by Sellers and the Purchased Subsidiaries at
the respective locations or the Business Properties specified in Section 3.6.

 

“Financial Statements” — as defined in Section 3.3.

 

“Freightliner Indebtedness” — all indebtedness and obligations of Sellers or
SSTH in connection with that certain floor plan financing arrangement evidenced
by that certain (i) Promissory Note in the original principal amount of up to
$3,000,000 dated December 16, 2004, executed by SSTH and payable to the order of
Southwest Bank of Texas N.A. (now named Amegy Bank National Association), a
national banking association (“SWBT”), (ii) Pledge and Security Agreement
between SSTH and SWBT dated as of December 16, 2004, (iii) Arbitration Agreement
between SSTH and SWBT dated as of December 16, 2004 and (iv) First Modification
Agreement dated as of December 21, 2004 between SSTH and SWBT.

 

“GAAP” — generally accepted accounting principles for financial reporting in the
United States.

 

5

--------------------------------------------------------------------------------


 

“Governmental Authorization” — any Consent, license, registration or permit
issued, granted, given or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Legal Requirement, which consent,
license, registration or permit is used in the operation of the Business or
necessary for the consummation of the Contemplated Transactions.

 

“Governmental Body” — any:

 

(a)                                  nation, state, county, city, town, borough,
village, district or other jurisdiction;

 

(b)                                 federal, state, local, municipal, foreign or
other government;

 

(c)                                  governmental, quasi-governmental or
regulatory authority of any nature (including any agency, branch, department,
board, commission, court, tribunal or other entity exercising governmental,
quasi-governmental or regulatory powers); or

 

(d)                                 body exercising, or entitled to exercise,
any administrative, executive, judicial, legislative, police, regulatory or
taxing authority or power.

 

 “happening or manifested” — refers to the actual time at which the
circumstance, condition, occurrence, event, physical accident or injury giving
rise to a Liability occurs (regardless of when the product design, manufacture,
distribution or sale or related service occurs).

 

“Hazardous Material” — any substance, material or waste that is regulated by any
Governmental Body under Environmental Laws, including any material, substance or
waste which is defined as a “hazardous waste,” “hazardous material,” “hazardous
substance,” “extremely hazardous waste,” “restricted hazardous waste” or “toxic
substance” under any provision of Environmental Law, and including petroleum,
petroleum products and byproducts, friable asbestos or asbestos-containing
material, urea formaldehyde and polychlorinated biphenyls.

 

“HSR Act” — the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Hybrid Bus Business” — that business of Parent and any of its Subsidiaries
arising out of, relating to or associated with hybrid electro motivation for
wheeled vehicles.

 

 “Indemnitee” — as defined in Section 11.8(a).

 

“Indemnitor” — as defined in Section 11.8(a).

 

“Independent Accountants” — KPMG LLP, or if KPMG LLP is not independent in the
reasonable determination of Buyer or Parent, then an independent auditing firm
of nationally or regionally recognized standing selected by the mutual agreement
of Buyer and Parent within 15 days of the date on which the Independent
Accountants are proposed to begin serving or, if Buyer and Parent are unable to
agree within such period, an independent auditing firm of nationally or
regionally recognized standing selected jointly by two other such firms, one of
which shall be specified by Buyer and one of which shall be specified by Parent,
within 15 days after the expiration of such period.

 

6

--------------------------------------------------------------------------------


 

“Initial Balance Sheet” — as defined in Section 3.3.

 

“Initial Net Asset Value” — [***], which is the excess of total assets over
current liabilities of the Business as reflected on the Initial Balance Sheet.

 

“Intellectual Property” — (a) all inventions (whether patentable or unpatentable
and whether or not reduced to practice), all improvements thereto, and all
patents, patent applications, and patent and invention disclosures, together
with all reissuances, continuations, continuations-in-part, divisionals,
revisions, extensions, and reexaminations thereof, (b) all trademarks, service
marks, slogans, trade dress, logos, icons, designs, trade designation, trade
names, and corporate names all registered or unregistered, together with all
translations, adaptations, derivations, and combinations thereof and including
all goodwill associated therewith, and all applications, registrations and
renewals in connection therewith, (c) all copyrightable works, all copyrights,
and all applications, registrations and renewals in connection therewith, (d)
all mask works and all applications, registrations and renewals in connection
therewith, (e) all trade secrets and confidential information (including ideas,
research and development, know-how, formulas, compositions, manufacturing and
production processes and techniques, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information, and
business and marketing plans and proposals), (f) all Software (including data
and related documentation), (g) all other proprietary rights, including internet
web sites and internet domain names and (h) all copies and tangible embodiments
thereof (in whatever form or medium).

 

“Intellectual Property Licenses” — as defined in Section 3.20(b).

 

“Inventories” — all inventories of Sellers and the Purchased Subsidiaries
related to or used in the operation of the Business, wherever located, including
all finished goods, work in process, raw materials, spare parts and all other
materials and supplies to be used or consumed by Sellers or the Purchased
Subsidiaries in the production of finished goods for the Business.

 

“IRS” — the United States Internal Revenue Service and, to the extent relevant,
the United States Department of the Treasury.

 

“IT Employees” — each of the individuals named in Section 1.1(A) of the Seller
Disclosure Letter.

 

“Knowledge” — with respect to Sellers, Sellers will be deemed to have Knowledge
of a particular fact or other matter if any individual named in Section 1.1(B)
of the Seller Disclosure Letter is actually aware of that fact or matter; and
with respect to Buyer, Buyer will be deemed to have Knowledge of a particular
fact or other matter if any individual named in Section 1.1 of the Buyer
Disclosure Letter is actually aware of that fact or matter.

 

“Lease” — any Real Property Lease or any lease or rental agreement, license,
right to use or installment and conditional sale agreement to which any Seller
or Purchased Subsidiary is a party used in the operation of the Business and any
other Seller Contract pertaining to the leasing or use of any Tangible Personal
Property.

 

“Legal Requirement” — any federal, state or municipal law, ordinance,
regulation, statute or treaty.

 

7

--------------------------------------------------------------------------------


 

“Liability” — with respect to any Person, any liability or obligation of such
Person of any kind, character or description, whether known or unknown, absolute
or contingent, reserved or unreserved, accrued or unaccrued, disputed or
undisputed, liquidated or unliquidated, secured or unsecured, joint or several,
due or to become due, vested or unvested, executory, determined, determinable or
otherwise, and whether or not the same is required to be accrued on the
financial statements of such Person.

 

“Licensed Marks” — as defined in Section 2.13(a).

 

“Net Asset Value” — the excess of total assets over current liabilities of the
Business, as reflected on the Initial Balance Sheet or on the Closing Balance
Sheet, as required by the context; provided, that, for this purpose the net
asset value of the assets and liabilities of the Purchased Subsidiaries shall be
used rather than the net asset value of Outstanding Equity Securities and all
inter-company accounts of the Purchased Subsidiaries shall be excluded.

 

“Non-Real Estate Encumbrances” — as defined in Section 3.7(c).

 

“Notice of Dispute” — as defined in Section 13.4.

 

“Order” — any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Body or arbitrator.

 

“Outstanding Equity Securities” — all outstanding equity securities of the
Purchased Subsidiaries, including all options, warrants or other rights to
acquire any such equity securities.

 

“Owned Intellectual Property” — as defined in Section 3.20(a).

 

“Owned Property” — as defined in Section 3.6.

 

“Parent” — as defined in the first paragraph of this Agreement.

 

“Permitted Encumbrances” — as defined in Section 3.7(c).

 

“Permitted Non-Real Estate Encumbrances” — as defined in Section 3.7(c)

 

“Permitted Real Estate Encumbrances” — as defined in Section 3.7(a).

 

“Person” — an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity or a Governmental
Body.

 

“Phase I ESA” — as defined in Section 6.1(b).

 

“Phase II ESA” — as defined in Section 6.1(b).

 

“Pre-Closing Property Taxes” — as defined in Section 2.5.

 

“Proceeding” — any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, judicial or
investigative, whether public or private)

 

8

--------------------------------------------------------------------------------


 

commenced, brought, conducted or heard by or before, or otherwise involving, any
Governmental Body or arbitrator.

 

“Purchase Price” — as defined in Section 2.3.

 

“Purchased Subsidiary” — each of the Subsidiaries of Parent listed in Section
1.1(C) of the Seller Disclosure Letter.

 

“Purchased Subsidiary Plan” — any Seller Benefit Plan that is sponsored,
maintained, or contributed to, solely by a Purchased Subsidiary or Purchased
Subsidiaries, and any accrued vacation or sick pay liabilities relating to
current or former Purchased Subsidiary Employees.

 

“Purchased Subsidiary Employees” — all employees of the Purchased Subsidiaries.

 

“Real Estate Encumbrances” — as defined in Section 3.7(a).

 

“Real Property Lease” — as defined in Section 3.6.

 

“Receivables Payment” — as defined in Section 10.8(d).

 

“Receiving Party” — as defined in Section 12.1(a).

 

“Record” — information that is inscribed on a tangible medium or that is stored
in an electronic or other medium and is retrievable in perceivable form.

 

“Registered Intellectual Property”  — all Business Intellectual Property,
whether owned by a Seller, a Purchased Subsidiary or owned by a Third Party who
has granted a right of any sort with respect to such Intellectual Property to a
Seller or a Purchased Subsidiary, that is: (i) a patent or patent application,
(ii) an application or a registration for a trademark, service mark, trade
dress, trade name, logo, icon, design, trade designation, slogan, corporate name
or internet web site or internet domain name, or (iii) a copyright registration
or application.

 

“Related Person” — with respect to a specified Person:

 

(a)                                  any Person that directly or indirectly
controls, is directly or indirectly controlled by or is directly or indirectly
under common control with such specified Person of such specified Person;

 

(b)                                 any Person that holds a Material Interest in
such specified Person;

 

(c)                                  each Person that serves as a director,
officer, partner, executor or trustee of such specified Person (or in a similar
capacity);

 

(d)                                 any Person in which such specified Person
holds a Material Interest; and

 

(e)                                  any Person with respect to which such
specified Person serves as a general partner or a trustee (or in a similar
capacity).

 

9

--------------------------------------------------------------------------------


 

For purposes of this Agreement, (a) “control” (including “controlling,”
“controlled by,” and “under common control with”) means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, and shall be construed as such term is used in the rules
promulgated under the Securities Act; and (b) “Material Interest” means direct
or indirect beneficial ownership (as defined in Rule 13d-3 under the Exchange
Act) of voting securities or other voting interests representing at least twenty
percent (20%) of the outstanding voting power of a Person or equity securities
or other equity interests representing at least twenty percent (20%) of the
outstanding equity securities or equity interests in a Person.

 

“Release” — any release, spill, emission, leaking, pumping, pouring, dumping,
emptying, injection, deposit, disposal, discharge, dispersal, leaching or
migration on or into the Environment.

 

“Remedial Action” or “Remediate” — all actions required under applicable
Environmental Laws or the provisions of a Lease that are necessary to: (a)
investigate, study, assess, measure, clean up, remove, treat or in any other way
address the Release, or minimize the further Release, of any Hazardous
Materials, including use of monitoring and natural attenuation; (b) prevent the
Release of any Hazardous Material where such action is required under applicable
Environmental Laws; (c) perform pre-remedial studies and investigations or
post-remedial monitoring and care; or (d) bring all Facilities that are Assets
and the operations conducted thereon into compliance with Environmental Laws;
provided, however, in no event shall this be deemed to include the cleanup,
investigation, study, assessment, measurement, removal, or treatment of any
Hazardous Materials that are determined by the relevant Governmental Body to be
present in naturally-occurring levels for that location, or in any concentration
in landfills, landfarms, or other disposal areas that are permitted or
authorized pursuant to any applicable Environmental Law.

 

“Representative” — with respect to a particular Person, any director, officer,
manager, employee, agent, consultant, advisor, accountant, financial advisor,
legal counsel or other representative of that Person.

 

“Representative Party” — as defined in Section 9.1(a).

 

“Restrictive Covenants” — as defined in Section 11.13(a).

 

“Retained Liabilities” — as defined in Section 2.4(b).

 

“Securities Act” — the Securities Act of 1933, as amended.

 

“Seller” or “Sellers” — as defined in the first paragraph of this Agreement.

 

“Seller Benefit Plans” — all (i) employee welfare benefit plans or employee
pension benefit plans as defined in sections 3(1) and 3(2) of ERISA, including
plans, programs or arrangements that provide retirement income or result in
deferrals of income by employees for periods extending to their terminations of
employment or beyond, and plans that provide medical, surgical or hospital care
benefits or benefits in the event of sickness, accident, disability, death or
unemployment and (ii) other employee benefit agreements or arrangements that are
not ERISA plans, including any deferred compensation plans, incentive plans,
bonus plans or arrangements, stock option plans, stock purchase plans, stock
award plans, golden parachute agreements, severance pay plans,

 

10

--------------------------------------------------------------------------------


 

dependent care plans, cafeteria plans, employee assistance programs, scholarship
programs, retention incentive agreements, vacation policies and, or other
similar plans, agreement or arrangements that (a) are maintained by any Seller,
any ERISA Affiliate or any of its Related Persons for the benefit of Affected
Employees or Purchased Subsidiary Employees, (b) have been approved by any
Seller, any ERISA Affiliate or any of its Related Persons but are not yet
effective for the benefit of Affected Employees, Purchased Subsidiary Employees
or their respective beneficiaries, or (c) were previously maintained by any
Seller, any ERISA Affiliate or any of its Related Persons for the benefit of the
Affected Employees, Purchased Subsidiary Employees or their respective
beneficiaries and with respect to which, in each case, any Seller, any ERISA
Affiliate or any of its Related Persons may have any liability, contingent or
otherwise.  However, “Seller Benefit Plans” shall not include any agreements
between any Seller and any Affected Employees pursuant to which such Seller has
agreed to pay Affected Employees any compensation in consideration of their
services rendered in connection with the sale of the Assets or the Business
(“Transaction Bonuses”).

 

“Seller Contact” — as defined in Section 12.2(a).

 

“Seller Contract” — any Contract related primarily to or used in the operation
of the Business (a) under which any Seller or Purchased Subsidiary has or may
acquire any rights or benefits; (b) under which any Seller or Purchased
Subsidiary has or may become subject to any obligation or liability; or (c) by
which any Seller or Purchased Subsidiary or any of the Assets may become bound. 
The term Seller Contract includes any Customer Performance Assurance.

 

“Seller Disclosure Letter” — the disclosure letter delivered by Sellers to Buyer
concurrently with the execution and delivery of this Agreement, as amended
pursuant to the terms of this Agreement.

 

“Seller Indemnitees” — as defined in Section 11.3.

 

“Snow Blower Business” — that business of Parent or any of its Subsidiaries
arising out of, relating to or associated with snow removal equipment.

 

“Software” — all computer software and subsequent versions thereof, including
source code, object, executable or binary code, objects, comments, screens, user
interfaces, report formats, templates, menus, buttons and icons and all files,
data, materials, manuals, design notes and other items and documentation related
thereto or associated therewith.

 

“SSTH” — Stewart & Stevenson Truck Holdings, Inc., a Delaware corporation.

 

“Subcontract” — as defined in Section 2.9(a)(viii).

 

“Sublease Agreement” — as defined in Section 2.9(b)(iv).

 

“Subsidiary” — with respect to any Person (the “Owner”), any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other

 

11

--------------------------------------------------------------------------------


 

interests having such power only upon the happening of a contingency that has
not occurred), are held by the Owner or one or more of its Subsidiaries.

 

“Survival Period” — as defined in Section 11.7.

 

“Tangible Personal Property” — all machinery, equipment (including machinery and
equipment held for rental to Third Parties), tools, furniture, office equipment,
computer hardware, supplies, materials, vehicles and other items of tangible
personal property (other than Inventories) of every kind owned or leased by any
Seller or Purchased Subsidiary and used in the operation of the Business,
together with any express or implied warranty by the manufacturers or sellers or
lessors of any item or component part thereof and all maintenance records and
other documents relating thereto.

 

“Tax” — any federal, state, local or foreign income, gross receipts, license,
payroll, employment, excise, severance, stamp, occupation, premium, property,
environmental, windfall profit, customs, vehicle, airplane, boat, vessel or
other title or registration, capital stock, franchise, employees’ income
withholding, withholding, social security, unemployment, disability, real
property, personal property, sales, use, transfer, value added, alternative,
add-on minimum and other tax, fee, assessment, levy, tariff, charge or duty of
any kind whatsoever, whether computed on a separate or consolidated, unitary or
combined basis or in any other manner and including any interest, penalty,
addition or additional amount thereon imposed, assessed or collected by or under
the authority of any Governmental Body or payable under any tax-sharing
agreement or any other Contract.

 

“Tax Return” — any return (including any information return), report, statement,
schedule, notice, form, declaration, claim for refund or other document or
information filed with or submitted to, or required to be filed with or
submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.

 

“Third Party” — a Person that is not a party to this Agreement.

 

“Third Party Claim” — any claim against any Indemnitee by a Third Party that
could give rise to a right of indemnification under this Agreement.

 

“Transaction Agreements” — as defined in Section 11.13(a).

 

“Transaction Bonuses” — as defined in the last sentence of the definition of
Seller Benefit Plans.

 

“Transferred Employee” — as defined in Section 10.1(a).

 

“Transition Services Agreement” — as defined in Section 2.9(a)(vii).

 

“TVS Business” — the Tactical Vehicle Systems division of Parent that is
reported in Parent’s publicly disclosed consolidated financial statements as the
Tactical Vehicle Systems Segment.

 

12

--------------------------------------------------------------------------------


 


1.2                                 USAGE


 


(A)                                  INTERPRETATION. IN THIS AGREEMENT, UNLESS A
CLEAR CONTRARY INTENTION APPEARS:


 

(I)                                     THE SINGULAR NUMBER INCLUDES THE PLURAL
NUMBER AND VICE VERSA;

 

(II)                                  REFERENCE TO ANY PERSON INCLUDES SUCH
PERSON’S SUCCESSORS AND ASSIGNS BUT, IF APPLICABLE, ONLY IF SUCH SUCCESSORS AND
ASSIGNS ARE NOT PROHIBITED BY THIS AGREEMENT, AND REFERENCE TO A PERSON IN A
PARTICULAR CAPACITY EXCLUDES SUCH PERSON IN ANY OTHER CAPACITY OR INDIVIDUALLY;

 

(III)                               REFERENCE TO ANY GENDER INCLUDES EACH OTHER
GENDER;

 

(IV)                              REFERENCE TO ANY AGREEMENT, DOCUMENT OR
INSTRUMENT MEANS SUCH AGREEMENT, DOCUMENT OR INSTRUMENT AS AMENDED OR MODIFIED
AND IN EFFECT FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS THEREOF;

 

(V)                                 REFERENCE TO ANY LEGAL REQUIREMENT MEANS,
UNLESS EXPRESSLY INDICATED OTHERWISE, SUCH LEGAL REQUIREMENT AS AMENDED,
MODIFIED, CODIFIED, REPLACED OR REENACTED, IN WHOLE OR IN PART, AND IN EFFECT
FROM TIME TO TIME, INCLUDING RULES AND REGULATIONS PROMULGATED THEREUNDER, AND
REFERENCE TO ANY SECTION OR OTHER PROVISION OF ANY LEGAL REQUIREMENT MEANS,
UNLESS EXPRESSLY INDICATED OTHERWISE, THAT PROVISION OF SUCH LEGAL REQUIREMENT
FROM TIME TO TIME IN EFFECT AND CONSTITUTING THE SUBSTANTIVE AMENDMENT,
MODIFICATION, CODIFICATION, REPLACEMENT OR REENACTMENT OF SUCH SECTION OR OTHER
PROVISION;

 

(VI)                              “HEREUNDER,” “HEREOF,” “HERETO,” AND WORDS OF
SIMILAR IMPORT SHALL BE DEEMED REFERENCES TO THIS AGREEMENT AS A WHOLE AND NOT
TO ANY PARTICULAR ARTICLE, SECTION OR OTHER PROVISION HEREOF;

 

(VII)                           “INCLUDING” (AND WITH CORRELATIVE MEANING
“INCLUDE”) MEANS INCLUDING WITHOUT LIMITING THE GENERALITY OF ANY DESCRIPTION
PRECEDING SUCH TERM;

 

(VIII)                        “OR” IS USED IN THE INCLUSIVE SENSE OF “AND/OR”;

 

(IX)                                WITH RESPECT TO THE DETERMINATION OF ANY
PERIOD OF TIME, “FROM” MEANS “FROM AND INCLUDING” AND “TO” MEANS “TO BUT
EXCLUDING”; AND

 

(X)                                   REFERENCES TO DOCUMENTS, INSTRUMENTS OR
AGREEMENTS SHALL BE DEEMED TO REFER AS WELL TO ALL ADDENDA, EXHIBITS, SCHEDULES
OR AMENDMENTS THERETO.

 


(B)                                 ACCOUNTING TERMS AND DETERMINATIONS. UNLESS
OTHERWISE SPECIFIED HEREIN, ALL ACCOUNTING TERMS USED HEREIN SHALL BE
INTERPRETED AND ALL ACCOUNTING DETERMINATIONS HEREUNDER SHALL BE MADE IN
ACCORDANCE WITH GAAP.


 


(C)                                  LEGAL REPRESENTATION OF THE PARTIES. THIS
AGREEMENT WAS NEGOTIATED BY THE PARTIES WITH THE BENEFIT OF LEGAL
REPRESENTATION, AND ANY RULE OF CONSTRUCTION OR INTERPRETATION

 

13

--------------------------------------------------------------------------------


 


OTHERWISE REQUIRING THIS AGREEMENT TO BE CONSTRUED OR INTERPRETED AGAINST ANY
PARTY SHALL NOT APPLY TO ANY CONSTRUCTION OR INTERPRETATION HEREOF.


 


2.                                       SALE AND TRANSFER OF ASSETS; CLOSING


 


2.1                                 ASSETS TO BE SOLD


 

Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing and effective as of the Effective Time, each Seller shall sell, convey,
assign, transfer, and deliver to Buyer, and Buyer shall purchase and acquire
from such Seller, free and clear of any Encumbrances other than Permitted
Encumbrances, all of such Seller’s right, title, and interest in and to all of
the following:

 


(A)                                  ALL REAL PROPERTY LEASES AND OWNED PROPERTY
DESCRIBED IN SECTION 3.6 OF THE SELLER DISCLOSURE LETTER;


 


(B)                                 ALL TANGIBLE PERSONAL PROPERTY, INCLUDING
THOSE ITEMS DESCRIBED IN SECTION 3.5(A) OF THE SELLER DISCLOSURE LETTER;


 


(C)                                  ALL INVENTORIES;


 


(D)                                 ALL ACCOUNTS RECEIVABLE;


 


(E)                                  ALL SELLER CONTRACTS, INCLUDING THOSE
LISTED IN SECTION 3.17(A) OF THE SELLER DISCLOSURE LETTER, AND ALL OUTSTANDING
OFFERS OR SOLICITATIONS MADE BY OR TO ANY SELLER OR ANY PURCHASED SUBSIDIARY TO
ENTER INTO ANY SELLER CONTRACT (“BIDS”), OTHER THAN SELLER CONTRACTS OR BIDS
DESCRIBED IN SECTION 2.2(E);


 


(F)                                    ALL GOVERNMENTAL AUTHORIZATIONS RELATED
TO OR USED IN THE OPERATION OF THE BUSINESS AND ALL PENDING APPLICATIONS
THEREFOR OR RENEWALS THEREOF, INCLUDING THOSE LISTED IN SECTION 3.14(B) OF THE
SELLER DISCLOSURE LETTER, IN EACH CASE TO THE EXTENT PERMITTED BY APPLICABLE
LEGAL REQUIREMENT AND OTHERWISE TRANSFERABLE TO BUYER;


 


(G)                                 THE DATA AND RECORDS OF EACH SELLER AND
PURCHASED SUBSIDIARY RELATED PRIMARILY TO OR USED IN THE OPERATION OF THE
BUSINESS AND LOCATED AT A BUSINESS PROPERTY, INCLUDING CLIENT AND CUSTOMER LISTS
AND RECORDS, REFERRAL SOURCES, RESEARCH AND DEVELOPMENT REPORTS AND RECORDS,
PRODUCTION REPORTS AND RECORDS, SERVICE AND WARRANTY RECORDS, EQUIPMENT LOGS,
OPERATING GUIDES AND MANUALS, ENGINEERING DESIGN DRAWINGS OWNED BY THE BUSINESS,
FINANCIAL AND ACCOUNTING RECORDS, CREATIVE MATERIALS, ADVERTISING MATERIALS,
PROMOTIONAL MATERIALS, STUDIES, REPORTS, CORRESPONDENCE, FILES RELATING TO THE
PREPARATION, PROSECUTION, REGISTRATION, ENFORCEMENT OR DEFENSE OF ANY BUSINESS
INTELLECTUAL PROPERTY AND OTHER SIMILAR DOCUMENTS AND RECORDS (“BUSINESS
RECORDS”).  IN ADDITION, TO THE EXTENT ANY SUCH DATA OR RECORDS ARE NOT LOCATED
AT A BUSINESS PROPERTY, COPIES OF ANY PARTICULAR DATA OR RECORDS FOLLOWING
REASONABLE REQUEST THEREFOR, AND, SUBJECT TO LEGAL REQUIREMENTS, COPIES OF ALL
PERSONNEL RECORDS;


 


(H)                                 ALL OF THE INTANGIBLE RIGHTS AND PROPERTY OF
SELLERS AND THE PURCHASED SUBSIDIARIES THAT RELATE EXCLUSIVELY TO THE OPERATION
OF THE BUSINESS, INCLUDING ANY SUCH GOODWILL AND BUSINESS INTELLECTUAL PROPERTY,
AS WELL AS THE RIGHT TO SUE, AT LAW OR IN EQUITY, OR OTHERWISE

 

14

--------------------------------------------------------------------------------


 


RECOVER DAMAGES FOR ANY AND ALL INFRINGEMENTS, MISAPPROPRIATIONS OR DILUTIONS OF
ANY BUSINESS INTELLECTUAL PROPERTY;


 


(I)                                     ALL RIGHTS OF SELLERS AND THE PURCHASED
SUBSIDIARIES RELATING TO DEPOSITS AND PREPAID EXPENSES, CLAIMS FOR REFUNDS AND
RIGHTS TO OFFSET IN RESPECT THEREOF, IN EACH CASE RELATED TO OR USED IN THE
OPERATION OF THE BUSINESS, THAT ARE NOT LISTED IN SECTION 2.2(C) OF THE SELLER
DISCLOSURE LETTER AND THAT ARE NOT EXCLUDED UNDER SECTION 2.2(H);


 


(J)                                     ALL RIGHTS IN INTERNET DOMAIN NAMES
USED, RESERVED OR OWNED BY ANY SELLER OR ITS AFFILIATES THAT ARE EXPRESSLY SET
FORTH IN SECTION 2.1(J) OF THE SELLER DISCLOSURE LETTER;


 


(K)                                  THE OUTSTANDING EQUITY SECURITIES;


 


(L)                                     THE ASSETS LISTED OR DESCRIBED IN
SECTION 2.1(L) OF THE SELLER DISCLOSURE LETTER;


 


(M)                               ALL PETTY CASH FUNDS OF SELLERS HELD AT A
BUSINESS PROPERTY AND ALL CASH IN THE BANK ACCOUNTS LISTED IN SECTION 2.1(M) OF
THE SELLER DISCLOSURE LETTER; AND


 


(N)                                 ALL OF SUCH SELLER’S OTHER PROPERTY AND
ASSETS, REAL, PERSONAL, OR MIXED, TANGIBLE AND INTANGIBLE, OF EVERY KIND AND
DESCRIPTION, WHEREVER LOCATED, BELONGING TO SUCH SELLER AND WHICH RELATE
PRIMARILY TO OR ARE USED PRIMARILY IN THE OPERATION OF THE BUSINESS CURRENTLY
CONDUCTED BY THE POWER PRODUCTS DIVISION OF SELLERS THAT IS REPORTED IN PARENT’S
PUBLICLY DISCLOSED CONSOLIDATED FINANCIAL STATEMENTS AS THE POWER PRODUCTS
SEGMENT, INCLUDING THE POWER PRODUCTS SEGMENT’S SALE AND RENTAL OF VARIOUS
INDUSTRIAL EQUIPMENT; SALE OF COMPONENTS, REPLACEMENT PARTS, ACCESSORIES AND
OTHER MATERIALS SUPPLIED BY INDEPENDENT MANUFACTURERS; PROVISION OF IN-SHOP AND
ON-SITE REPAIR SERVICES FOR INDUSTRIAL, TRANSPORTATION, MARINE, CONSTRUCTION,
POWER GENERATION AND MATERIAL HANDLING EQUIPMENT; FABRICATION, MARKETING AND
PACKAGING OF ENGINE-DRIVEN EQUIPMENT; AND THE BUSINESS OF THE PURCHASED
SUBSIDIARIES; AS WELL AS ANY GOODWILL ASSOCIATED THEREWITH (BUT EXCLUDING THE
EXCLUDED ASSETS) (COLLECTIVELY, THE “BUSINESS”).


 

All of the property and assets to be transferred to Buyer hereunder are herein
referred to collectively as the “Assets.”

 


2.2                                 EXCLUDED ASSETS


 

Notwithstanding anything to the contrary contained in Section 2.1 or elsewhere
in this Agreement, the following assets of Sellers (collectively, the “Excluded
Assets”) are not part of the sale and purchase contemplated hereunder, are
excluded from the Assets and shall remain the property of Sellers after the
Closing:

 


(A)                                  ALL CASH, CASH EQUIVALENTS, SECURITIES,
MONEY ON DEPOSIT WITH BANKS, CERTIFICATES OF DEPOSIT AND SIMILAR INSTRUMENTS AND
SHORT-TERM INVESTMENTS, OTHER THAN AS PROVIDED FOR IN SECTION 2.1(M);


 


(B)                                 ALL MINUTE BOOKS, STOCK RECORDS AND
CORPORATE SEALS OTHER THAN THOSE OF ANY PURCHASED SUBSIDIARY;

 

15

--------------------------------------------------------------------------------


 


(C)                                  THOSE RIGHTS RELATING TO DEPOSITS AND
PREPAID EXPENSES AND CLAIMS FOR REFUNDS AND RIGHTS TO OFFSET IN RESPECT THEREOF
LISTED IN SECTION 2.2(C) OF THE SELLER DISCLOSURE LETTER;


 


(D)                                 ALL INSURANCE POLICIES AND RIGHTS THEREUNDER
AND ALL INSURANCE BENEFITS, INCLUDING RIGHTS AND PROCEEDS, ARISING FROM OR
RELATING TO THE ASSETS AND THE ASSUMED LIABILITIES PRIOR TO THE EFFECTIVE TIME;


 


(E)                                  ALL SELLER CONTRACTS AND OTHER CONTRACTS
LISTED IN SECTION 2.2(E) OF THE SELLER DISCLOSURE LETTER;


 


(F)                                    ALL PERSONNEL RECORDS AND OTHER RECORDS
THAT ANY SELLER IS REQUIRED BY LEGAL REQUIREMENT TO RETAIN IN ITS POSSESSION;


 


(G)                                 ALL DATA AND RECORDS THAT DO NOT CONSTITUTE
BUSINESS RECORDS;


 


(H)                                 ALL DEPOSITS OR CLAIMS FOR REFUND OR CREDIT
OF TAXES AND OTHER GOVERNMENTAL CHARGES OF WHATEVER NATURE TO THE EXTENT
RELATING TO PERIODS PRIOR TO THE EFFECTIVE TIME, EXCEPT TO THE EXTENT REFLECTED
ON THE CLOSING BALANCE SHEET;


 


(I)                                     ALL RIGHTS IN CONNECTION WITH AND ASSETS
OF THE SELLER BENEFIT PLANS;


 


(J)                                     ALL GOVERNMENTAL AUTHORIZATIONS THAT ARE
NOT TRANSFERABLE;


 


(K)                                  ALL RIGHTS OF SELLERS UNDER THIS AGREEMENT,
THE BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT AND THE OTHER TRANSACTION
AGREEMENTS;


 


(L)                                     EXCEPT TO THE EXTENT SET FORTH IN
SECTION 3.20(A)(I) OF THE SELLER DISCLOSURE LETTER AND EXCEPT FOR THE LICENSED
RIGHTS GRANTED PURSUANT TO SECTION 2.13, EACH SELLER’S AND PURCHASED
SUBSIDIARY’S RIGHT, TITLE AND INTEREST IN OR TO ANY PATENT, PATENT APPLICATIONS,
CORPORATE NAMES, ASSUMED FICTIONAL BUSINESS NAMES, TRADE NAMES, REGISTERED AND
UNREGISTERED TRADEMARKS, SERVICE MARKS, APPLICATIONS, LOGOS, ICONS OR DESIGNS,
INCLUDING ANY TRADE DESIGNATION THAT COMPRISE OR ARE SIMILAR TO “STEWART &
STEVENSON,” THE STEWART & STEVENSON LOGO OR ANY DERIVATIVE OR ABBREVIATION
THEREOF;


 


(M)                               EACH RIGHT IN INTERNET WEB SITES AND INTERNET
DOMAIN NAMES OTHER THAN THE INTERNET DOMAIN NAMES EXPRESSLY SET FORTH IN SECTION
2.1(J) OF THE SELLER DISCLOSURE LETTER;


 


(N)                                 ACCOUNTS, NOTES OR DEBTS OWED TO THE
BUSINESS FROM, OR BY THE BUSINESS TO, A RELATED PERSON OF ANY SELLER PRIOR TO
THE EFFECTIVE TIME;


 


(O)                                 ALL CLAIMS OF ANY SELLER AGAINST THIRD
PARTIES RELATING TO THE BUSINESS OR THE ASSETS, WHETHER CHOATE OR INCHOATE,
KNOWN OR UNKNOWN, CONTINGENT OR NONCONTINGENT, LISTED IN SECTION 2.2(O) OF THE
SELLER DISCLOSURE LETTER, EXCEPT TO THE EXTENT SUCH CLAIMS RELATE TO ASSUMED
LIABILITIES;


 


(P)                                 ALL REAL PROPERTY AND INTERESTS IN REAL
PROPERTY OTHER THAN THE BUSINESS PROPERTY, INCLUDING, WITHOUT LIMITATION, THE
REAL PROPERTY AND INTERESTS IN REAL PROPERTY IDENTIFIED

 

16

--------------------------------------------------------------------------------


 


ON SECTION 2.2(P) OF THE SELLER DISCLOSURE LETTER AND ALL OTHER TANGIBLE
PERSONAL PROPERTY LOCATED ON SUCH PREMISES; PROVIDED THAT THIS SECTION 2.2(P)
SHALL NOT LIMIT BUYER’S RIGHT TO RECEIVE COPIES OF CERTAIN DATA OR RECORDS
PURSUANT TO SECTION 2.1(G); AND


 


(Q)                                 ALL OTHER ASSETS NOT USED IN THE BUSINESS,
INCLUDING, FOR THE AVOIDANCE OF DOUBT, THE TVS BUSINESS AND THE EPD BUSINESS, AS
WELL AS THE DES BUSINESS AND ANY OTHER BUSINESS REPORTED AS DISCONTINUED
OPERATIONS IN THE PARENT’S PUBLICLY DISCLOSED CONSOLIDATED FINANCIAL STATEMENTS
DATED JANUARY 31, 2005 AND ANY OTHER PROPERTY, ASSETS AND RIGHTS DESIGNATED IN
SECTION 2.2(Q) OF THE SELLER DISCLOSURE LETTER.


 


2.3                                 CONSIDERATION


 

The consideration for the Assets (the “Purchase Price”) will be (i) the Closing
Payment, (ii) plus or minus the Adjustment Amount, (iii) plus the assumption of
the Assumed Liabilities. In accordance with Section 2.9(b), at the Closing, the
Closing Payment shall be delivered by Buyer to Sellers by wire transfer of
immediately available funds.  The balance of the Purchase Price shall be
satisfied by the execution and delivery of the Bill of Sale, Assignment and
Assumption Agreement, and the Adjustment Amount shall be paid in accordance with
Section 2.10.

 


2.4                                 LIABILITIES


 


(A)                                  ASSUMED LIABILITIES. ON THE CLOSING DATE,
BUT EFFECTIVE AS OF THE EFFECTIVE TIME, BUYER SHALL ASSUME AND AGREE TO
DISCHARGE THE LIABILITIES REFLECTED ON THE CLOSING BALANCE SHEET THAT ARE UNPAID
AS OF THE EFFECTIVE TIME AND THE FOLLOWING LIABILITIES OF SELLERS (THE “ASSUMED
LIABILITIES”):


 

(I)                                     ANY LIABILITY (OTHER THAN A LIABILITY TO
A RELATED PERSON OF ANY SELLER) TO ANY OF SELLERS’ CUSTOMERS INCURRED BY SUCH
SELLER IN THE ORDINARY COURSE OF THE BUSINESS FOR BIDS OUTSTANDING AS OF THE
EFFECTIVE TIME;

 

(II)                                  ANY LIABILITY TO ANY SELLER’S CUSTOMERS
UNDER WARRANTIES IMPLIED BY LAW AND ANY WARRANTY AGREEMENTS AND INDEMNITIES
GIVEN BY ANY SELLER TO ITS CUSTOMERS PRIOR TO THE EFFECTIVE TIME IN CONNECTION
WITH THE BUSINESS;

 

(III)                               ANY LIABILITY ARISING OUT OF OR RELATING TO
ANY CIRCUMSTANCE, CONDITION, OCCURRENCE OR EVENT FIRST HAPPENING OR MANIFESTED
AT OR AFTER THE EFFECTIVE TIME AND ARISING OUT OF OR RELATING TO (A) PRODUCTS OF
THE BUSINESS DESIGNED, MANUFACTURED, DISTRIBUTED OR SOLD OR SERVICES PROVIDED
PRIOR TO THE EFFECTIVE TIME OR (B) THE BUSINESS OR ANY ACTION OR INACTION
THEREOF OR RELATED THERETO OR TO THE ASSETS AFTER THE CLOSING DATE, EXCEPT IN
THE CASE OF CLAUSE (B), TO THE EXTENT SUCH LIABILITY IS A RETAINED LIABILITY;

 

(IV)                              EXCEPT FOR THE LIABILITIES COVERED BY
SUBPARAGRAPHS (II) AND (III) ABOVE, ANY LIABILITY TO BE PERFORMED OR DISCHARGED
AT OR AFTER THE EFFECTIVE TIME UNDER CONTRACT OR LAW AS TO ANY SELLER CONTRACT
ENTERED INTO (A) PRIOR TO THE DATE OF THIS AGREEMENT, AND ASSIGNED PURSUANT TO
SECTION 2.1(E), OR (B) AFTER THE DATE HEREOF IN ACCORDANCE WITH SECTION 6.2;

 

17

--------------------------------------------------------------------------------


 

(V)                                 ANY LIABILITY OF ANY SELLER ARISING OUT OF
OR RELATING TO THE FREIGHTLINER INDEBTEDNESS; AND

 

(VI)                              ANY LIABILITY OF ANY SELLER EXPRESSLY
DESCRIBED IN SECTION 2.4(A)(VI) OF THE SELLER DISCLOSURE LETTER.

 


(B)                                 RETAINED LIABILITIES. THE RETAINED
LIABILITIES SHALL REMAIN THE SOLE RESPONSIBILITY OF AND SHALL BE RETAINED, PAID,
PERFORMED AND DISCHARGED SOLELY BY SELLERS. “RETAINED LIABILITIES” SHALL MEAN
EVERY LIABILITY OF SELLERS, DISCLOSED OR UNDISCLOSED, OTHER THAN THE ASSUMED
LIABILITIES, INCLUDING:


 

(I)                                     ALL LIABILITIES, CLAIMS, DAMAGES OR
LOSSES FOR OR RELATED TO (A) TAXES IMPOSED ON THE ASSETS, THE BUSINESS OR THE
PURCHASED SUBSIDIARIES, OR THE OWNERSHIP OR OPERATIONS THEREOF, ACCRUING OR
IMPOSED WITH RESPECT TO PERIODS OR OPERATIONS PRIOR TO THE CLOSING, INCLUDING
BUT NOT LIMITED TO LIABILITIES, CLAIMS, DAMAGES OR LOSSES (I) RESULTING FROM
FAILURE TO TIMELY FILE TAX RETURNS IN RESPECT OF, OR PAY, SUCH TAXES (EXCEPT FOR
ANY TAX RETURNS REQUIRED TO BE FILED BY A PURCHASED SUBSIDIARY AFTER THE CLOSING
DATE, WHICH SHALL BE THE RESPONSIBILITY OF THE BUYER), OR (II) IN THE NATURE OF
INTEREST OR PENALTIES AND (B) TAXES RELATING TO OR CAUSED BY ANY LIABILITY OF A
PURCHASED SUBSIDIARY ACCRUING OR IMPOSED WITH RESPECT TO PERIODS OR OPERATIONS
PRIOR TO THE CLOSING TO THE EXTENT SUCH LIABILITY EXCEEDS THE RESERVE FOR SUCH
TAXES ON THE CLOSING BALANCE SHEET, (W) AS A TRANSFEREE OR SUCCESSOR, (X) BY
CONTRACT OR (Y) OTHERWISE;

 

(II)                                  ANY LIABILITY UNDER ANY CONTRACT OR BID
NOT ASSUMED BY BUYER UNDER SECTION 2.4(A);

 

(III)                               ANY LIABILITY ARISING OUT OF OR RELATING TO
ANY CIRCUMSTANCE, CONDITION, OCCURRENCE OR EVENT FIRST HAPPENING OR MANIFESTED
PRIOR TO THE EFFECTIVE TIME AND ARISING OUT OF OR RELATING TO THE PRODUCTS OF
THE BUSINESS DESIGNED, MANUFACTURED, DISTRIBUTED OR SOLD OR SERVICES RENDERED
PRIOR TO THE EFFECTIVE TIME, INCLUDING ANY LIABILITY ARISING OUT OF ANY
PROCEEDING (INCLUDING THE OBLIGATION TO HANDLE SUCH PROCEEDING) RELATING
THERETO;

 

(IV)                              ANY LIABILITY UNDER OR RELATING TO THE SELLER
BENEFIT PLANS (OTHER THAN PURCHASED SUBSIDIARY PLANS), ANY LIABILITIES ACCRUING
UNDER PURCHASED SUBSIDIARY PLANS PRIOR TO THE CLOSING, AND ANY LIABILITY
RELATING TO PAYROLL, SICK LEAVE, WORKERS’ COMPENSATION OR UNEMPLOYMENT BENEFITS
FOR ANY OF SELLER’S EMPLOYEES;

 

(V)                                 ANY ENVIRONMENTAL LIABILITIES OF THE
BUSINESS ARISING OUT OF OR RELATING TO ANY CIRCUMSTANCE, CONDITION, OCCURRENCE
OR EVENT HAPPENING OR MANIFESTED PRIOR TO THE EFFECTIVE TIME;

 

(VI)                              ANY LIABILITY UNDER ANY TRANSACTION BONUSES OR
ANY EMPLOYMENT, SEVERANCE, RETENTION OR TERMINATION AGREEMENT WITH ANY EMPLOYEE
OF OR RELATING TO THE EMPLOYMENT OF ANY INDIVIDUAL BY ANY SELLER OR ANY OF ITS
RELATED PERSONS (OTHER THAN EMPLOYMENT BY A PURCHASED SUBSIDIARY AFTER CLOSING),
INCLUDING, BUT NOT LIMITED TO, SPONSORSHIP OF ANY SELLER BENEFIT PLAN (OTHER
THAN LIABILITIES ACCRUING UNDER A PURCHASED SUBSIDIARY PLAN AFTER CLOSING);

 

18

--------------------------------------------------------------------------------


 

(VII)                           ANY LIABILITY OF ANY SELLER TO ANY RELATED
PERSON OF SUCH SELLER;

 

(VIII)                        ANY LIABILITY TO INDEMNIFY, REIMBURSE OR ADVANCE
AMOUNTS TO ANY OFFICER, DIRECTOR OR EMPLOYEE OF ANY SELLER TO THE EXTENT NOT
REFLECTED AS A LIABILITY ON THE CLOSING BALANCE SHEET;

 

(IX)                                ANY LIABILITY OF ANY SELLER UNDER THIS
AGREEMENT OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION WITH THE CONTEMPLATED
TRANSACTIONS; AND

 

(X)                                   ANY LIABILITY OF ANY SELLER CAUSED BY SUCH
SELLER’S OWNERSHIP OF THE ASSETS OR OPERATION OF BUSINESS, OR SUCH SELLER’S ACTS
OR OMISSIONS OCCURRING PRIOR TO OR AFTER THE EFFECTIVE TIME, INCLUDING WITHOUT
LIMITATION ANY LIABILITY RELATED TO OR ARISING OUT OF THE MATTERS DESCRIBED IN
SECTION 3.14(A) OF THE SELLER DISCLOSURE LETTER.

 


2.5                                 PRORATIONS OF CERTAIN PROPERTY TAXES


 

Any general real or personal property Tax assessed against or pertaining to the
Assets for the Tax period that includes the Closing Date shall be prorated
between Buyer and Sellers as of the Closing Date in accordance with this Section
2.5.  To determine Sellers’ liability for any real and personal property Taxes
for the period ending as of the Closing Date (the “Pre-Closing Property Taxes”),
the total amount of such Taxes allocable to Sellers shall be the product of (i)
such Tax for the entirety of the Tax period including the Closing Date,
multiplied by (ii) a fraction, the numerator of which is the number of days in
such Tax period prior to the Closing Date, and the denominator of which is the
total number of days in the Tax period, and the balance of such Taxes shall be
allocable to Buyer.  For purposes of the Initial Balance Sheet, the Estimated
Closing Balance Sheet, and, if necessary, the Closing Balance Sheet, an estimate
of the Pre-Closing Property Taxes shall be based on the immediately preceding
Tax period assessment.  When the actual amount of real or personal property
Taxes estimated under this Section 2.5 is known, Buyer shall promptly advise
Sellers of the proportionate share of actual real or personal property Taxes
which constitute Pre-Closing Property Taxes and furnish Sellers with reasonably
supporting documents evidencing the actual amount of such Taxes.  If the
estimate of Pre-Closing Property Taxes made pursuant to this Section 2.5 was
less than the actual Pre-Closing Property Taxes and such deficiency is not taken
into account in the Adjustment Amount, Sellers shall pay in cash to Buyer such
deficiency within thirty (30) days of receipt of such notice and reasonably
supporting documents, and if such estimate was more than the actual Pre-Closing
Property Taxes and such increase is not taken into account in the Adjustment
Amount, Buyer shall, at the time such notice is given (which shall be no later
than thirty (30) days from Buyer’s receipt of documentation evidencing the
actual amount of real and personal property Taxes for the Tax period including
the Closing Date), refund such excess in cash to Sellers.  Any disputes related
to the allocation of real and personal property Taxes under this Section 2.5
shall be resolved by the Independent Accountants in accordance with the
procedure prescribed for disputes relating to the calculation of Closing Net
Asset Value under Section 2.11.

 


2.6                                 SALES AND TRANSFER TAXES; RECORDING FEES


 

All sales and use, motor vehicle sales and use, transfer, mortgage, recording,
documentary or similar Taxes, if any, payable in connection with the sale,
conveyances, assignments, transfers

 

19

--------------------------------------------------------------------------------


 

and deliveries to be made to Buyer hereunder shall be borne fifty percent (50%)
by Buyer and fifty percent (50%) by Sellers.  Buyer and Sellers shall work
together in good faith to minimize any such Taxes.  Buyer and Sellers shall each
promptly pay any such Taxes directly to the Governmental Body assessing them and
shall join in the execution of any necessary Tax Returns.  In the event that
either Buyer or any Seller is audited in connection with such Taxes, the party
being audited will notify the other parties of such audit and will not object to
the other parties’ appearance in the audit.  Buyer agrees to assist with any
such audit and provide Sellers with sufficient access to customers in order to
obtain either reimbursements for such Taxes or an applicable exemption
certificate.

 


2.7                                 ALLOCATION


 

Buyer and Sellers shall have agreed upon the allocation of the Purchase Price
among the Assets in accordance with Section 1060 of the Code and the Treasury
Regulations promulgated thereunder (as well as any similar provision of state,
local or foreign law, as appropriate), and a draft of IRS Form 8594 shall be
delivered at Closing (the “Allocation Schedule”).  The Allocation Schedule shall
be binding upon Buyer and Sellers.  Buyer and Sellers and their Affiliates agree
to amend the Allocation Schedule as necessary to reflect the Adjustment Amount,
and a final Allocation Schedule (the “Final Allocation Schedule”) shall be
prepared by Buyer and Sellers on a basis consistent with the Allocation Schedule
within thirty (30) days following the final determination of the Adjustment
Amount under Section 2.11.  Buyer and Sellers and their Affiliates shall report,
act, and file all Tax Returns (including, but not limited to, IRS Form 8594) in
all respects and for all purposes consistent with the Final Allocation
Schedule.  Buyer and Sellers shall each timely and properly prepare, execute,
file and deliver all such documents, forms, and other information as either
Buyer or Sellers may reasonably request in preparing the Allocation Schedule or
the Final Allocation Schedule.  Neither Buyer nor Sellers shall take any
position (whether in audits, Tax Returns or otherwise) that is inconsistent with
the Final Allocation Schedule unless required to do so by any applicable Legal
Requirement.

 


2.8                                 CLOSING


 

Unless this Agreement shall have been terminated pursuant to Section 9.1, the
purchase and sale provided for in this Agreement (the “Closing”) shall take
place as promptly as practical following the satisfaction or waiver (subject to
applicable Legal Requirement) of all conditions (other than those conditions
which by their nature are to be satisfied at Closing, but subject to the
fulfillment or waiver of those conditions) set forth in Articles 7 and 8 (and,
in any event not more than ten Business Days following the satisfaction or
waiver of all such conditions), at the offices of Sellers’ counsel at 1301
McKinney, Suite 5100, Houston, Texas, unless Buyer and Sellers otherwise agree. 
The parties will use commercially reasonable efforts to cause the Closing to
take place within sixty (60) days of the date hereof.

 


2.9                                 CLOSING OBLIGATIONS


 

In addition to any other documents to be delivered under other provisions of
this Agreement, at the Closing:

 


(A)                                  SELLERS SHALL DELIVER TO BUYER:

 

20

--------------------------------------------------------------------------------


 

(I)                                     A BILL OF SALE, ASSIGNMENT AND
ASSUMPTION AGREEMENT WITH RESPECT TO THE ASSIGNMENT OF THE ASSETS TO BUYER AND
THE ASSUMPTION OF THE ASSUMED LIABILITIES BY BUYER IN THE FORM OF EXHIBIT
2.9(A)(I) (THE “BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT”) EXECUTED BY
SELLERS;

 

(II)                                  FOR EACH INTEREST IN OWNED PROPERTY THAT
IS PART OF THE ASSETS, A RECORDABLE DEED WITH SPECIAL WARRANTY OF TITLE OR SUCH
OTHER APPROPRIATE DOCUMENT OR INSTRUMENT OF TRANSFER, SUBJECT TO THE PERMITTED
REAL ESTATE ENCUMBRANCES, AS THE CASE MAY REQUIRE, EACH IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO BUYER AND ITS COUNSEL AND EXECUTED BY THE APPLICABLE
SELLER;

 

(III)                               FOR EACH INTEREST IN PROPERTY SUBJECT TO A
REAL PROPERTY LEASE THAT IS PART OF THE ASSETS, AN ASSIGNMENT AND ASSUMPTION OF
LEASE IN THE FORM OF EXHIBIT 2.9(A)(III) EXECUTED BY THE APPLICABLE SELLER;

 

(IV)                              ASSIGNMENTS OF ALL REGISTERED INTELLECTUAL
PROPERTY THAT IS PART OF THE ASSETS IN THE FORM OF EXHIBIT 2.9(A)(IV) EXECUTED
BY THE APPLICABLE SELLER;

 

(V)                                 SUCH OTHER DEEDS, BILLS OF SALE,
ASSIGNMENTS, DOCUMENTS (INCLUDING THE ESTIMATES OF TRANSFER TAX OBLIGATIONS OF
BUYER BASED ON THE ALLOCATION SCHEDULE, WHICH SHALL, SUBJECT TO THE PROVISIONS
OF SECTION 2.6, BE PAID BY BUYER TO SELLERS AT CLOSING) AND OTHER INSTRUMENTS OF
TRANSFER AND CONVEYANCE OF THE ASSETS AS MAY REASONABLY BE REQUESTED BY BUYER,
EACH IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO BUYER, ITS LEGAL COUNSEL
AND ITS TITLE INSURER (IN THE CASE OF THE OWNED PROPERTY) AND EXECUTED BY THE
APPLICABLE SELLER;

 

(VI)                              THE ESTIMATED CLOSING BALANCE SHEET;

 

(VII)                           THE TRANSITION SERVICES AGREEMENT IN FORM AND
SUBSTANCE AGREED TO BY THE PARTIES (THE “TRANSITION SERVICES AGREEMENT”);

 

(VIII)                        ONE OR MORE SUBCONTRACTS IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO SELLERS AND BUYER COVERING EACH OF THE SELLER
CONTRACTS THAT IS SUBJECT TO THE PROVISIONS OF SECTION 10.7(C), EXECUTED BY EACH
APPLICABLE SELLER AND, IF NECESSARY, ONE OR MORE OF ITS AFFILIATES (EACH, A
“SUBCONTRACT”);

 

(IX)                                THE CERTIFICATE REQUIRED BY SECTION 7.1;

 

(X)                                   CERTIFICATES REPRESENTING THE OUTSTANDING
EQUITY SECURITIES, REGISTERED IN THE NAME OF BUYER OR DULY ENDORSED FOR TRANSFER
TO BUYER ANY OTHER DOCUMENTS THAT ARE NECESSARY TO TRANSFER TO THE BUYER GOOD
AND VALID TITLE TO THE OUTSTANDING EQUITY SECURITIES, WITH ANY NECESSARY
TRANSFER TAX STAMPS AFFIXED OR ACCOMPANIED BY EVIDENCE THAT ALL STOCK TRANSFER
TAXES HAVE BEEN PAID;

 

(XI)                                COPIES OF RESOLUTIONS OR EQUIVALENT
INSTRUMENTS DULY ADOPTED BY THE GOVERNING BODY OF EACH SELLER AND, IF REQUIRED,
THE PARTNERS OR MEMBERS OF SUCH SELLER, AUTHORIZING AND APPROVING THE EXECUTION
AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE CONTEMPLATED
TRANSACTIONS, CERTIFIED AS TRUE AND IN FULL FORCE AND

 

21

--------------------------------------------------------------------------------


 

EFFECT AS OF THE CLOSING DATE BY THE APPROPRIATE OFFICERS, PARTNERS OR OTHER
REPRESENTATIVES OF SUCH SELLER;

 

(XII)                             CERTIFICATES OF INCUMBENCY OR EVIDENCE OF
APPROPRIATE POWER OF ATTORNEY FOR THE RESPECTIVE DIRECTORS OR OFFICERS OF EACH
SELLER EXECUTING THE AGREEMENT AND OTHER TRANSACTION AGREEMENTS;

 

(XIII)                          THE CONFIRMATION OF CLOSING IN THE FORM OF
EXHIBIT 2.9(A)(XIII) EXECUTED BY PARENT (THE “CONFIRMATION OF CLOSING”);

 

(XIV)                         COPIES OF ALL CONSENTS WHICH HAVE BEEN OBTAINED BY
SELLERS IN CONNECTION WITH THE CONTEMPLATED TRANSACTIONS;

 

(XV)                            A CERTIFICATE SIGNED BY EACH SELLER STATING THAT
SUCH SELLER IS NOT A “FOREIGN PERSON” AS DEFINED IN SECTION 1445 OF THE CODE AND
THAT NO PURCHASED SUBSIDIARY IS A UNITED STATES REAL PROPERTY HOLDING
CORPORATION; AND

 

(XVI)                         WRITTEN RESIGNATIONS OF THOSE DIRECTORS AND
OFFICERS OF THE PURCHASED SUBSIDIARIES LISTED ON SECTION 2.9(A) OF THE SELLER
DISCLOSURE LETTER.

 


(B)                                 BUYER SHALL DELIVER TO SELLERS:


 

(I)                                     THE CLOSING PAYMENT BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT SPECIFIED BY SELLERS IN A WRITING
DELIVERED TO BUYER AT LEAST THREE (3) BUSINESS DAYS PRIOR TO THE CLOSING DATE;

 

(II)                                  THE BILL OF SALE, ASSIGNMENT AND
ASSUMPTION AGREEMENT EXECUTED BY BUYER;

 

(III)                               THE SALES TAX EXEMPTION CERTIFICATES
DESCRIBED IN SECTION 2.6, EACH IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
SELLERS AND THEIR LEGAL COUNSEL AND EXECUTED BY BUYER;

 

(IV)                              THE SUBLEASE AGREEMENT IN FORM AND SUBSTANCE
AGREED TO BY THE PARTIES (THE “SUBLEASE AGREEMENT”);

 

(V)                                 THE TRANSITION SERVICES AGREEMENT EXECUTED
BY BUYER;

 

(VI)                              EACH SUBCONTRACT EXECUTED BY BUYER;

 

(VII)                           THE CERTIFICATE REQUIRED BY SECTION 8.1;

 

(VIII)                        A CERTIFICATE OF THE SECRETARY OF BUYER
CERTIFYING, AS COMPLETE AND ACCURATE AS OF THE CLOSING, ATTACHED COPIES OF THE
CERTIFICATE OF INCORPORATION AND BYLAWS OF BUYER AS IN EFFECT ON THE DATE
THEREOF AND CERTIFYING AND ATTACHING ALL REQUISITE RESOLUTIONS OR ACTIONS OF
BUYER’S BOARD OF DIRECTORS APPROVING THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE CONSUMMATION OF THE CONTEMPLATED TRANSACTIONS AND CERTIFYING

 

22

--------------------------------------------------------------------------------


 

TO THE INCUMBENCY AND SIGNATURES OF THE OFFICERS OF BUYER EXECUTING THIS
AGREEMENT AND ANY OTHER DOCUMENT RELATING TO THE CONTEMPLATED TRANSACTIONS; AND

 

(IX)                                THE CONFIRMATION OF CLOSING EXECUTED BY
BUYER.

 


2.10                           ADJUSTMENT AMOUNT AND PAYMENT


 

The “Adjustment Amount” will be equal to the amount determined by subtracting
the Closing Net Asset Value from the Estimated Closing Net Asset Value. If the
Estimated Closing Net Asset Value exceeds the Closing Net Asset Value, the
Adjustment Amount shall be paid by wire transfer of immediately available funds
by Sellers to an account specified by Buyer. If the Closing Net Asset Value
exceeds the Estimated Closing Net Asset Value, the Adjustment Amount shall be
paid by wire transfer of immediately available funds by Buyer to an account
specified by Sellers. Within five (5) business days after the calculation of the
Closing Net Asset Value becomes binding and conclusive on the parties pursuant
to Section 2.11, Sellers or Buyer, as the case may be, shall make the wire
transfer payment provided for in this Section 2.10.  For the purposes of this
Section 2.10, the “Estimated Closing Net Asset Value” will equal the amount of
the Estimated Closing Net Asset Value that was paid at Closing.

 


2.11                           ADJUSTMENT PROCEDURE


 


(A)                                  BUYER SHALL PREPARE A CLOSING BALANCE SHEET
(“CLOSING BALANCE SHEET”) OF THE BUSINESS AS OF THE CLOSING DATE APPLYING THE
AGREED ACCOUNTING PRINCIPLES.  BUYER SHALL THEN DETERMINE THE NET ASSET VALUE AS
OF THE EFFECTIVE TIME (THE “CLOSING NET ASSET VALUE”) BASED UPON THE CLOSING
BALANCE SHEET.  BUYER SHALL DELIVER THE CLOSING BALANCE SHEET AND ITS
DETERMINATION OF THE CLOSING NET ASSET VALUE TO SELLERS WITHIN FORTY-FIVE (45)
DAYS FOLLOWING THE CLOSING DATE.  THE CLOSING BALANCE SHEET (I) WILL NOT ACCOUNT
FOR OR REFLECT IN ANY MANNER ANY ASSETS THAT DO NOT CONSTITUTE ASSETS AND (II)
WILL ACCOUNT FOR AND REFLECT ALL ASSUMED LIABILITIES THAT ARE REQUIRED TO BE
ACCOUNTED FOR OR REFLECTED ON SUCH CLOSING BALANCE SHEET APPLYING THE AGREED
ACCOUNTING PRINCIPLES.  SELLERS AND THEIR INDEPENDENT AUDITORS AND OTHER
REPRESENTATIVES SHALL HAVE THE RIGHT TO REVIEW AND VERIFY THE CLOSING BALANCE
SHEET AND DETERMINATION OF THE CLOSING NET ASSET VALUE WHEN RECEIVED AND BUYER
SHALL PROVIDE SELLERS WITH ACCESS TO ALL (I) WORK PAPERS AND WRITTEN PROCEDURES
USED TO PREPARE THE CLOSING BALANCE SHEET AND THE DETERMINATION OF CLOSING NET
ASSET VALUE AND (II) BOOKS AND RECORDS AND PERSONNEL TO THE EXTENT NECESSARY TO
ENABLE SELLERS AND THEIR INDEPENDENT AUDITORS AND OTHER REPRESENTATIVES TO
CONDUCT A FULL REVIEW OF THE CLOSING BALANCE SHEET AND FOR THEM TO FULLY
EVALUATE BUYER’S CALCULATION OF THE CLOSING NET ASSET VALUE.  BY WAY OF
CLARIFICATION AND AMPLIFICATION WITH RESPECT TO BUYER’S PREPARATION OF THE
CLOSING BALANCE SHEET (AND TO ENSURE THAT IT IS PREPARED ON THE SAME BASIS AND
APPLYING THE AGREED ACCOUNTING PRINCIPLES AS WAS DONE BY SELLERS IN PREPARING
THE INITIAL BALANCE SHEET), SPECIAL MENTION IS MADE OF, AND BUYER (A)
UNDERSTANDS AND ACCEPTS AS BINDING WITH RESPECT TO ITS PREPARATION OF THE
CLOSING BALANCE SHEET THE SELLERS’ JUDGMENTS AS TO VALUATION AND RESERVE MATTERS
PERTAINING TO SUCH ACCOUNTS IN THE INITIAL BALANCE SHEET, (B) ACCEPTS AND AGREES
WITH SELLERS’ APPLICATION OF THE AGREED ACCOUNTING PRINCIPLES INCLUDING THE
VALUATIONS OF CURRENT ASSETS IN RESPECT THEREOF, AND (C) WILL NOT CONTEST OR
OTHERWISE PROPOSE ANY CHANGE TO THE RESERVES ESTABLISHED IN CONNECTION WITH ANY
ASSET AND VALUATION THEREOF IN THE INITIAL BALANCE SHEET EXCEPT TO THE EXTENT
THAT ANY FURTHER RESERVES AS TO SUCH ASSET AND VALUATION THEREOF ARE CLEARLY
REQUIRED

 

23

--------------------------------------------------------------------------------


 


BY APPLICATION OF THE AGREED ACCOUNTING PRINCIPLES AS A RESULT OF THE PASSAGE OF
TIME OR CHANGES IN CONDITIONS, FACTS OR CIRCUMSTANCES SINCE THE DATE OF THE
INITIAL BALANCE SHEET.


 


(B)                                 FOR PURPOSES OF THE CLOSING BALANCE SHEET,
NO EARLIER THAN SIXTY (60) DAYS PRIOR TO THE CLOSING DATE, PARENT SHALL CONDUCT
A PHYSICAL INVENTORY OF THE INVENTORY AND SHALL PERFORM THE RELATED PHYSICAL
INVENTORY RECONCILIATION AS TO THE INVENTORY AS OF THE CLOSING DATE, BASED ON A
FULL PHYSICAL COUNT (THE “CLOSING PHYSICAL INVENTORY COUNT”).  BUYER AND EACH
PARTY’S INDEPENDENT AUDITORS AND OTHER REPRESENTATIVES SHALL HAVE THE RIGHT TO
OBSERVE THE CLOSING PHYSICAL INVENTORY COUNT TAKEN BY PARENT PURSUANT TO THE
PRECEDING SENTENCE.  THE CLOSING PHYSICAL INVENTORY COUNT TAKEN IN ACCORDANCE
WITH THIS SECTION 2.11(B) SHALL BE THE SOLE PHYSICAL INVENTORY COUNT USED IN THE
PREPARATION OF THE CLOSING BALANCE SHEET, AND NEITHER BUYER NOR SELLERS (NOR THE
INDEPENDENT ACCOUNTANTS TO THE EXTENT HEREINAFTER PROVIDED FOR) SHALL BE
REQUIRED TO, AND NONE OF THEM SHALL, EXCEPT AS PROVIDED BELOW IN CONNECTION WITH
A DISPUTE AS TO INVENTORY RECONCILIATION, USE ANY PHYSICAL INVENTORY COUNT OTHER
THAN THE CLOSING PHYSICAL INVENTORY COUNT FOR PURPOSES OF PREPARING THE CLOSING
BALANCE SHEET (OR IN THE CASE OF THE INDEPENDENT ACCOUNTANTS FOR RESOLVING ANY
DISPUTE WITH RESPECT THERETO).  THE PARTIES AGREE THAT ANY DISPUTE BETWEEN THE
PARTIES ARISING IN THE COURSE OF THE PHYSICAL INVENTORY COUNT SHALL BE RESOLVED
BY THE PARTIES, ACTING IN GOOD FAITH, IMMEDIATELY UPON THE DISPUTE ARISING,
INCLUDING, TO THE EXTENT NECESSARY, ASKING THE SENIOR REPRESENTATIVES OF EACH
PARTY PRESENT TO REVIEW THE DISPUTE AND RESOLVE IT BY REASONABLE MEANS TAKEN IN
GOOD FAITH.  ANY DISPUTE BETWEEN THE PARTIES ARISING IN CONNECTION WITH THE
PHYSICAL INVENTORY RECONCILIATION CONTEMPLATED ABOVE SHALL LIKEWISE BE RESOLVED,
TO THE EXTENT REASONABLY POSSIBLE, AT THE TIME OF THE RECONCILIATION ACTIVITIES
IN THE SAME MANNER AS WITH RESPECT TO RESOLVING A DISPUTE IN THE PHYSICAL
INVENTORY COUNT AS PROVIDED ABOVE.  SHOULD, HOWEVER, SUCH EFFORTS NOT RESULT IN
A RESOLUTION OF SUCH DISPUTE AS TO INVENTORY RECONCILIATION, THEN, AS SOON AFTER
THE FAILURE OF SUCH RESOLUTION AS TO INVENTORY RECONCILIATION AS IS PRACTICABLE,
THERE SHALL BE UNDERTAKEN A PHYSICAL INVENTORY RECOUNT AS TO THE INVENTORY
AFFECTED BY THE DISPUTE AS TO WHICH THE FOREGOING PROCEDURES FOR DISPUTE
RESOLUTION SHALL BE APPLIED.  EITHER PARTY MAY, AT ITS SOLE EXPENSE, ASK THE
INDEPENDENT ACCOUNTANTS TO OBSERVE ANY SUCH PHYSICAL INVENTORY RECOUNT FOLLOWING
AN INVENTORY RECONCILIATION DISPUTE, WHICH INDEPENDENT ACCOUNTANTS SHALL
THEREAFTER, IF THEY SO OBSERVE SUCH PHYSICAL INVENTORY RECOUNT, HAVE COMPLETE
AND FINAL AUTHORITY TO RESOLVE FINALLY ANY DISPUTE ARISING BY REASON OF THE
PHYSICAL RECOUNT OR THE RECONCILIATION FOLLOWING THEREAFTER.


 


(C)                                  IF WITHIN THIRTY (30) DAYS FOLLOWING
DELIVERY OF THE CLOSING BALANCE SHEET AND THE CLOSING NET ASSET VALUE
CALCULATION SELLERS HAVE NOT GIVEN BUYER WRITTEN NOTICE OF THEIR OBJECTION AS TO
THE CLOSING NET ASSET VALUE CALCULATION (WHICH NOTICE SHALL STATE THE BASIS OF
SELLERS’ OBJECTION), THEN THE CLOSING NET ASSET VALUE CALCULATED BY BUYER SHALL
BE BINDING AND CONCLUSIVE ON THE PARTIES AND BE USED IN COMPUTING THE ADJUSTMENT
AMOUNT.


 


(D)                                 IF SELLERS DULY GIVE BUYER SUCH NOTICE OF
OBJECTION, AND IF SELLERS AND BUYER FAIL TO RESOLVE THE ISSUES OUTSTANDING WITH
RESPECT TO THE CLOSING BALANCE SHEET AND THE CALCULATION OF THE CLOSING NET
ASSET VALUE WITHIN THIRTY (30) DAYS OF BUYER’S RECEIPT OF SELLERS’ OBJECTION
NOTICE, SELLERS AND BUYER SHALL SUBMIT THE ISSUES REMAINING IN DISPUTE TO THE
INDEPENDENT ACCOUNTANTS, FOR RESOLUTION APPLYING THE AGREED ACCOUNTING
PRINCIPLES.  IF ISSUES ARE SUBMITTED TO THE INDEPENDENT ACCOUNTANTS FOR
RESOLUTION, (I) SELLERS AND BUYER SHALL FURNISH OR CAUSE TO BE FURNISHED TO THE
INDEPENDENT ACCOUNTANTS SUCH WORK PAPERS AND OTHER DOCUMENTS AND INFORMATION
RELATING TO THE DISPUTED ISSUES AS THE INDEPENDENT ACCOUNTANTS MAY REQUEST AND
ARE AVAILABLE TO

 

24

--------------------------------------------------------------------------------


 

that party or its agents and shall be afforded the opportunity to present to the
Independent Accountants any material relating to the disputed issues and to
discuss the issues with the Independent Accountants; (ii) the determination by
the Independent Accountants, as set forth in a reasonably detailed notice to be
delivered to both Parent and Buyer within forty-five (45) days of the submission
to the Independent Accountants of the issues remaining in dispute, shall be
final, binding and conclusive on the parties and shall be used in the
calculation of the Closing Net Asset Value; and (iii) Sellers and Buyer will
each bear fifty percent (50%) of the fees and costs of the Independent
Accountants for such determination.  In connection with the retention of the
Independent Accountants, Sellers and Buyer agree that they will enter into a
customary engagement agreement therewith, including appropriate provision for
joint and several indemnity of such Independent Accountants as to their services
and conclusions.


 


2.12                           PURCHASED SUBSIDIARIES


 

Notwithstanding any other provision of this Agreement, other than Sections
2.2(g), 2.2(h), 2.2(l), 2.2(m), and 2.4(b)(i), it is understood that Buyer is
purchasing the Outstanding Equity Securities, and as such (a) Buyer shall not be
required to purchase or assume any of the assets or liabilities of the Purchased
Subsidiaries, (b) the assets and liabilities of each Purchased Subsidiary shall
remain the assets and obligations of such Purchased Subsidiary, (c) the assets
and liabilities of the Purchased Subsidiaries shall not be deemed to be Excluded
Assets or Retained Liabilities, respectively and (d) the Purchased Subsidiary
Employees on the day immediately prior to the Closing Date shall remain
employees of the Purchased Subsidiaries at and immediately after the Effective
Time.

 


[***]


 


3.                                       REPRESENTATIONS AND WARRANTIES OF
SELLERS


 

As of the date hereof, Sellers, jointly and severally, represent and warrant to
Buyer as follows:

 


3.1                                 ORGANIZATION AND GOOD STANDING


 

Each Seller is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization or incorporation, as the case may be. 
Each Seller has the requisite power and authority to own, operate and lease its
properties and assets and to carry on its business in the places and in the
manner currently conducted.  Each Seller is duly qualified to do business as a
foreign corporation or other entity, as applicable, and, to the extent
applicable, is in good standing under the laws of each state or other
jurisdiction in which either the ownership or use of the properties owned or
used by it, or the nature of the activities conducted by it, requires such
qualification, except where the failure to do so would not have a material
adverse effect on such Seller or the Business.

 


3.2                                 ENFORCEABILITY; AUTHORITY; NO CONFLICT


 


(A)                                  EACH SELLER AND EACH PURCHASED SUBSIDIARY
HAS ALL REQUISITE CORPORATE OR OTHER POWER AND AUTHORITY TO ENTER INTO THIS
AGREEMENT AND THE DOCUMENTS TO BE DELIVERED BY SUCH SELLER AT THE CLOSING AND TO
PERFORM ITS OBLIGATIONS HEREUNDER AND THEREUNDER, INCLUDING THE

 

25

--------------------------------------------------------------------------------


 


CONTEMPLATED TRANSACTIONS.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED
BY EACH SELLER AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF EACH
SELLER, ENFORCEABLE AGAINST EACH SUCH SELLER IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS FROM TIME TO TIME IN EFFECT THAT
AFFECT CREDITORS’ RIGHTS GENERALLY AND BY LEGAL AND EQUITABLE LIMITATIONS ON THE
AVAILABILITY OF SPECIFIC REMEDIES. THIS AGREEMENT AND THE CONTEMPLATED
TRANSACTIONS HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION BY EACH SELLER’S
BOARD OF DIRECTORS OR OTHER GOVERNING BODY, AS APPLICABLE.  NO FURTHER
CORPORATE, OTHER GOVERNING BODY OR SHAREHOLDER ACTION IS NECESSARY ON THE PART
OF SELLERS TO EXECUTE AND DELIVER THIS AGREEMENT OR TO CONSUMMATE THE
CONTEMPLATED TRANSACTIONS.


 


(B)                                 EXCEPT AS SET FORTH IN SECTION 3.2(B) OF THE
SELLER DISCLOSURE LETTER, NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT
NOR THE CONSUMMATION OR PERFORMANCE OF ANY OF THE CONTEMPLATED TRANSACTIONS
WILL, DIRECTLY OR INDIRECTLY (WITH OR WITHOUT NOTICE OR LAPSE OF TIME):


 

(I)                                     CONFLICT WITH OR VIOLATE THE CONSTITUENT
DOCUMENTS OF ANY SELLER OR PURCHASED SUBSIDIARY;

 

(II)                                  CONFLICT WITH, RESULT IN A BREACH,
VIOLATION OR TERMINATION OF ANY PROVISION OF, CONSTITUTE A DEFAULT UNDER OR GIVE
RISE TO ANY RIGHT OF TERMINATION, CANCELLATION OR ACCELERATION, OR LOSS OF ANY
RIGHT OR BENEFIT OR BOTH, UNDER ANY SELLER CONTRACT;

 

(III)                               RESULT IN AN ACCELERATION OR INCREASE OF ANY
INDEBTEDNESS OR OTHER AMOUNTS DUE WITH RESPECT TO THE BUSINESS OR THE ASSETS;

 

(IV)                              RESULT IN THE IMPOSITION OR CREATION OF ANY
ENCUMBRANCE (OTHER THAN A PERMITTED ENCUMBRANCE) UPON OR WITH RESPECT TO ANY OF
THE ASSETS OR ANY OF THE OUTSTANDING EQUITY SECURITIES; OR

 

(V)                                 TO THE KNOWLEDGE OF SELLERS, CONTRAVENE,
CONFLICT WITH OR RESULT IN A VIOLATION OR BREACH OF ANY GOVERNMENTAL
AUTHORIZATION, LEGAL REQUIREMENT OR ORDER APPLICABLE TO SELLERS, THE PURCHASED
SUBSIDIARIES, THE BUSINESS OR THE ASSETS OR TO WHICH SELLERS, THE PURCHASED
SUBSIDIARIES, THE BUSINESS OR ANY OF THE ASSETS MAY BE SUBJECT.

 


(C)                                  EXCEPT AS SET FORTH IN SECTION 3.2(C) OF
THE SELLER DISCLOSURE LETTER, NO SELLER OR PURCHASED SUBSIDIARY IS REQUIRED TO
GIVE ANY NOTICE TO OR OBTAIN ANY CONSENT OR GOVERNMENTAL AUTHORIZATION FROM ANY
(I) THIRD PARTY UNDER ANY SELLER CONTRACT WITH A CURRENT VALUE IN EXCESS OF
$25,000, (II) ANY ORIGINAL EQUIPMENT MANUFACTURER OR OTHER VENDOR OF INVENTORY,
(III) ANY LESSOR UNDER A REAL PROPERTY LEASE OR (IV) ANY GOVERNMENTAL BODY IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE CONSUMMATION
OR PERFORMANCE OF ANY OF THE CONTEMPLATED TRANSACTIONS, OTHER THAN (I) THOSE
NOTICES AND CONSENTS AND GOVERNMENTAL AUTHORIZATIONS THAT HAVE BEEN OBTAINED AND
ARE IN FULL FORCE AND EFFECT AT THE EFFECTIVE TIME, (II) THOSE NOTICES AND
CONSENTS REQUIRED UNDER THE SELLER CONTRACTS NOT REQUIRED TO BE DISCLOSED IN
SECTION 3.17(A) OF THE SELLER DISCLOSURE LETTER, AND (III) SUCH NOTICES AND
CONSENTS AS MAY BE REQUIRED UNDER FOREIGN LAWS.  NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, THE LIST OF CONSENTS SET FORTH IN SECTION 3.2(C) OF THE SELLER
DISCLOSURE LETTER THAT RELATE TO SELLER CONTRACTS ONLY RELATE TO THOSE SELLER
CONTRACTS SET FORTH IN SECTION 3.17(A) OF THE SELLER DISCLOSURE LETTER.

 

26

--------------------------------------------------------------------------------


 


3.3                                 FINANCIAL STATEMENTS


 

Set forth in Section 3.3 of the Seller Disclosure Letter is an unaudited balance
sheet of the Business as of September 3, 2005 (the “Initial Balance Sheet”) and
a related unaudited statement of income of the Business for the seven month
period then ended (collectively, the “Financial Statements”).  The Financial
Statements fairly present in all material respects the financial condition and
results of operations of the Business as of and for the seven month period ended
on the balance sheet date, in accordance with the Agreed Accounting Principles. 
The Financial Statements do not account for or reflect in any manner any assets
that do not constitute Assets.  The Financial Statements account for and reflect
all Assumed Liabilities that are required to be accounted for or reflected on
such Financial Statements applying the Agreed Accounting Principles.  The
Financial Statements reflect the consistent application of the accounting
principles applied in the financial statements of the Business as included in
the consolidated financial statements of Parent, except as disclosed in the
notes to the Financial Statements and except as set forth in Section 3.3 of the
Seller Disclosure Letter.  The Financial Statements have been prepared from and
are in accordance with the accounting Records of Sellers and the Purchased
Subsidiaries.

 


3.4                                 BOOKS AND RECORDS


 

The Business Records of Sellers and the Purchased Subsidiaries, all of which
have been made available to Buyer, are complete and correct and represent
actual, bona fide transactions and have been maintained in accordance with sound
business practices.

 


3.5                                 CONDITION AND SUFFICIENCY OF ASSETS


 


(A)                                  SECTION 3.5(A) OF THE SELLER DISCLOSURE
LETTER LISTS ALL ASSETS CONSISTING OF MACHINERY, EQUIPMENT, VEHICLES, FURNITURE
OR OTHER TANGIBLE PERSONAL PROPERTY OWNED BY ANY SELLER OR PURCHASED SUBSIDIARY
HAVING AN ORIGINAL COST IN EXCESS OF $10,000 AND THE LOCATION THEREOF AS WELL AS
ALL LOCATIONS IN THE UNITED STATES (OTHER THAN TEXAS) WHERE ANY ASSETS
(INCLUDING ANY INVENTORY AND INVENTORY ON CONSIGNMENT) ARE LOCATED, REGARDLESS
OF THEIR ORIGINAL COST.


 


(B)                                 SECTION 3.5(B) OF THE SELLER DISCLOSURE
LETTER LISTS ALL ASSETS CONSISTING OF PROPERTY AND ASSETS (OTHER THAN THE
BUSINESS PROPERTIES) USED IN THE BUSINESS THAT ARE LEASED BY ANY SELLER OR
PURCHASED SUBSIDIARY AND THAT INVOLVE PAYMENTS BY SUCH SELLER OR PURCHASED
SUBSIDIARY IN EXCESS OF $2,500 PER MONTH.


 


(C)                                  EXCEPT AS SPECIFICALLY ENUMERATED IN
SECTION 3.5(C) OF THE SELLER DISCLOSURE LETTER, THE ASSETS CONSTITUTE ALL OF THE
ASSETS, TANGIBLE AND INTANGIBLE, OF ANY NATURE WHATSOEVER, NECESSARY TO OPERATE
THE BUSINESS IMMEDIATELY AFTER THE CLOSING IN SUBSTANTIALLY THE SAME MANNER IN
WHICH IT IS PRESENTLY OPERATED BY SELLERS AND THE PURCHASED SUBSIDIARIES.


 


(D)                                 EXCEPT AS SET FORTH ON SECTION 3.5(D) OF THE
SELLERS DISCLOSURE LETTER, ALL EQUIPMENT, VEHICLES, FURNITURE AND OTHER TANGIBLE
PERSONAL PROPERTY COMPRISING PART OF THE ASSETS OR OWNED OR LEASED BY ANY OF THE
PURCHASED SUBSIDIARIES, CURRENTLY USED IN THE OPERATION OF THE BUSINESS AND
HAVING A NET BOOK VALUE AS OF THE EFFECTIVE TIME OF $5,000 OR MORE, AND ALL REAL
AND TANGIBLE PERSONAL PROPERTY LEASED BY ANY OF THE SELLERS OR PURCHASED
SUBSIDIARIES, CURRENTLY USED IN THE OPERATION OF THE BUSINESS AND HAVING A FAIR
MARKET VALUE AS OF THE EFFECTIVE TIME OF $5,000 OR MORE, ARE IN GOOD OPERATING
CONDITION AND REPAIR (SUBJECT TO NORMAL WEAR AND TEAR) AND WHEN TRANSFERRED WILL
BE ADEQUATE FOR THE OPERATION OF THE BUSINESS, AND NONE OF SUCH ASSETS ARE IN
NEED

 

27

--------------------------------------------------------------------------------


 


OF MAINTENANCE OR REPAIRS EXCEPT FOR ORDINARY, ROUTINE MAINTENANCE AND REPAIRS
CONSISTENT WITH PAST PRACTICE.


 


3.6                                 DESCRIPTION OF BUSINESS PROPERTY


 


(A)                                  SECTION 3.6 OF THE SELLER DISCLOSURE LETTER
SETS FORTH A COMPLETE LIST OF (I) ALL REAL PROPERTY AND INTERESTS IN REAL
PROPERTY OWNED IN FEE BY ANY SELLER OR PURCHASED SUBSIDIARY AND THAT ARE USED IN
THE OPERATION OF THE BUSINESS (INDIVIDUALLY, AN “OWNED PROPERTY” AND
COLLECTIVELY, THE “OWNED PROPERTIES”), (II) ALL REAL PROPERTY AND INTERESTS IN
REAL PROPERTY LEASED BY ANY SELLER OR PURCHASED SUBSIDIARY AND THAT ARE USED IN
THE OPERATION OF THE BUSINESS (INDIVIDUALLY, A “REAL PROPERTY LEASE” AND THE
REAL PROPERTIES SPECIFIED IN SUCH LEASES, TOGETHER WITH THE OWNED PROPERTIES,
BEING REFERRED TO HEREIN INDIVIDUALLY AS A “BUSINESS PROPERTY” AND COLLECTIVELY
AS THE “BUSINESS PROPERTIES”) AS LESSEE OR LESSOR.  THE BUSINESS PROPERTIES
CONSTITUTE ALL INTERESTS IN REAL PROPERTY CURRENTLY USED OR CURRENTLY HELD FOR
USE IN THE OPERATION OF THE BUSINESS.  SELLERS HAVE DELIVERED OR OTHERWISE MADE
AVAILABLE TO PURCHASER TRUE, CORRECT AND COMPLETE COPIES OF (I) ALL DEEDS, TITLE
POLICIES, TITLE REPORTS AND SURVEYS IN SELLERS’ OR THE PURCHASED SUBSIDIARIES’
POSSESSION FOR THE OWNED PROPERTIES AND (II) THE REAL PROPERTY LEASES, TOGETHER
WITH ALL AMENDMENTS, MODIFICATIONS OR SUPPLEMENTS, IF ANY, THERETO.


 


(B)                                 TO SELLERS’ KNOWLEDGE, THE USE OF THE
BUSINESS PROPERTIES FOR THE VARIOUS PURPOSES FOR WHICH THEY ARE PRESENTLY BEING
USED IS PERMITTED AS OF RIGHT UNDER ALL APPLICABLE ZONING LEGAL REQUIREMENTS AND
IS NOT SUBJECT TO “PERMITTED NONCONFORMING” USE OR STRUCTURE CLASSIFICATIONS. 
ALL IMPROVEMENTS ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
LEGAL REQUIREMENTS, INCLUDING THOSE PERTAINING TO ZONING, BUILDING AND THE
DISABLED.  NO PART OF ANY IMPROVEMENT ENCROACHES ON ANY REAL PROPERTY NOT
INCLUDED IN THE APPLICABLE BUSINESS PROPERTY, AND THERE ARE NO BUILDINGS,
STRUCTURES, FIXTURES OR OTHER IMPROVEMENTS PRIMARILY SITUATED ON ADJOINING
PROPERTY WHICH ENCROACH ON ANY PART OF THE LAND, EXCEPT AS WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT ON THE BUSINESS.  TO SELLERS’ KNOWLEDGE, THE LAND FOR
EACH OWNED PROPERTY ABUTS ON AND HAS DIRECT VEHICULAR ACCESS TO A PUBLIC ROAD OR
HAS ACCESS TO A PUBLIC ROAD VIA A PERMANENT, IRREVOCABLE, APPURTENANT EASEMENT
BENEFITING SUCH LAND AND COMPRISING A PART OF THE OWNED PROPERTY, IS SUPPLIED
WITH PUBLIC OR QUASI-PUBLIC UTILITIES AND OTHER SERVICES APPROPRIATE FOR THE
OPERATION OF THE FACILITIES LOCATED THEREON AND IS NOT LOCATED WITHIN ANY FLOOD
PLAIN OR AREA SUBJECT TO WETLANDS REGULATION OR ANY SIMILAR RESTRICTION.  TO
SELLERS’ KNOWLEDGE, THERE IS NO EXISTING OR PROPOSED PLAN TO MODIFY OR REALIGN
ANY STREET OR HIGHWAY OR ANY EXISTING OR PROPOSED EMINENT DOMAIN PROCEEDING THAT
WOULD RESULT IN THE TAKING OF ALL OR ANY PART OF ANY FACILITY OR THAT WOULD
PREVENT OR HINDER THE CONTINUED USE OF ANY FACILITY AS HERETOFORE USED IN THE
CONDUCT OF THE BUSINESS.


 


3.7                                 TITLE TO ASSETS; ENCUMBRANCES


 


(A)                                  THE APPLICABLE SELLER OR PURCHASED
SUBSIDIARY OWNS GOOD TITLE TO THE OWNED PROPERTY FREE AND CLEAR OF ANY
ENCUMBRANCES, OTHER THAN:


 

(I)                                     LIENS FOR TAXES FOR THE CURRENT TAX YEAR
WHICH ARE NOT YET DUE AND PAYABLE; AND

 

28

--------------------------------------------------------------------------------


 

(II)                                  THOSE DESCRIBED IN SECTION 3.7(A)(1) OF
THE SELLER DISCLOSURE LETTER (“REAL ESTATE ENCUMBRANCES”).

 

At Closing, the Business Property described in Section 3.6 of the Seller
Disclosure Letter and comprising part of the Assets shall be free and clear of
all Encumbrances other than (i) those Real Estate Encumbrances identified in
Section 3.7(a)(2) of the Seller Disclosure Letter and (ii) such additional
Encumbrances as shall not materially and adversely affect Buyer’s ownership, use
and enjoyment of the Business Property in the manner in which such Business
Property was used and enjoyed in the conduct of the Business prior to the
Closing Date (collectively, “Permitted Real Estate Encumbrances”).

 


(B)                                 THE APPLICABLE SELLER OR PURCHASED
SUBSIDIARY HAS A VALID AND SUBSISTING LEASEHOLD INTEREST IN THE REAL ESTATE IN
THE REAL PROPERTY LEASES DESCRIBED IN SECTION 3.6 OF THE SELLER DISCLOSURE
LETTER.  NO SELLER OR PURCHASED SUBSIDIARY IS IN DEFAULT OF ANY MATERIAL
COVENANT TO BE PERFORMED BY SUCH SELLER OR PURCHASED SUBSIDIARY UNDER THE REAL
PROPERTY LEASES.  TO SELLERS’ KNOWLEDGE NO LANDLORD UNDER REAL PROPERTY LEASES
IS IN DEFAULT OF ANY MATERIAL COVENANT TO BE PERFORMED BY SUCH LANDLORD.  TO
SELLER’S KNOWLEDGE NO EVENT HAS OCCURRED WHICH WITH PASSAGE OF TIME AND NOTICE
WOULD CONSTITUTE A DEFAULT UNDER A REAL PROPERTY LEASE.


 


(C)                                  SELLERS OR PURCHASED SUBSIDIARIES OWN GOOD
AND TRANSFERABLE TITLE TO ALL OF THE TANGIBLE PERSONAL PROPERTY FREE AND CLEAR
OF ANY ENCUMBRANCES OTHER THAN THOSE DESCRIBED IN SECTION 3.7(C)(1) OF THE
SELLER DISCLOSURE LETTER (“NON-REAL ESTATE ENCUMBRANCES”).  AT CLOSING, ALL SUCH
TANGIBLE PERSONAL PROPERTY SHALL BE FREE AND CLEAR OF ALL ENCUMBRANCES OTHER
THAN (I) THOSE NON-REAL ESTATE ENCUMBRANCES IDENTIFIED IN SECTION 3.7(C)(2) OF
THE SELLER DISCLOSURE LETTER, (II) ENCUMBRANCES OR OTHER RIGHTS OF GOVERNMENTAL
BODIES OR OTHER PERSONS IN RESPECT OF PROPERTY OR ASSETS DELIVERED BY ANY SELLER
OR PURCHASED SUBSIDIARY FOR REPAIR, MAINTENANCE OR OTHER IMPROVEMENTS AND (III)
RIGHTS OF THIRD PARTIES TO USE AND POSSESS ALL MACHINERY AND EQUIPMENT HELD FOR
RENTAL TO THIRD PARTIES PURSUANT TO LEASES OR RENTAL AGREEMENTS RELATING THERETO
(“PERMITTED NON-REAL ESTATE ENCUMBRANCES” AND, TOGETHER WITH THE PERMITTED REAL
ESTATE ENCUMBRANCES, “PERMITTED ENCUMBRANCES”).


 


3.8                                 ACCOUNTS RECEIVABLE


 

All Accounts Receivable that are reflected on the Initial Balance Sheet or that
will be reflected on the Closing Balance Sheet represent or will represent valid
obligations arising from sales actually made or services actually performed by
Sellers or the Purchased Subsidiaries in the ordinary course of the Business
consistent with past practices, and Section 3.8 of the Seller Disclosure Letter
contains a complete and accurate list thereof as of September 3, 2005, which
list sets forth the aging of each such Account Receivable.  To Sellers’
Knowledge, there is no contest, claim, defense or right of setoff, other than
those in the ordinary course of the Business consistent with past practices,
under any Seller Contract with any account debtor of an Account Receivable
relating to the amount or validity of such Account Receivable.  All Accounts
Receivable relate solely to the sale of goods or services to customers of
Sellers and Purchased Subsidiaries, none of which are Related Persons of any
Seller or any Purchased Subsidiary.

 

29

--------------------------------------------------------------------------------


 


3.9                                 INVENTORIES


 

Except as set forth on Section 3.9 of the Seller Disclosure Letter, all items
included in the Inventories consist of a quality and quantity consistent in all
material respects with past practices and reasonable future expectations, except
for obsolete items, slow moving items and items of below standard quality, all
of which have been written off or written down to net realizable value in the
Initial Balance Sheet in accordance with the Agreed Accounting Principles. 
Inventories on hand that were purchased after the date of the Initial Balance
Sheet were purchased in the ordinary course of the Business consistent with past
practices or reasonable future expectations at a cost generally not exceeding
market prices prevailing at the time of purchase.

 


3.10                           INTENTIONALLY DELETED


 


3.11                           TAXES


 


(A)                                  EXCEPT AS SET FORTH IN SECTION 3.11(A) OF
THE SELLER DISCLOSURE LETTER, EACH OF THE SELLERS AND THE PURCHASED SUBSIDIARIES
HAS FILED OR WILL FILE WHEN DUE ALL TAX RETURNS REQUIRED TO BE FILED WITH
RESPECT TO THE BUSINESS OR THE ASSETS.  ALL SUCH TAX RETURNS WERE, OR WILL BE,
CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS.  ALL TAXES OWED BY EACH OF THE
PURCHASED SUBSIDIARIES AND EACH OF THE SELLERS (WHETHER OR NOT SHOWN ON ANY TAX
RETURN) WITH RESPECT TO THE BUSINESS AND THE ASSETS HAVE BEEN, OR WILL BE WHEN
DUE, FULLY PAID.  THERE ARE NO ENCUMBRANCES ON ANY OF THE ASSETS THAT AROSE IN
CONNECTION WITH ANY FAILURE (OR ALLEGED FAILURE) TO PAY ANY TAX.  NO DEFICIENCY
OR ADJUSTMENT IN RESPECT OF ANY TAX THAT MIGHT RESULT IN AN ENCUMBRANCE ON ANY
OF THE ASSETS REMAINS UNPAID AND NO PROCEEDING IS PENDING OR, TO ANY OF THE
SELLERS’ KNOWLEDGE, THREATENED WITH RESPECT TO ANY TAXES WHOSE ASSESSMENT MIGHT
RESULT IN AN ENCUMBRANCE ON ANY OF THE ASSETS.


 


(B)                                 THERE IS NO TAX SHARING AGREEMENT, TAX
ALLOCATION AGREEMENT, TAX INDEMNITY OBLIGATION OR SIMILAR WRITTEN OR UNWRITTEN
AGREEMENT, ARRANGEMENT, UNDERSTANDING OR PRACTICE WITH RESPECT TO TAXES
(INCLUDING ANY ADVANCE PRICING AGREEMENT, CLOSING AGREEMENT OR OTHER ARRANGEMENT
RELATING TO TAXES) THAT WILL REQUIRE ANY PAYMENT BY ANY SELLER OR PURCHASED
SUBSIDIARY AS A RESULT OF THE SALE OF THE BUSINESS.


 


3.12                           LABOR MATTERS; COMPLIANCE


 


(A)                                  EXCEPT AS SET FORTH IN SECTION 3.12(A) OF
THE SELLER DISCLOSURE LETTER,


 

(I)                                     NO SELLER OR PURCHASED SUBSIDIARY IS A
PARTY TO OR BOUND BY ANY COLLECTIVE BARGAINING AGREEMENT WITH REGARD TO THE
AFFECTED EMPLOYEES OR THE PURCHASED SUBSIDIARY EMPLOYEES;

 

(II)                                  EACH SELLER AND PURCHASED SUBSIDIARY AND
ITS RELATED PERSONS ARE IN SUBSTANTIAL COMPLIANCE WITH ALL LEGAL REQUIREMENTS
APPLICABLE TO THE AFFECTED EMPLOYEES OR THE PURCHASED SUBSIDIARY EMPLOYEES WITH
REGARD TO EMPLOYMENT AND EMPLOYMENT PRACTICES, TERMS AND CONDITIONS OF
EMPLOYMENT, WAGES, AND OCCUPATIONAL SAFETY AND HEALTH LAWS; AND ARE NOT ENGAGED
IN ANY UNFAIR LABOR OR UNFAIR EMPLOYMENT PRACTICES;

 

(III)                               THERE IS NO UNFAIR LABOR PRACTICE CHARGE OR
COMPLAINT AGAINST ANY SELLER OR PURCHASED SUBSIDIARY OR ANY OF ITS RELATED
PERSONS INVOLVING OR RELATED TO AFFECTED EMPLOYEES OR PURCHASED SUBSIDIARY
EMPLOYEES PENDING (WITH SERVICE OF PROCESS

 

30

--------------------------------------------------------------------------------


 

HAVING BEEN MADE, OR WRITTEN NOTICE OF INVESTIGATION OR INQUIRY HAVING BEEN
SERVED, ON SUCH SELLER OR PURCHASED SUBSIDIARY OR ANY OF ITS RELATED PERSONS),
OR TO SELLERS’ KNOWLEDGE, THREATENED BEFORE THE NATIONAL LABOR RELATIONS BOARD
OR ANY ANALOGOUS STATE OR LOCAL AGENCY OR ANY COURT AND NO CHARGE, COMPLAINT OR
GRIEVANCE IS PENDING OR, TO SELLERS’ KNOWLEDGE, THREATENED TO BE FILED;

 

(IV)                              FOR THE PAST FIVE YEARS, NO SELLER OR
PURCHASED SUBSIDIARY HAS EXPERIENCED ANY LABOR STRIKE OR OTHER MATERIAL LABOR
DISPUTE, SLOWDOWN, STOPPAGE OR LOCK-OUT WITH REGARD TO THE BUSINESS;

 

(V)                                 THERE IS NO LABOR STRIKE OR OTHER MATERIAL
LABOR DISPUTE, SLOWDOWN, STOPPAGE OR LOCK-OUT PENDING, OR TO SELLERS’ KNOWLEDGE,
THREATENED AGAINST ANY SELLER OR PURCHASED SUBSIDIARY INVOLVING THE AFFECTED
EMPLOYEES OR THE PURCHASED SUBSIDIARY EMPLOYEES; AND

 

(VI)                              NO UNION CERTIFICATION OR DECERTIFICATION
PETITION HAS BEEN FILED (WITH SERVICE OF PROCESS HAVING BEEN MADE ON ANY SELLER
OR PURCHASED SUBSIDIARY OR ANY OF ITS RELATED PERSONS), OR TO SELLERS’
KNOWLEDGE, THREATENED, THAT RELATES TO AFFECTED EMPLOYEES OR THE PURCHASED
SUBSIDIARY EMPLOYEES AND NO UNION AUTHORIZATION CAMPAIGN HAS BEEN CONDUCTED, IN
EACH CASE, WITHIN THE PAST 18 MONTHS.

 


(B)                                 SELLERS HAVE DELIVERED TO BUYER A LIST OF
ALL AFFECTED EMPLOYEES AND PURCHASED SUBSIDIARY EMPLOYEES, THE RATE OF ALL
COMPENSATION PAYABLE TO EACH SUCH EMPLOYEE IN ANY AND ALL CAPACITIES, INCLUDING
ANY COMPENSATION THAT WILL BE PAYABLE TO EACH SUCH EMPLOYEE IN ANY AND ALL
CAPACITIES OTHER THAN THE THEN CURRENT ACCRUAL OF REGULAR PAYROLL COMPENSATION,
EXCEPT IN EACH CASE FOR ANY TRANSACTION BONUSES.  EXCEPT AS SET FORTH IN SECTION
3.12(B) OF THE SELLER DISCLOSURE LETTER, ANY OF THE AFFECTED EMPLOYEES OR THE
PURCHASED SUBSIDIARY EMPLOYEES CAN BE DISMISSED IMMEDIATELY FOR ANY REASON OR NO
REASON WITHOUT NOTICE AND WITHOUT FURTHER LIABILITY, SUBJECT TO APPLICABLE LAWS,
RULES AND REGULATIONS RELATING TO EMPLOYMENT DISCRIMINATION.  EXCEPT AS SET
FORTH IN SECTION 3.12(B) OF THE SELLER DISCLOSURE LETTER, TO SELLERS’ KNOWLEDGE,
NONE OF THE AFFECTED EMPLOYEES OR THE PURCHASED SUBSIDIARY EMPLOYEES INTEND TO
TERMINATE THEIR EMPLOYMENT RELATIONSHIP WITH THE BUSINESS.


 


3.13                           EMPLOYEE BENEFITS


 

(a)                                  Section 3.13(a) of the Seller Disclosure
Letter contains a list of all Seller Benefit Plans.  Sellers have made available
for review by Buyer copies of all Seller Benefit Plans (including all related
trusts, funding arrangements, most recent valuation reports and most recent
annual reports).

 

(b)                                 No “pension plan” as defined in section 3(2)
of ERISA that is maintained or contributed to by any Seller, Purchased
Subsidiary or any ERISA Affiliate or with respect to which any Seller, Purchased
Subsidiary or an ERISA Affiliate may have any liability (i) has an accumulated
funding deficiency as defined in section 302 of ERISA and section 412 of the
Code, whether or not waived; (ii) no waiver of minimum funding standards has
been requested or granted by the IRS; and (iii) no Encumbrance in favor of any
Seller Benefit Plan, the IRS or the Pension Benefit Guaranty Corporation exists
or has been threatened.  Except as set forth in

 

31

--------------------------------------------------------------------------------


 

Section 3.13(b) of the Seller Disclosure Letter, none of the Sellers, Purchased
Subsidiaries or the ERISA Affiliates contributes to, has any obligation to
contribute to, or has any liability under or with respect to any “multiemployer
plan,” as defined in Section 3(37) of ERISA.  No material “reportable event,”
within the meaning of Section 4043 of ERISA, for which the thirty-day reporting
requirement has not been waived, and no event described in Sections 4062 or 4063
of ERISA, has occurred in connection with any Seller Benefit Plan of the
Sellers, Purchased Subsidiaries or the ERISA Affiliates.  None of the Sellers,
Purchased Subsidiaries or the ERISA Affiliates have (1) engaged in, or is a
successor or parent corporation to an entity that has engaged in, a transaction
described in Sections 4069 or 4212(c) of ERISA or (2) except as set forth in
Section 3.13(b) of the Seller Disclosure Letter, incurred any liability or
potential liability under Title IV of ERISA arising in connection with the
termination of, or a complete or partial withdrawal from, any plan covered or
previously covered by Title IV of ERISA.

 


(C)                                  NO SELLER, PURCHASED SUBSIDIARY OR ANY
ERISA AFFILIATE HAS INCURRED ANY WITHDRAWAL LIABILITY UNDER SECTION 4201 OF
ERISA THAT COULD RESULT IN ANY LIABILITY TO BUYER OR ENCUMBRANCE ON ANY OF THE
ASSETS.  THE REQUIREMENTS OF COBRA HAVE BEEN MET WITH RESPECT TO EACH SUCH
SELLER BENEFIT PLAN WHICH IS AN “EMPLOYEE WELFARE BENEFIT PLAN,” AS DEFINED IN
SECTION 3(1) OF ERISA, SUBJECT TO COBRA.


 


(D)                                 EXCEPT AS SET FORTH ON SECTION 3.13(D) OF
THE SELLERS DISCLOSURE LETTER, NONE OF THE SELLER BENEFIT PLANS IS OR HAS BEEN
SPONSORED, MAINTAINED, APPROVED BY OR CONTRIBUTED TO SOLELY BY A PURCHASED
SUBSIDIARY.


 


3.14                           COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL
AUTHORIZATIONS


 


(A)                                  EXCEPT AS SET FORTH IN SECTION 3.14(A) OF
THE SELLER DISCLOSURE LETTER:


 

(I)                                     SELLERS AND THE PURCHASED SUBSIDIARIES
HAVE COMPLIED WITH ALL LEGAL REQUIREMENTS APPLICABLE TO THE CONDUCT AND
OPERATION OF THE BUSINESS AND THE OWNERSHIP OR USE OF ANY OF THE ASSETS;

 

(II)                                  WITH REGARD TO THE BUSINESS AND THE
ASSETS, TO SELLERS’ KNOWLEDGE, NO EVENT HAS OCCURRED OR CIRCUMSTANCE EXISTS THAT
(WITH OR WITHOUT NOTICE OR LAPSE OF TIME) WOULD BE REASONABLY EXPECTED TO
CONSTITUTE OR RESULT IN A VIOLATION BY ANY SELLER OR PURCHASED SUBSIDIARY OF, OR
A FAILURE ON THE PART OF ANY SELLER OR PURCHASED SUBSIDIARY TO COMPLY WITH, ANY
LEGAL REQUIREMENT RELATING TO THE BUSINESS OR THE ASSETS; AND

 

(III)                               NO SELLER OR PURCHASED SUBSIDIARY HAS
RECEIVED, AT ANY TIME SINCE JANUARY 31, 2003, ANY NOTICE FROM ANY GOVERNMENTAL
BODY REGARDING ANY ACTUAL, ALLEGED OR POTENTIAL VIOLATION OF, OR FAILURE TO
COMPLY WITH, ANY LEGAL REQUIREMENT WITH RESPECT TO THE BUSINESS OR ANY OF THE
ASSETS.

 


(B)                                 SECTION 3.14(B) OF THE SELLER DISCLOSURE
LETTER CONTAINS A LIST OF EACH MATERIAL GOVERNMENTAL AUTHORIZATION THAT IS HELD
BY ANY SELLER OR PURCHASED SUBSIDIARY RELATING TO OR USED IN THE OPERATION OF
THE BUSINESS OR THE ASSETS.  EACH GOVERNMENTAL AUTHORIZATION LISTED IN SECTION
3.14(B) OF THE SELLER DISCLOSURE LETTER IS IN FULL FORCE AND EFFECT. EXCEPT AS
SET FORTH IN SECTION 3.14(B) OF THE SELLER DISCLOSURE LETTER:

 

32

--------------------------------------------------------------------------------


 

(I)                                     EACH SELLER AND PURCHASED SUBSIDIARY IS
IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL OF THE TERMS AND REQUIREMENTS OF
EACH GOVERNMENTAL AUTHORIZATION IDENTIFIED IN SECTION 3.14(B) OF THE SELLER
DISCLOSURE LETTER;

 

(II)                                  TO SELLERS’ KNOWLEDGE, NO EVENT HAS
OCCURRED OR CIRCUMSTANCE EXISTS THAT WILL (WITH OR WITHOUT NOTICE OR LAPSE OF
TIME) (A) CONSTITUTE OR RESULT DIRECTLY OR INDIRECTLY IN A VIOLATION OF OR A
FAILURE TO COMPLY WITH ANY TERM OR REQUIREMENT OF ANY GOVERNMENTAL AUTHORIZATION
LISTED OR REQUIRED TO BE LISTED IN SECTION 3.14(B) OF THE SELLER DISCLOSURE
LETTER OR (B) RESULT DIRECTLY OR INDIRECTLY IN THE REVOCATION, WITHDRAWAL,
SUSPENSION, CANCELLATION OR TERMINATION OF, OR ANY MODIFICATION TO, ANY
GOVERNMENTAL AUTHORIZATION LISTED OR REQUIRED TO BE LISTED IN SECTION 3.14(B) OF
THE SELLER DISCLOSURE LETTER;

 

(III)                               NO SELLER OR PURCHASED SUBSIDIARY HAS
RECEIVED, AT ANY TIME SINCE JANUARY 31, 2003, ANY NOTICE FROM ANY GOVERNMENTAL
BODY REGARDING (A) ANY ACTUAL, ALLEGED, POSSIBLE OR POTENTIAL VIOLATION OF OR
FAILURE TO COMPLY WITH ANY TERM OR REQUIREMENT OF ANY GOVERNMENTAL AUTHORIZATION
OR (B) ANY ACTUAL, PROPOSED, POSSIBLE OR POTENTIAL REVOCATION, WITHDRAWAL,
SUSPENSION, CANCELLATION, TERMINATION OF OR MODIFICATION TO ANY GOVERNMENTAL
AUTHORIZATION; AND

 

(IV)                              ALL APPLICATIONS REQUIRED TO HAVE BEEN FILED
FOR THE RENEWAL OF THE GOVERNMENTAL AUTHORIZATIONS LISTED IN SECTION 3.14(B) OF
THE SELLER DISCLOSURE LETTER HAVE BEEN DULY FILED ON A TIMELY BASIS WITH THE
APPROPRIATE GOVERNMENTAL BODIES, AND ALL OTHER FILINGS REQUIRED TO HAVE BEEN
MADE WITH RESPECT TO SUCH GOVERNMENTAL AUTHORIZATIONS HAVE BEEN DULY MADE ON A
TIMELY BASIS WITH THE APPROPRIATE GOVERNMENTAL BODIES.

 


(C)                                  THE GOVERNMENTAL AUTHORIZATIONS LISTED IN
SECTION 3.14(B) OF THE SELLER DISCLOSURE LETTER COLLECTIVELY CONSTITUTE ALL OF
THE GOVERNMENTAL AUTHORIZATIONS NECESSARY TO PERMIT EACH SELLER AND PURCHASED
SUBSIDIARY TO LAWFULLY CONDUCT AND OPERATE THE BUSINESS IN THE MANNER IN WHICH
IT CURRENTLY CONDUCTS AND OPERATES SUCH BUSINESS AND TO PERMIT EACH SELLER AND
PURCHASED SUBSIDIARY TO OWN AND USE THE ASSETS IN THE MANNER IN WHICH IT
CURRENTLY OWNS AND USES SUCH ASSETS.


 


3.15                           LEGAL PROCEEDINGS; ORDERS


 


(A)                                  EXCEPT AS SET FORTH IN SECTION 3.15(A) OF
THE SELLER DISCLOSURE LETTER, THERE IS NO PENDING OR, TO SELLERS’ KNOWLEDGE,
THREATENED PROCEEDING:


 

(I)                                     BY OR AGAINST ANY SELLER OR PURCHASED
SUBSIDIARY THAT RELATES TO OR WOULD REASONABLY BE EXPECTED TO AFFECT THE
BUSINESS OR THE ASSETS IN A MATERIALLY ADVERSE MANNER; OR

 

(II)                                  THAT CHALLENGES, OR THAT MAY HAVE THE
EFFECT OF PREVENTING, DELAYING, MAKING ILLEGAL OR OTHERWISE INTERFERING WITH,
ANY OF THE CONTEMPLATED TRANSACTIONS.

 

Except as set forth in Section 3.15(a) of the Seller Disclosure Letter, to
Sellers’ Knowledge, no event has occurred or circumstance exists that is
reasonably likely to give rise to or serve as a basis for the commencement of
any such Proceeding.

 

33

--------------------------------------------------------------------------------


 


(B)                                 EXCEPT AS SET FORTH IN SECTION 3.15(B) OF
THE SELLER DISCLOSURE LETTER, SINCE JANUARY 31, 2003:


 

(I)                                     THERE HAS BEEN NO ORDER TO WHICH ANY
PURCHASED SUBSIDIARY, THE BUSINESS OR ANY OF THE ASSETS IS SUBJECT; AND

 

(II)                                  TO SELLERS’ KNOWLEDGE, NO AFFECTED
EMPLOYEE OR PURCHASED SUBSIDIARY EMPLOYEE IS SUBJECT TO ANY ORDER THAT PROHIBITS
SUCH AFFECTED EMPLOYEE OR PURCHASED SUBSIDIARY EMPLOYEE FROM ENGAGING IN OR
CONTINUING ANY CONDUCT, ACTIVITY OR PRACTICE RELATING TO THE BUSINESS.

 


(C)                                  EXCEPT AS SET FORTH IN SECTION 3.15(C) OF
THE SELLER DISCLOSURE LETTER:


 

(I)                                     EACH SELLER AND PURCHASED SUBSIDIARY IS
IN COMPLIANCE WITH ALL OF THE TERMS AND REQUIREMENTS OF EACH ORDER TO WHICH IT
OR ANY OF THE ASSETS IS OR HAS BEEN SUBJECT;

 

(II)                                  NO EVENT HAS OCCURRED OR CIRCUMSTANCE
EXISTS THAT IS REASONABLY LIKELY TO CONSTITUTE OR RESULT IN (WITH OR WITHOUT
NOTICE OR LAPSE OF TIME) A VIOLATION OF OR FAILURE TO COMPLY WITH ANY TERM OR
REQUIREMENT OF ANY ORDER TO WHICH ANY SELLER (WITH RESPECT TO THE BUSINESS),
PURCHASED SUBSIDIARY OR ANY OF THE ASSETS IS SUBJECT; AND

 

(III)                               NO SELLER OR PURCHASED SUBSIDIARY HAS
RECEIVED, AT ANY TIME SINCE JANUARY 31, 2003, ANY NOTICE FROM ANY GOVERNMENTAL
BODY REGARDING ANY ACTUAL, ALLEGED OR POTENTIAL VIOLATION OF, OR FAILURE TO
COMPLY WITH, ANY TERM OR REQUIREMENT OF ANY ORDER TO WHICH SUCH SELLER (WITH
RESPECT TO THE BUSINESS), SUCH PURCHASED SUBSIDIARY OR ANY OF THE ASSETS IS OR
HAS BEEN SUBJECT.

 


3.16                           ABSENCE OF CERTAIN CHANGES AND EVENTS


 

Except as set forth in Section 3.16 of the Seller Disclosure Letter or as
otherwise permitted by this Agreement, since January 31, 2005, each Seller and
Purchased Subsidiary has conducted the Business only in the ordinary course of
the Business consistent with past practices or reasonable future expectations
and there has not been any:

 


(A)                                  PAYMENT (EXCEPT IN THE ORDINARY COURSE OF
THE BUSINESS CONSISTENT WITH PAST PRACTICES) OR INCREASE BY ANY SELLER OR
PURCHASED SUBSIDIARY OF ANY BONUSES, SALARIES OR OTHER COMPENSATION TO ANY
EMPLOYEE OF THE BUSINESS OR ENTRY INTO ANY EMPLOYMENT, SEVERANCE OR SIMILAR
SELLER CONTRACT WITH ANY EMPLOYEE OF THE BUSINESS;


 


(B)                                 DAMAGE, DESTRUCTION, THEFT OR LOSS AFFECTING
THE ASSETS, EXCEPT IN THE ORDINARY COURSE OF BUSINESS AND EXCEPT TO THE EXTENT
THAT ANY ASSET DAMAGED, DESTROYED, STOLEN OR LOST HAS BEEN REPLACED OR REPAIRED;


 


(C)                                  ENTRY INTO, TERMINATION OF OR RECEIPT OF
NOTICE OF TERMINATION OF (I) ANY LICENSE, DISTRIBUTORSHIP, DEALER, SALES
REPRESENTATIVE, JOINT VENTURE, CREDIT OR SIMILAR SELLER CONTRACT TO WHICH ANY
SELLER IS A PARTY USED IN THE OPERATION OF THE BUSINESS OR ASSETS OTHER THAN IN
THE

 

34

--------------------------------------------------------------------------------


 


ORDINARY COURSE OF BUSINESS, OR (II) ANY SELLER CONTRACT DESCRIBED IN SECTION
3.17(A) OTHER THAN IN THE ORDINARY COURSE OF BUSINESS;


 


(D)                                 SALE, LEASE OR OTHER DISPOSITION OF ANY
ASSET OR PROPERTY OF ANY SELLER OR PURCHASED SUBSIDIARY (INCLUDING THE BUSINESS
INTELLECTUAL PROPERTY ASSETS) OR THE CREATION OF ANY ENCUMBRANCE (OTHER THAN A
PERMITTED ENCUMBRANCE) ON ANY ASSET IN EXCESS OF $50,000 IN THE AGGREGATE, IN
EACH CASE OTHER THAN IN THE ORDINARY COURSE OF BUSINESS;


 


(E)                                  CANCELLATION OR WAIVER OF ANY CLAIMS OR
RIGHTS RELATING TO THE BUSINESS OR THE ASSETS HAVING AN AGGREGATE VALUE IN
EXCESS OF $100,000;


 


(F)                                    NOTIFICATION BY ANY SIGNIFICANT CUSTOMER
OR SUPPLIER OF THE BUSINESS WHOSE BUSINESS WITH THE BUSINESS IN THE LAST TWELVE
(12) MONTHS EXCEEDS $100,000 OF AN INTENTION TO DISCONTINUE OR MATERIALLY CHANGE
THE TERMS OF ITS OVERALL RELATIONSHIP WITH THE BUSINESS;


 


(G)                                 MATERIAL CHANGE IN THE ACCOUNTING METHODS
USED BY ANY SELLER OR PURCHASED SUBSIDIARY, WHICH RELATES TO THE BUSINESS OR THE
ASSETS; OR


 


(H)                                 CONTRACT ENTERED INTO BY ANY SELLER OR
PURCHASED SUBSIDIARY TO DO ANY OF THE FOREGOING.


 


3.17                           CONTRACTS; NO DEFAULTS


 


(A)                                  NO SELLER CONTRACT THAT IS IN EFFECT AS OF
THE DATE OF THIS AGREEMENT AND IS DESCRIBED IN CLAUSES (I)-(XIV) OF THE
FOLLOWING SENTENCE CONTAINS OBLIGATIONS THAT, IF PERFORMED BY SELLERS, WOULD
RESULT IN A MATERIAL ADVERSE EFFECT ON THE BUSINESS OR (II), INSOFAR AS CAN BE
REASONABLY FORESEEN BY SELLERS, DENY BUYER IN ANY MATERIAL RESPECT THE EXPECTED
BENEFITS OF THE CONTEMPLATED TRANSACTIONS.   AS OF THE CLOSING DATE AND EXCEPT
AS SET FORTH IN SECTION 2.2(E) OF THE SELLER DISCLOSURE LETTER, SECTION 3.17(A)
OF THE SELLER DISCLOSURE LETTER WILL CONTAIN AN ACCURATE AND COMPLETE LIST, AND
SELLERS WILL HAVE MADE AVAILABLE TO BUYER ACCURATE AND COMPLETE COPIES, OF:


 

(I)                                     EACH SELLER CONTRACT THAT INVOLVES
PERFORMANCE OF SERVICES OR DELIVERY OF GOODS OR MATERIALS BY ANY SELLER OR
PURCHASED SUBSIDIARY OF AN AMOUNT OF VALUE IN EXCESS OF $100,000;

 

(II)                                  EACH SELLER CONTRACT THAT INVOLVES
PERFORMANCE OF SERVICES OR DELIVERY OF GOODS OR MATERIALS TO ANY SELLER OR
PURCHASED SUBSIDIARY OF AN AMOUNT OF VALUE IN EXCESS OF $100,000;

 

(III)                               EACH SELLER CONTRACT THAT WAS NOT ENTERED
INTO IN THE ORDINARY COURSE OF THE BUSINESS CONSISTENT WITH PAST PRACTICES AND
THAT (A) INVOLVES AN AMOUNT OF VALUE OR EXPENDITURES OR RECEIPTS OF ANY SELLER
OR PURCHASED SUBSIDIARY IN EXCESS OF $100,000, OR (B) HAS A REMAINING TERM OF
MORE THAN ONE (1) YEAR, AND IS NOT SUBJECT TO TERMINATION WITHOUT PENALTY;

 

(IV)                              EACH SELLER CONTRACT AFFECTING THE OWNERSHIP
OF, LEASING OF, TITLE TO, USE OF OR ANY LEASEHOLD OR OTHER INTEREST IN ANY REAL
OR PERSONAL PROPERTY (EXCEPT PERSONAL

 

35

--------------------------------------------------------------------------------


 

PROPERTY LEASES AND INSTALLMENT AND CONDITIONAL SALES AGREEMENTS HAVING A VALUE
PER ITEM OR AGGREGATE PAYMENTS OF LESS THAN $75,000 AND WITH A TERM OF LESS THAN
ONE YEAR);

 

(V)                                 EACH SELLER CONTRACT WITH ANY LABOR UNION OR
OTHER EMPLOYEE REPRESENTATIVE OF A GROUP OF EMPLOYEES RELATING TO WAGES, HOURS
AND OTHER CONDITIONS OF EMPLOYMENT;

 

(VI)                              EACH SELLER CONTRACT (HOWEVER NAMED) INVOLVING
A SHARING OF PROFITS, LOSSES, COSTS OR LIABILITIES BY ANY SELLER OR PURCHASED
SUBSIDIARY WITH ANY OTHER PERSON;

 

(VII)                           EACH SELLER CONTRACT CONTAINING COVENANTS THAT
RESTRICT ANY SELLER’S OR PURCHASED SUBSIDIARY’S BUSINESS ACTIVITY OR LIMIT THE
FREEDOM OF SUCH SELLER OR PURCHASED SUBSIDIARY TO ENGAGE IN ANY LINE OF BUSINESS
OR TO COMPETE WITH ANY PERSON;

 

(VIII)                        EACH SELLER CONTRACT PROVIDING FOR PAYMENTS TO OR
BY ANY PERSON BASED ON SALES, PURCHASES OR PROFITS, OTHER THAN DIRECT PAYMENTS
FOR GOODS;

 

(IX)                                EACH POWER OF ATTORNEY OF ANY SELLER OR
PURCHASED SUBSIDIARY RELATING TO THE BUSINESS OR THE ASSETS THAT IS CURRENTLY
EFFECTIVE AND OUTSTANDING;

 

(X)                                   EACH SELLER CONTRACT FOR CAPITAL
EXPENDITURES IN EXCESS OF $100,000;

 

(XI)                                EACH SELLER CONTRACT NOT DENOMINATED IN U.S.
DOLLARS;

 

(XII)                             EACH WRITTEN WARRANTY, GUARANTY AND/OR OTHER
SIMILAR UNDERTAKING WITH RESPECT TO CONTRACTUAL PERFORMANCE EXTENDED BY ANY
SELLER OR PURCHASED SUBSIDIARY WITH RESPECT TO THE BUSINESS OTHER THAN IN THE
ORDINARY COURSE OF THE BUSINESS CONSISTENT WITH PAST PRACTICES;

 

(XIII)                          EACH BID THAT INVOLVES THE PERFORMANCE OF
SERVICES OR DELIVERY OF GOODS OR MATERIALS BY ANY SELLER OF AN AMOUNT OF VALUE
IN EXCESS OF $100,000; AND

 

(XIV)                         EACH AMENDMENT, SUPPLEMENT AND MODIFICATION
(WHETHER ORAL OR WRITTEN) IN RESPECT OF ANY OF THE FOREGOING.

 


(B)                                 EXCEPT AS SET FORTH IN SECTION 3.17(B) OF
THE SELLER DISCLOSURE LETTER:


 

(I)                                     EACH SELLER CONTRACT OR BID IDENTIFIED
OR REQUIRED TO BE IDENTIFIED IN SECTION 3.17(A) OF THE SELLER DISCLOSURE LETTER
OR WHICH IS TO BE ASSUMED BY BUYER UNDER THIS AGREEMENT IS IN FULL FORCE AND
EFFECT AND IS VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS; AND

 

(II)                                  EACH SELLER CONTRACT OR BID IDENTIFIED OR
REQUIRED TO BE IDENTIFIED IN SECTION 3.17(A) OF THE SELLER DISCLOSURE LETTER OR
WHICH IS BEING ASSUMED BY BUYER UNDER THIS AGREEMENT IS ASSIGNABLE OR
TRANSFERABLE TO BUYER WITHOUT THE CONSENT OF ANY OTHER PERSON EXCEPT AS
DISCLOSED IN OR PURSUANT TO SECTION 3.2(C).

 

36

--------------------------------------------------------------------------------


 


(C)                                  EXCEPT AS SET FORTH IN SECTION 3.17(C) OF
THE SELLER DISCLOSURE LETTER:


 

(I)                                     EACH SELLER AND PURCHASED SUBSIDIARY IS
IN COMPLIANCE WITH ALL APPLICABLE TERMS AND REQUIREMENTS OF EACH SELLER CONTRACT
WHICH IS BEING ASSUMED BY BUYER OR TO WHICH ANY PURCHASED SUBSIDIARY IS A PARTY
(THE “ASSUMED SELLER CONTRACTS”);

 

(II)                                  NO SELLER OR PURCHASED SUBSIDIARY HAS
RELEASED ANY OF ITS RIGHTS UNDER AN ASSUMED SELLER CONTRACT;

 

(III)                               TO SELLERS’ KNOWLEDGE, EACH OTHER PERSON
THAT HAS OR HAD ANY OBLIGATION OR LIABILITY UNDER ANY ASSUMED SELLER CONTRACT IS
IN COMPLIANCE WITH ALL APPLICABLE TERMS AND REQUIREMENTS OF SUCH ASSUMED SELLER
CONTRACT;

 

(IV)                              TO SELLERS’ KNOWLEDGE, NO EVENT HAS OCCURRED
OR CIRCUMSTANCE EXISTS THAT (WITH OR WITHOUT NOTICE OR LAPSE OF TIME) WOULD
REASONABLY BE EXPECTED TO CONTRAVENE, CONFLICT WITH OR RESULT IN A BREACH OF, OR
GIVE ANY SELLER, PURCHASED SUBSIDIARY OR OTHER PERSON THE RIGHT TO DECLARE A
DEFAULT OR EXERCISE ANY REMEDY UNDER, OR TO ACCELERATE THE MATURITY OR
PERFORMANCE OF, OR PAYMENT UNDER, OR TO CANCEL, TERMINATE OR MODIFY, ANY ASSUMED
SELLER CONTRACT; AND

 

(V)                                 TO SELLERS’ KNOWLEDGE, NO EVENT HAS OCCURRED
OR CIRCUMSTANCE EXISTS UNDER OR BY VIRTUE OF ANY CONTRACT THAT (WITH OR WITHOUT
NOTICE OR LAPSE OF TIME) WOULD CAUSE THE CREATION OF ANY ENCUMBRANCE (OTHER THAN
A PERMITTED ENCUMBRANCE) AFFECTING ANY OF THE ASSETS.

 


(D)                                 SECTION 3.17(D) OF THE SELLER DISCLOSURE
LETTER WILL, AS PROMPTLY AS POSSIBLE, BUT NO LATER THAN TEN (10) DAYS AFTER THE
DATE HEREOF, SET FORTH A LIST OF ALL WARRANTY CLAIMS OF CUSTOMERS OF THE
BUSINESS ASSERTED IN WRITING (INCLUDING BY FACSIMILE OR ELECTRONIC MAIL) AGAINST
ANY SELLER OR PURCHASED SUBSIDIARY IN RESPECT OF WHICH THE NECESSARY REPAIRS OR
REPLACEMENT HAVE NOT BEEN COMPLETED.


 


(E)                                  EACH OF THE SELLER CONTRACTS OR BIDS HAVE
BEEN ENTERED INTO OR ISSUED IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH
PAST PRACTICE.


 


3.18                           INSURANCE


 


(A)                                  SECTION 3.18(A) OF THE SELLER DISCLOSURE
LETTER SETS FORTH A LIST OF ALL POLICIES OF FIRE, CASUALTY, LIABILITY, BURGLARY,
FIDELITY, WORKERS’ COMPENSATION AND OTHER FORMS OF INSURANCE HELD BY EACH SELLER
AND PURCHASED SUBSIDIARY THAT ARE MATERIAL TO THE BUSINESS AND MATERIAL DETAILS
REGARDING EACH, INCLUDING LIMITS OF LIABILITY, DEDUCTIBLES AND SELF INSURANCE
RETENTIONS.


 


(B)                                 ALL PREMIUMS DUE AND PAYABLE FOR THE
INSURANCE LISTED IN SECTION 3.18(A) OF THE SELLER DISCLOSURE LETTER HAVE BEEN
DULY PAID, AND SUCH POLICIES OR EXTENSIONS OR RENEWALS THEREOF IN SUCH AMOUNTS
WILL BE OUTSTANDING AND DULY IN FULL FORCE WITHOUT INTERRUPTION UNTIL THE
CLOSING DATE.


 


(C)                                  SECTION 3.18(C) OF THE SELLER DISCLOSURE
LETTER DESCRIBES, WITH RESPECT TO THE BUSINESS OR ASSETS AS OF THE DATE OF THIS
AGREEMENT, BY YEAR, FOR THE CURRENT POLICY YEAR AND EACH

 

37

--------------------------------------------------------------------------------


 


OF THE TWO (2) PRECEDING POLICY YEARS (I) ANY SELF-INSURANCE ARRANGEMENT BY OR
AFFECTING ANY SELLER OR PURCHASED SUBSIDIARY, INCLUDING ANY RESERVES ESTABLISHED
THEREUNDER, AND (II) ALL OBLIGATIONS OF ANY SELLER OR PURCHASED SUBSIDIARY TO
PROVIDE INSURANCE COVERAGE TO THIRD PARTIES (FOR EXAMPLE, UNDER LEASES OR
SERVICE AGREEMENTS) AND IDENTIFIES THE POLICY UNDER WHICH SUCH COVERAGE IS
PROVIDED.


 


(D)                                 SECTION 3.18(D) OF THE SELLER DISCLOSURE
LETTER SETS FORTH AS OF THE DATE OF THIS AGREEMENT, BY YEAR, FOR THE CURRENT
POLICY YEAR AND EACH OF THE TWO (2) PRECEDING POLICY YEARS WITH RESPECT TO THE
BUSINESS OR ASSETS:


 

(I)                                     A SUMMARY OF THE LOSS EXPERIENCE UNDER
EACH POLICY OF INSURANCE;

 

(II)                                  A STATEMENT DESCRIBING EACH CLAIM UNDER A
POLICY OF INSURANCE FOR AN AMOUNT IN EXCESS OF $100,000, WHICH SETS FORTH:

 

(A)                              THE NAME OF THE CLAIMANT;

 

(B)                                A DESCRIPTION OF THE POLICY BY INSURER, TYPE
OF INSURANCE AND PERIOD OF COVERAGE; AND

 

(C)                                THE AMOUNT AND A BRIEF DESCRIPTION OF THE
CLAIM; AND

 

(III)                               A STATEMENT DESCRIBING THE LOSS EXPERIENCE
FOR ALL CLAIMS THAT WERE SELF-INSURED, INCLUDING THE NUMBER AND AGGREGATE COST
OF SUCH CLAIMS.

 


3.19                           ENVIRONMENTAL MATTERS


 


(A)                                  EXCEPT AS SET FORTH IN SECTION 3.19 OF THE
SELLER DISCLOSURE LETTER OR EXCEPT AS WOULD NOT HAVE AN ENVIRONMENTAL MATERIAL
ADVERSE EFFECT, EACH SELLER AND PURCHASED SUBSIDIARY IS IN COMPLIANCE IN ALL
RESPECTS WITH ALL APPLICABLE LIMITATIONS, RESTRICTIONS, CONDITIONS, STANDARDS,
PROHIBITIONS, REQUIREMENTS AND OBLIGATIONS OF ALL ENVIRONMENTAL LAWS APPLICABLE
TO THE BUSINESS.


 


(B)                                 EXCEPT AS SET FORTH IN SECTION 3.19 OF THE
SELLER DISCLOSURE LETTER OR EXCEPT AS WOULD NOT HAVE AN ENVIRONMENTAL MATERIAL
ADVERSE EFFECT, THERE ARE NO ENVIRONMENTAL LIABILITIES PENDING OR, TO SELLERS’
KNOWLEDGE, THREATENED BY ANY PERSON OR BEFORE ANY COURT OR ANY OTHER
GOVERNMENTAL BODY DIRECTED AGAINST ANY SELLER OR PURCHASED SUBSIDIARY OR THE
BUSINESS THAT PERTAIN OR RELATE TO (I) ANY OBLIGATIONS OF ANY SELLER OR
PURCHASED SUBSIDIARY UNDER ANY APPLICABLE ENVIRONMENTAL LAW, (II) VIOLATIONS BY
ANY SELLER OR PURCHASED SUBSIDIARY OF ANY ENVIRONMENTAL LAW, (III) PERSONAL
INJURY, PROPERTY, OR NATURAL RESOURCES DAMAGES CLAIMS RELATING TO A RELEASE OF
HAZARDOUS MATERIALS, OR (IV) RESPONSE, REMOVAL, OR REMEDIAL COSTS UNDER CERCLA,
RCRA OR ANY SIMILAR STATE LAWS.


 


(C)                                  EXCEPT AS SET FORTH IN SECTION 3.19 OF THE
SELLER DISCLOSURE LETTER OR EXCEPT AS WOULD NOT HAVE AN ENVIRONMENTAL MATERIAL
ADVERSE EFFECT, ALL ENVIRONMENTAL PERMITS REQUIRED UNDER APPLICABLE
ENVIRONMENTAL LAWS THAT ARE NECESSARY FOR THE LAWFUL OPERATION OF THE BUSINESS
BY ANY SELLER OR PURCHASED SUBSIDIARY HAVE BEEN OBTAINED AND ARE IN FULL FORCE
AND EFFECT AND THERE IS NO BASIS FOR REVOCATION OR SUSPENSION OF ANY SUCH
ENVIRONMENTAL PERMITS.

 

38

--------------------------------------------------------------------------------


 


(D)                                 EXCEPT AS SET FORTH IN SECTION 3.19 OF THE
SELLER DISCLOSURE LETTER OR EXCEPT AS WOULD NOT HAVE AN ENVIRONMENTAL MATERIAL
ADVERSE EFFECT, NO PORTION OF ANY BUSINESS PROPERTY IS LISTED ON THE NATIONAL
PRIORITIES LIST OR THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND
LIABILITY INFORMATION SYSTEM LIST UNDER CERCLA, OR ANY SIMILAR RANKING OR
LISTING UNDER ANY STATE LAW.


 


(E)                                  EXCEPT AS SET FORTH IN SECTION 3.19 OF THE
SELLER DISCLOSURE LETTER OR EXCEPT AS WOULD NOT HAVE AN ENVIRONMENTAL MATERIAL
ADVERSE EFFECT, NO SELLER OR PURCHASED SUBSIDIARY HAS DISPOSED OR RELEASED ANY
HAZARDOUS MATERIALS ON, AT, OR UNDER ANY BUSINESS PROPERTY OTHER THAN IN
COMPLIANCE WITH APPLICABLE ENVIRONMENTAL LAWS, AND TO SELLERS’ KNOWLEDGE THERE
ARE NO ENVIRONMENTAL CONDITIONS ON, AT, OR UNDERLYING ANY FACILITY OTHER THAN
SUCH ENVIRONMENTAL CONDITIONS THAT DO NOT REQUIRE REMEDIAL ACTION.


 


(F)                                    EXCEPT AS SET FORTH IN SECTION 3.19 OF
THE SELLER DISCLOSURE LETTER, THERE ARE NO WRITTEN NOTICES OF VIOLATION,
NON-COMPLIANCE, OR SIMILAR NOTIFICATIONS RELATING TO ENVIRONMENTAL LIABILITIES
CURRENTLY PENDING OR, TO SELLERS’ KNOWLEDGE, THREATENED, RELATING OR PERTAINING
TO THE BUSINESS OR ANY FACILITY THAT WOULD REASONABLY BE EXPECTED TO HAVE AN
ENVIRONMENTAL MATERIAL ADVERSE EFFECT.


 


3.20                           INTELLECTUAL PROPERTY


 


(A)                                  ALL INTELLECTUAL PROPERTY, INCLUDING THE
INTELLECTUAL PROPERTY LICENSES, THAT RELATES EXCLUSIVELY TO THE BUSINESS (THE
“BUSINESS INTELLECTUAL PROPERTY”) AND THAT CONSTITUTES REGISTERED INTELLECTUAL
PROPERTY IS SET FORTH IN SECTION 3.20(A)(I) OF THE SELLER DISCLOSURE LETTER (THE
“OWNED INTELLECTUAL PROPERTY”).  EXCEPT AS SET FORTH IN SECTION 3.20(A)(II) OF
THE SELLER DISCLOSURE LETTER, SELLERS OR PURCHASED SUBSIDIARIES OWN, FREE AND
CLEAR FROM ALL ENCUMBRANCES (OTHER THAN IMMATERIAL ENCUMBRANCES) OR OTHERWISE
POSSESSES LEGALLY ENFORCEABLE RIGHTS TO ALL OF THE BUSINESS INTELLECTUAL
PROPERTY.


 


(B)                                 SECTION 3.20(B)(I) OF THE SELLER DISCLOSURE
LETTER SETS FORTH, WITH RESPECT TO THE BUSINESS, A COMPLETE LIST OF ALL LICENSES
(I) PURSUANT TO WHICH THE USE BY ANY PERSON OF INTELLECTUAL PROPERTY IS
PERMITTED BY ANY SELLER OR PURCHASED SUBSIDIARY, OR (II) PURSUANT TO WHICH THE
USE BY ANY SELLER OR PURCHASED SUBSIDIARY OF THE INTELLECTUAL PROPERTY OF A
THIRD PARTY IS PERMITTED BY ANY PERSON (OTHER THAN COMMERCIAL SOFTWARE)
(COLLECTIVELY, THE “INTELLECTUAL PROPERTY LICENSES”).  THE INTELLECTUAL PROPERTY
LICENSES ARE IN FULL FORCE AND EFFECT.


 


(C)                                  EXCEPT AS SET FORTH IN SECTION 3.20(A)(II)
OF THE SELLER DISCLOSURE LETTER, THERE ARE NO CLAIMS OF INFRINGEMENT,
MISAPPROPRIATION OR OTHER VIOLATION OF THE INTELLECTUAL PROPERTY RIGHTS OF A
THIRD PARTY THAT ARE PENDING OR, TO SELLER’ KNOWLEDGE, WILL OCCUR AS A RESULT OF
THE CONTINUED OPERATION OF THE BUSINESS AS PRESENTLY CONDUCTED.


 


(D)                                 TO SELLERS’ KNOWLEDGE, NO BUSINESS
INTELLECTUAL PROPERTY IS BEING INFRINGED OR MISAPPROPRIATED BY A THIRD PARTY. 
THERE IS NO MATERIAL CLAIM OR DEMAND OF ANY THIRD PARTY, OR ANY PROCEEDING WHICH
IS PENDING (WITH SERVICE OF PROCESS HAVING BEEN SERVED ON ANY SELLER OR
PURCHASED SUBSIDIARY) OR, TO SELLERS’ KNOWLEDGE, ANY BASIS FOR OR THREAT OF ANY
MATERIAL CLAIM OR DEMAND THAT (I) CHALLENGES THE OWNERSHIP RIGHTS IN RESPECT OF
ANY OWNED INTELLECTUAL PROPERTY, (II)

 

39

--------------------------------------------------------------------------------


 


CHALLENGES THE VALIDITY, ENFORCEABILITY OR INVENTORSHIP OF THE BUSINESS
INTELLECTUAL PROPERTY OR (III) CLAIMS THAT ANY DEFAULT EXISTS UNDER ANY
INTELLECTUAL PROPERTY LICENSE.


 


(E)                                  TO SELLERS’ KNOWLEDGE, ALL OF THE OWNED
INTELLECTUAL PROPERTY (I) IS ENFORCEABLE AND VALID; (II) HAS NOT BEEN CANCELLED,
EXPIRED OR ABANDONED; AND (III) HAS BEEN DULY PREPARED, FILED, PROSECUTED,
REGISTERED AND, AS APPLICABLE, MAINTAINED, INCLUDING WITHOUT LIMITATION WITH
RESPECT TO ALL DUTIES OF CANDOR OWED TO THE UNITED STATES PATENT AND TRADEMARK
OFFICE AND ANY FOREIGN PATENT OFFICE.  TO SELLERS’ KNOWLEDGE, NONE OF THE
BUSINESS INTELLECTUAL PROPERTY THAT CONSTITUTES REGISTERED INTELLECTUAL PROPERTY
IS THE SUBJECT OF ANY REISSUE, REEXAMINATION, INTERFERENCE, OPPOSITION,
CANCELLATION, OR SIMILAR PROCEEDING.


 


(F)                                    THE ASSETS INCLUDE ALL OF THE
INTELLECTUAL PROPERTY USED IN THE BUSINESS OTHER THAN ANY INTELLECTUAL PROPERTY
WHICH IS USED ONLY INCIDENTALLY IN THE BUSINESS AND OTHER THAN ANY INTELLECTUAL
PROPERTY INCLUDED IN THE EXCLUDED ASSETS.


 


3.21                           RELATED PARTY TRANSACTIONS


 

Except as set forth in Section 3.21 of the Seller Disclosure Letter, none of the
Sellers, Purchased Subsidiaries or any of their respective Related Persons, nor,
to Sellers’ Knowledge, any current director, officer or employee of any Seller,
any Purchased Subsidiary or any of their Related Persons, (a) has any direct or
indirect interest (other than owning two percent (2%) or less of the equity
interests of a publicly traded entity without any control of management) (i) in,
or is a director, officer or employee of, any Person that is a client, customer,
supplier, lessor, lessee, debtor, creditor or competitor of the Business, or
(ii) in any material property, asset or right which is owned or used by any
Seller or Purchased Subsidiary in the conduct of the Business, or (b) is a party
to any agreement or transaction with any Seller or Purchased Subsidiary relating
to the Business.

 


3.22                           BROKERS OR FINDERS


 

Except for Merrill Lynch & Co., no Seller or Purchased Subsidiary has used any
broker or finder in connection with the transactions described in this
Agreement, and neither Buyer nor any of its Related Persons shall have any
liability or otherwise suffer or incur any loss or expense as a result of or in
connection with any brokerage or finder’s fee or other commission of any Person
retained by any Seller or Purchased Subsidiary or any of their Related Persons
in connection with the Contemplated Transactions.

 


3.23                           LETTERS OF CREDIT


 

Section 3.23 of the Seller Disclosure Letter contains all guaranties, letters of
credit or other similar performance assurances of the Business that benefit the
customers or suppliers of the Business.

 


3.24                           PURCHASED SUBSIDIARIES


 


(A)                                  EACH OF THE PURCHASED SUBSIDIARIES IS DULY
ORGANIZED, VALIDLY EXISTING AND, TO THE EXTENT APPLICABLE, IN GOOD STANDING
UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION OR INCORPORATION, AS THE CASE
MAY BE.  EACH OF THE PURCHASED SUBSIDIARIES HAS THE REQUISITE POWER AND

 

40

--------------------------------------------------------------------------------


 


AUTHORITY TO OWN, OPERATE AND LEASE ITS PROPERTIES AND ASSETS AND TO CARRY ON
ITS BUSINESS IN THE PLACES AND IN THE MANNER CURRENTLY CONDUCTED.  EACH OF THE
PURCHASED SUBSIDIARIES IS QUALIFIED TO DO BUSINESS AS A FOREIGN CORPORATION OR
OTHER ENTITY, AS APPLICABLE, AND, TO THE EXTENT APPLICABLE, IS IN GOOD STANDING
OF THE LAWS OF EACH STATE OR OTHER JURISDICTION IN WHICH EITHER THE OWNERSHIP OR
USE OF THE PROPERTIES OWNED OR USED BY IT, OR THE NATURE OF THE ACTIVITIES
CONDUCTED BY IT, REQUIRES SUCH QUALIFICATION, EXCEPT WHERE THE FAILURE TO DO SO
WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON SUCH PURCHASED SUBSIDIARY OR THE
BUSINESS.


 


(B)                                 SECTION 3.24(B) OF THE SELLER DISCLOSURE
LETTER SETS FORTH ALL THE AUTHORIZED AND OUTSTANDING OUTSTANDING EQUITY
SECURITIES.  ALL OF SUCH OUTSTANDING SECURITIES ARE OWNED BY THE SELLERS OR
ANOTHER PURCHASED SUBSIDIARY AS SET FORTH ON SECTION 3.24(B) OF THE SELLER
DISCLOSURE LETTER AND NO RIGHTS TO PURCHASE ANY EQUITY SECURITIES OF ANY
PURCHASED SUBSIDIARY EXIST EXCEPT AS DISCLOSED IN SECTION 3.24(B) OF THE SELLER
DISCLOSURE LETTER.  NONE OF THE PURCHASED SUBSIDIARIES HAS ANY OBLIGATION OR
COMMITMENT, CONTINGENT OR OTHERWISE, TO ISSUE ANY EQUITY SECURITIES.  ALL OF THE
OUTSTANDING EQUITY SECURITIES ARE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID
AND NONASSESSABLE AND HAVE BEEN ISSUED IN COMPLIANCE WITH ALL APPLICABLE LAWS. 
THERE ARE NO AGREEMENTS, COMMITMENTS OR CONTRACTS RELATING TO THE SALE, TRANSFER
OR VOTING OF ANY OUTSTANDING EQUITY SECURITIES).  EXCEPT AS DISCLOSED IN SECTION
3.24 OF THE SELLER DISCLOSURE LETTER, ALL OF THE OUTSTANDING EQUITY SECURITIES
MAY BE FREELY TRANSFERRED BY SELLERS TO BUYER PURSUANT TO THIS AGREEMENT WITHOUT
RESTRICTION.


 


(C)                                  THE SELLERS HAVE GOOD AND MARKETABLE TITLE
TO THE OUTSTANDING EQUITY SECURITIES OF THE PURCHASED SUBSIDIARIES ORGANIZED IN
THE UNITED STATES, FREE AND CLEAR OF ALL ENCUMBRANCES.  TO SELLERS’ KNOWLEDGE,
THE SELLERS HAVE GOOD AND MARKETABLE TITLE TO THE OUTSTANDING EQUITY SECURITIES
OF THE PURCHASED SUBSIDIARIES ORGANIZED OUTSIDE THE UNITED STATES, FREE AND
CLEAR OF ALL ENCUMBRANCES.  UPON THE CONSUMMATION OF THE CONTEMPLATED
TRANSACTIONS, THE BUYER WILL ACQUIRE GOOD AND VALID TITLE TO THE OUTSTANDING
EQUITY SECURITIES, FREE AND CLEAR OF ALL ENCUMBRANCES.


 


(D)                                 NO PURCHASED COMPANY HAS ANY LIABILITIES
(WHETHER ACCRUED, ABSOLUTE, CONTINGENT, UNLIQUIDATED OR OTHERWISE, WHETHER DUE
OR TO BECOME DUE, WHETHER KNOWN OR UNKNOWN, REGARDLESS OF WHEN ASSERTED) ARISING
OUT OF TRANSACTIONS OR EVENTS ENTERED INTO PRIOR TO THE DATE OF THIS AGREEMENT,
OR ANY ACTION OR INACTION, OR ANY STATE OF FACTS EXISTING, WITH RESPECT TO OR
BASED UPON TRANSACTIONS OR EVENTS OCCURRING PRIOR TO THE DATE OF THIS AGREEMENT,
EXCEPT LIABILITIES REFLECTED IN THE FINANCIAL STATEMENTS OR AS OTHERWISE SET
FORTH ON SECTION 3.24(D) OF THE SELLER DISCLOSURE LETTER.


 


(E)                                  SECTION 3.24(E) OF THE SELLER DISCLOSURE
LETTER SETS FORTH A TRUE AND COMPLETE LIST OF THE NAME AND ADDRESS OF EACH BANK
WITH WHICH EACH PURCHASED SUBSIDIARY HAS AN ACCOUNT OR SAFE DEPOSIT BOX AND THE
NAME OF EACH PERSON AUTHORIZED TO DRAW THEREON OR HAVE ACCESS THERETO AND THE
NAME OF EACH PERSON HOLDING A POWER OF ATTORNEY ON BEHALF OF SUCH PURCHASED
SUBSIDIARY.


 


4.                                       REPRESENTATIONS AND WARRANTIES OF BUYER
AND BUYER ENTITY


 

Buyer (with respect to himself) and Buyer Entity (with respect to itself)
represent and warrant to Sellers as follows:

 

41

--------------------------------------------------------------------------------


 


4.1                                 ORGANIZATION AND GOOD STANDING


 

As of the Closing Date, Buyer Entity is an entity duly organized, validly
existing and in good standing under the laws of the State of Delaware, with full
power and authority to own, operate and lease its properties and assets and to
carry on its business in the places and in the manner currently conducted.

 


4.2                                 ENFORCEABILITY; AUTHORITY; NO CONFLICT


 


(A)                                  AS OF THE DATE HEREOF, BUYER HAS ALL
REQUISITE POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND THE DOCUMENTS, TO
THE EXTENT REQUIRED BY THIS AGREEMENT, TO BE DELIVERED BY BUYER AT THE CLOSING
AND TO PERFORM HIS OBLIGATIONS HEREUNDER AND THEREUNDER, INCLUDING THE
CONTEMPLATED TRANSACTIONS.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED
BY BUYER AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF BUYER,
ENFORCEABLE AGAINST BUYER IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY
MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR SIMILAR LAWS FROM TIME TO TIME IN EFFECT THAT AFFECT CREDITORS’ RIGHTS
GENERALLY AND BY LEGAL AND EQUITABLE LIMITATIONS ON THE AVAILABILITY OF SPECIFIC
REMEDIES. NO FURTHER ACTION IS NECESSARY ON THE PART OF BUYER TO EXECUTE AND
DELIVER THIS AGREEMENT OR TO CONSUMMATE THE CONTEMPLATED TRANSACTIONS.


 


(B)                                 AS OF THE CLOSING DATE, BUYER ENTITY HAS ALL
REQUISITE POWER AND AUTHORITY TO ASSUME BUYER’S OBLIGATIONS UNDER THIS AGREEMENT
AND TO ENTER INTO THE DOCUMENTS TO BE DELIVERED BY IT AT THE CLOSING AND TO
PERFORM ITS OBLIGATIONS HEREUNDER AND THEREUNDER, INCLUDING THE CONTEMPLATED
TRANSACTIONS.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY BUYER
ENTITY AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF BUYER ENTITY,
ENFORCEABLE AGAINST BUYER ENTITY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS FROM TIME TO TIME IN EFFECT THAT
AFFECT CREDITORS’ RIGHTS GENERALLY AND BY LEGAL AND EQUITABLE LIMITATIONS ON THE
AVAILABILITY OF SPECIFIC REMEDIES. AS OF THE CLOSING DATE, THIS AGREEMENT AND
THE CONTEMPLATED TRANSACTIONS HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION
BY BUYER ENTITY’S BOARD OF DIRECTORS OR COMPARABLE GOVERNING BODY.  NO FURTHER
CORPORATE, SHAREHOLDER OR SIMILAR ACTION IS NECESSARY ON THE PART OF BUYER
ENTITY TO EXECUTE AND DELIVER THIS AGREEMENT OR TO CONSUMMATE THE CONTEMPLATED
TRANSACTIONS.


 


(C)                                  EXCEPT AS SET FORTH IN SECTION 4.2(C) OF
THE BUYER DISCLOSURE LETTER, NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT NOR THE CONSUMMATION OR PERFORMANCE OF ANY OF THE CONTEMPLATED
TRANSACTIONS WILL, DIRECTLY OR INDIRECTLY (WITH OR WITHOUT NOTICE OR LAPSE OF
TIME):


 

(I)                                     CONFLICT WITH OR VIOLATE THE CONSTITUENT
DOCUMENTS OF BUYER ENTITY AS OF THE CLOSING DATE;

 

(II)                                  CONFLICT WITH, CONSTITUTE A BREACH,
VIOLATION OR TERMINATION OF ANY PROVISION OF, OR GIVE RISE TO ANY RIGHT OF
TERMINATION, CANCELLATION OR ACCELERATION, OR LOSS OF ANY RIGHT OR BENEFIT OR
BOTH, UNDER ANY MATERIAL CONTRACT TO WHICH BUYER, BUYER ENTITY OR ANY OF THEIR
RESPECTIVE AFFILIATES IS A PARTY OR TO WHICH ANY OF THEM IS BOUND; OR

 

(III)                               TO BUYER’S KNOWLEDGE, CONTRAVENE, CONFLICT
WITH OR RESULT IN A VIOLATION OR BREACH OF ANY GOVERNMENTAL AUTHORIZATION, LEGAL
REQUIREMENT OR ORDER

 

42

--------------------------------------------------------------------------------


 

APPLICABLE TO BUYER OR, AS OF THE CLOSING DATE, BUYER ENTITY OR TO WHICH BUYER
OR, AS OF THE CLOSING DATE, BUYER ENTITY MAY BE SUBJECT.

 


(D)                                 EXCEPT AS SET FORTH IN SECTION 4.2(D) OF THE
BUYER DISCLOSURE LETTER, NEITHER BUYER NOR BUYER ENTITY IS REQUIRED TO GIVE ANY
NOTICE TO OR OBTAIN ANY CONSENT FROM ANY PERSON IN CONNECTION WITH THE EXECUTION
AND DELIVERY OF THIS AGREEMENT OR THE CONSUMMATION OR PERFORMANCE OF ANY OF THE
CONTEMPLATED TRANSACTIONS.


 


(E)                                  AS OF THE CLOSING DATE, BUYER ENTITY HAS
ASSUMED ALL OF THE OBLIGATIONS OF BUYER UNDER THIS AGREEMENT, SUBJECT TO THE
TERMS OF SECTION 13.8.  BUYER ENTITY IS CONTROLLED DIRECTLY OR INDIRECTLY BY
BUYER.


 


4.3                                 CERTAIN PROCEEDINGS


 

There is no pending or, to Buyer’s Knowledge, threatened Proceeding that
challenges, or that may have the effect of preventing, delaying, making illegal
or otherwise interfering with, any of the Contemplated Transactions.  To Buyer’s
Knowledge, no event has occurred or circumstance exists that is reasonably
likely to give rise to or serve as a basis for the commencement of any such
Proceeding.

 


4.4                                 INVESTIGATION


 

Buyer and, as of the Closing Date, Buyer Entity have conducted their own
independent review and analysis of the Business, operations, assets (including
inventories), liabilities, results of operations, financial condition, software,
technology, Business Intellectual Property and prospects of the Business and
acknowledges that it has been provided access to the personnel, properties,
premises and records of the Business for such purpose.  In connection with
Buyer’s and Buyer Entity’s respective investigation of the Business, Buyer and
Buyer Entity have received certain projections, forecasts, plans and other
forward-looking information with respect to the Business and acknowledges that
there are uncertainties inherent in attempting to make such projections,
forecasts and plans, that Buyer and Buyer Entity are familiar with such
uncertainties and that Buyer and Buyer Entity are taking full responsibility for
making their own evaluation of the adequacy and accuracy of all projections,
forecasts, plans and other forward-looking information so furnished to it
(including the reasonableness of the assumptions underlying such projections,
forecasts, plans and other forward-looking information).  In entering into or,
in the case of Buyer Entity, assuming Buyer’s obligations under, this Agreement,
each of Buyer and, as of the Closing Date, Buyer Entity acknowledges that each
such Person has received offering and other marketing materials, but that each
such Person is a sophisticated and experienced buyer in transactions similar to
the Contemplated Transactions and has relied solely upon its own investigation
and analysis and the specific representations and warranties of Sellers set
forth in this Agreement.

 


4.5                                 BROKERS OR FINDERS


 

Neither Buyer nor, as of the Closing Date, Buyer Entity has used any broker or
finder in connection with the transactions described in this Agreement, and
neither Seller nor any of its Related Persons shall have any liability or
otherwise suffer or incur any loss or expense as a result of or in connection
with any brokerage or finder’s fee or other commission of any Person retained

 

43

--------------------------------------------------------------------------------


 

by Buyer, Buyer Entity or any of their respective Related Persons in connection
with the Contemplated Transactions.

 


5.                                       COVENANTS OF BUYER AND SELLERS PRIOR TO
CLOSING


 


5.1                                 REQUIRED APPROVALS


 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, THE PARTIES HERETO AGREE TO USE ALL REASONABLE EFFORTS TO TAKE, OR
CAUSE TO BE TAKEN, ALL ACTION AND TO DO, OR CAUSE TO BE DONE, ALL THINGS
NECESSARY, PROPER OR ADVISABLE UNDER LEGAL REQUIREMENTS TO CONSUMMATE AND MAKE
EFFECTIVE THE CONTEMPLATED TRANSACTIONS, INCLUDING COOPERATING FULLY WITH THE
OTHER PARTIES, INCLUDING BY PROVISION OF INFORMATION AND MAKING OF ALL NECESSARY
FILINGS IN CONNECTION WITH, AMONG OTHER THINGS, THE HSR ACT.  THE PARTIES HERETO
SHALL COOPERATE TO CAUSE TO BE FILED AS PROMPTLY AS PRACTICABLE, BUT NO LATER
THAN TEN CALENDAR DAYS, FOLLOWING THE EXECUTION OF THIS AGREEMENT, WITH THE
FEDERAL TRADE COMMISSION AND THE DEPARTMENT OF JUSTICE THE NOTIFICATION AND
REPORT FORM REQUIRED UNDER THE HSR ACT FOR THE CONTEMPLATED TRANSACTIONS AND TO
SEEK EARLY TERMINATION OF THE WAITING PERIOD THEREUNDER, AND SHALL USE
REASONABLE EFFORTS TO PROVIDE ANY SUPPLEMENTAL INFORMATION THAT MAY BE
REASONABLY REQUESTED IN CONNECTION WITH THOSE FILINGS (IT BEING UNDERSTOOD THAT
THE FILING FEE SHALL BE BORNE BY BUYER).


 


(B)                                 BUYER AND SELLERS SHALL MAKE AS PROMPTLY AS
PRACTICABLE FOLLOWING THE DATE OF THIS AGREEMENT THE OTHER NOTIFICATIONS
REQUIRED IN CONNECTION WITH THIS AGREEMENT AND THE CONTEMPLATED TRANSACTIONS,
AND SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE CONSENTS OF ALL
THIRD PARTIES REQUIRED IN CONNECTION WITH THE CONSUMMATION OF THE CONTEMPLATED
TRANSACTIONS.  SUBJECT TO LEGAL REQUIREMENTS, BUYER AND SELLERS SHALL COORDINATE
AND COOPERATE IN EXCHANGING INFORMATION AND ASSISTANCE IN CONNECTION WITH
OBTAINING CONSENTS OF THIRD PARTIES AND MAKING ALL FILINGS OR NOTIFICATIONS
NECESSARY TO TRANSFER ANY GOVERNMENTAL AUTHORIZATIONS TO BUYER, OR IN CONNECTION
WITH ANY APPLICATIONS FOR NEW GOVERNMENTAL AUTHORIZATIONS RELATING TO OR USED IN
THE OPERATION OF THE BUSINESS.


 


5.2                                 NOTIFICATION


 

Between the date of this Agreement and the Closing, Buyer shall give prompt
notice to Sellers, and Sellers shall give prompt notice to Buyer, of (i) the
occurrence, or non-occurrence, of any event the occurrence, or non-occurrence,
of which would be reasonably likely to cause (x) any representation or warranty
of such party contained in this Agreement to be untrue or inaccurate or (y) any
covenant, condition or agreement of such party contained in this Agreement not
to be complied with or satisfied; or (ii) the failure by it to comply with or
satisfy in any material respect any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement.

 


5.3                                 COMMERCIALLY REASONABLE EFFORTS


 

Buyer and Sellers shall use their commercially reasonable efforts to cause the
conditions in Articles 7 and 8 to be satisfied.

 

44

--------------------------------------------------------------------------------


 


5.4                                 BULK SALES LAWS


 

Buyer and Sellers hereby waive compliance with the bulk-transfer provisions of
the Uniform Commercial Code (or any similar law) (“Bulk Sales Laws”) in
connection with the Contemplated Transactions.

 


5.5                                 LETTERS OF CREDIT


 

From and after the Closing, to the extent that any guaranty, letter of credit or
other performance assurance set forth in Section 3.23 of the Seller Disclosure
Letter is drawn upon or otherwise results in any Liability to Sellers, Buyer
shall promptly reimburse Sellers following the receipt of an invoice therefor;
provided, that Buyer shall make such reimbursement no later than ten (10)
Business Days following receipt of such invoice.  All amounts due under this
Section 5.5 that are not paid on or before the due date shall bear interest at
the rate of ten percent (10%) per annum.  Buyer shall not have any right to
setoff any amounts due and payable to Sellers under this Section 5.5 against any
other payments to be made pursuant to this Agreement or otherwise.  Nothing in
this Section 5.5 shall be deemed to affect Buyer’s rights under Article 11.

 


5.6                                 UPDATING


 

Sellers may from time to time notify Buyer of any changes or additions to the
Seller Disclosure Letter and Buyer may from time to time notify Sellers of any
changes or additions to the Buyer Disclosure Letter by the delivery of
amendments or supplements thereto, if any, as of a reasonably current date prior
to the Closing, but each party shall in any event at least once not earlier than
ten (10) Business Days or later than three (3) Business Days prior thereto so
notify the other party; provided, however, that such delivery shall not affect
any rights of Buyer under this Agreement, unless the updated disclosure would
cause Buyer to have the right of termination under Section 9.1(b) and Buyer does
not exercise such right of termination under Section 9.1(b) and the Closing
occurs, in which case any such supplement or supplements shall be deemed to
become a part of the Seller Disclosure Letter as of the date of this Agreement.

 


6.                                       COVENANTS OF SELLERS PRIOR TO CLOSING


 


6.1                                 ACCESS AND INVESTIGATION


 


(A)                                  BETWEEN THE DATE OF THIS AGREEMENT AND THE
CLOSING DATE, AND UPON REASONABLE ADVANCE NOTICE RECEIVED FROM BUYER, EACH
SELLER SHALL (I) AFFORD BUYER AND ITS REPRESENTATIVES (COLLECTIVELY, “BUYER
GROUP”) REASONABLE ACCESS, DURING REGULAR BUSINESS HOURS, TO SELLERS’ AND THE
PURCHASED SUBSIDIARIES’ PERSONNEL, PROPERTIES, SELLER CONTRACTS, GOVERNMENTAL
AUTHORIZATIONS, BOOKS AND RECORDS AND OTHER DOCUMENTS AND DATA RELATED TO THE
BUSINESS AND ASSETS, SUCH RIGHTS OF ACCESS TO BE EXERCISED IN A MANNER THAT DOES
NOT UNREASONABLY INTERFERE WITH THE OPERATIONS OF SELLERS; (II) FURNISH BUYER
GROUP WITH COPIES OF ALL SUCH SELLER CONTRACTS, GOVERNMENTAL AUTHORIZATIONS,
BOOKS AND RECORDS AND OTHER EXISTING DOCUMENTS AND DATA RELATED TO THE BUSINESS
AND ASSETS AS BUYER MAY REASONABLY REQUEST; (III) FURNISH BUYER GROUP WITH SUCH
ADDITIONAL FINANCIAL, OPERATING AND OTHER RELEVANT DATA AND INFORMATION
REGARDING THE BUSINESS AND ASSETS AS BUYER MAY REASONABLY REQUEST; AND (IV)
OTHERWISE COOPERATE AND ASSIST, TO THE EXTENT REASONABLY REQUESTED BY BUYER,
WITH BUYER’S INVESTIGATION OF THE PROPERTIES, ASSETS AND FINANCIAL CONDITION
RELATED TO THE BUSINESS AND ASSETS. IN ADDITION, SUBJECT TO SECTION 6.1(B),
BUYER SHALL HAVE THE RIGHT TO HAVE ANY FACILITY AND TANGIBLE PERSONAL PROPERTY
INSPECTED BY BUYER GROUP, AT

 

45

--------------------------------------------------------------------------------


 


BUYER’S SOLE COST AND EXPENSE, FOR PURPOSES OF DETERMINING THE PHYSICAL
CONDITION AND LEGAL CHARACTERISTICS OF ANY FACILITY AND TANGIBLE PERSONAL
PROPERTY.


 


(B)                                 SELLERS HAVE RETAINED HBC TERRACON AS THEIR
ENVIRONMENTAL CONSULTANT (HEREINAFTER THE “ENVIRONMENTAL CONSULTANT”) TO CONDUCT
PHASE I SITE ASSESSMENTS (“PHASE I ESA”) ON THE FACILITIES AND SURFACE OR
SUBSURFACE INVESTIGATION OR INVASIVE OR DESTRUCTIVE SAMPLING (HEREINAFTER A
“PHASE II ESA”) ON THE FACILITIES LISTED IN SECTION 6.1(B) OF THE SELLER
DISCLOSURE LETTER, SUCH PHASE I ESAS AND PHASE II ESAS TO BE IN ACCORDANCE WITH
ASTM STANDARDS.  BUYER AGREES THAT THE ONLY PHASE II ESAS TO BE CONDUCTED SHALL
BE ON THE FACILITIES LISTED IN SECTION 6.1(B) OF THE SELLER DISCLOSURE LETTER,
UNLESS SELLERS, IN THEIR SOLE DISCRETION, DETERMINE OTHERWISE.  SELLERS WILL
BEAR THE COSTS OF THE PHASE I ESAS AND THE PHASE II ESAS.  SELLERS WILL PROVIDE
BUYER WITH A COPY OF ALL PHASE I ESAS AND PHASE II ESAS PREPARED BY THE
ENVIRONMENTAL CONSULTANT IN CONNECTION WITH THIS TRANSACTION.  EACH SELLER,
BUYER AND EACH OFFICER, EMPLOYEE, REPRESENTATIVE, CONSULTANT, AND ADVISER OF
BUYER SHALL HAVE THE RIGHT TO BE PRESENT DURING ANY ENVIRONMENTAL ASSESSMENT OF
THE ASSETS, AND SHALL COMPLY WITH THE CONDITIONS SET FORTH IN THIS SECTION 6.1. 
BUYER SHALL MAINTAIN, AND SHALL CAUSE ITS OFFICERS, EMPLOYEES, REPRESENTATIVES,
CONSULTANTS AND ADVISORS TO MAINTAIN, ALL INFORMATION OBTAINED BY BUYER PURSUANT
TO ANY ENVIRONMENTAL ASSESSMENT OR OTHER DUE DILIGENCE ACTIVITY AS STRICTLY
CONFIDENTIAL, UNLESS DISCLOSURE OF ANY FACTS DISCOVERED THROUGH SUCH
ENVIRONMENTAL ASSESSMENT IS REQUIRED UNDER ANY ENVIRONMENTAL LAWS.  IN THE EVENT
THAT ANY NECESSARY DISCLOSURES UNDER APPLICABLE ENVIRONMENTAL LAWS ARE REQUIRED
WITH RESPECT TO MATTERS DISCOVERED BY ANY ENVIRONMENTAL ASSESSMENT CONDUCTED BY,
FOR OR ON BEHALF OF BUYER, BUYER AGREES THAT SELLERS SHALL BE THE RESPONSIBLE
PARTIES FOR DISCLOSING SUCH MATTERS TO THE APPROPRIATE GOVERNMENTAL BODIES,
UNLESS BUYER IS REQUIRED BY APPLICABLE ENVIRONMENTAL LAWS TO MAKE SUCH
DISCLOSURE, IN WHICH CASE BUYER SHALL SO NOTIFY SELLERS AND (X) ALLOW SELLERS A
REASONABLE TIME TO MAKE SUCH DISCLOSURE IF SUCH DISCLOSURE MAY BE DELEGATED OR
(Y) CONSULT WITH SELLERS REGARDING SUCH DISCLOSURE IF SUCH DISCLOSURE MAY NOT BE
DELEGATED.


 


(C)                                  SUBJECT TO SECTIONS 6.1(A) AND (B) AND UPON
REASONABLE PRIOR NOTICE, SELLERS SHALL PERMIT BUYER GROUP TO CONSULT WITH
SELLERS’ EMPLOYEES DURING REASONABLE BUSINESS HOURS (INCLUDING 7:00 A.M. TO 6:00
P.M., MONDAY THROUGH FRIDAY) AND TO CONDUCT, AT BUYER’S SOLE RISK AND EXPENSE,
ANY OTHER VISUAL INSPECTIONS OF THE FACILITIES AND TO EXAMINE THE ENVIRONMENTAL
RECORDS AT SUCH FACILITIES.  SELLERS SHALL ALSO COORDINATE WITH BUYER TO ALLOW
SITE VISITS AND INSPECTIONS AT THE FIELD SITES ON SATURDAYS TO THE REASONABLE
EXTENT SUCH ACCESS CAN BE MADE AVAILABLE.  BUYER AGREES TO PROTECT, DEFEND,
INDEMNIFY AND HOLD THE SELLER INDEMNITEES HARMLESS FROM AND AGAINST ANY AND ALL
LIABILITIES OCCURRING ON OR TO THE FACILITIES CAUSED BY THE ACTS OR OMISSIONS OF
BUYER GROUP OR ANY PERSON (OTHER THAN THE ENVIRONMENTAL CONSULTANT) ACTING ON
BUYER’S BEHALF IN CONNECTION WITH ANY DUE DILIGENCE, INCLUDING ANY SITE VISITS
AND ENVIRONMENTAL SAMPLING.  BUYER GROUP AGREES TO COMPLY FULLY WITH ALL RULES,
REGULATIONS AND INSTRUCTIONS ISSUED BY SELLERS (TO THE EXTENT REASONABLE NOTICE
THEREOF HAS BEEN GIVEN TO BUYER GROUP) REGARDING BUYER’S ACTIONS WHILE UPON,
ENTERING OR LEAVING ANY FACILITY, INCLUDING ANY INSURANCE REQUIREMENTS THAT THE
SELLER MAY IMPOSE ON CONTRACTORS AUTHORIZED TO PERFORM WORK ON ANY PROPERTY
OWNED OR OPERATED BY SELLER.

 

46

--------------------------------------------------------------------------------


 


6.2                                 OPERATION OF THE BUSINESS


 

Between the date of this Agreement and the Closing, with respect to the Business
and Assets, unless Buyer otherwise consents in writing, each Seller shall, and
shall cause each Purchased Subsidiary to:

 


(A)                                  CONDUCT THE BUSINESS ONLY IN THE ORDINARY
COURSE OF THE BUSINESS CONSISTENT WITH PAST PRACTICES OR REASONABLE FUTURE
EXPECTATIONS;


 


(B)                                 WITHOUT MAKING ANY COMMITMENT ON BUYER’S
BEHALF, USE ITS COMMERCIALLY REASONABLE EFFORTS TO, IN ALL MATERIAL RESPECTS,
PRESERVE INTACT THE CURRENT BUSINESS ORGANIZATION, KEEP AVAILABLE THE SERVICES
OF ITS EMPLOYEES AND AGENTS AND MAINTAIN ITS RELATIONS AND GOODWILL WITH
SUPPLIERS, CUSTOMERS, LANDLORDS, CREDITORS, EMPLOYEES, AGENTS AND OTHERS HAVING
BUSINESS RELATIONSHIPS WITH IT;


 


(C)                                  EXCEPT FOR CAUSE, MAKE NO MATERIAL CHANGES
IN MANAGEMENT PERSONNEL OF THE BUSINESS;


 


(D)                                 NOT HIRE ANY MANAGEMENT PERSONNEL OF THE
BUSINESS, MAKE ANY CHANGES TO ANY SELLER BENEFIT PLAN AFFECTING THE AFFECTED
EMPLOYEES, OR INCREASE THE WAGES, SALARIES OR BENEFITS OF ANY AFFECTED EMPLOYEE
OR PURCHASED SUBSIDIARY EMPLOYEE, OTHER THAN IN THE ORDINARY COURSE OF BUSINESS
OR PURSUANT TO LEGAL REQUIREMENT;


 


(E)                                  MAINTAIN THE ASSETS IN A STATE OF REPAIR
AND CONDITION THAT COMPLIES WITH LEGAL REQUIREMENTS, IS CONSISTENT WITH THE
REQUIREMENTS AND NORMAL CONDUCT OF THE BUSINESS AND CONSISTENT WITH THE RECENT
NORMAL AND ROUTINE MAINTENANCE SCHEDULE PERFORMED BY SELLERS;


 


(F)                                    USE ITS COMMERCIALLY REASONABLE EFFORTS
TO KEEP IN FULL FORCE AND EFFECT, WITHOUT AMENDMENT, ALL MATERIAL RIGHTS
RELATING TO THE BUSINESS;


 


(G)                                 COMPLY WITH ALL LEGAL REQUIREMENTS AND USE
ITS COMMERCIALLY REASONABLE EFFORTS TO COMPLY WITH ALL CONTRACTUAL OBLIGATIONS
APPLICABLE TO THE OPERATIONS OF THE BUSINESS;


 


(H)                                 CONTINUE IN FULL FORCE AND EFFECT THE
INSURANCE COVERAGE UNDER THE POLICIES SET FORTH IN SECTION 3.18(A) OF THE SELLER
DISCLOSURE LETTER OR SUBSTANTIALLY EQUIVALENT POLICIES;


 


(I)                                     NOT ENTER INTO A SELLER CONTRACT OR BID
DESCRIBED IN SECTION 3.17(A) OR RELATING TO BUSINESS INTELLECTUAL PROPERTY OTHER
THAN IN THE ORDINARY COURSE OF BUSINESS;


 


(J)                                     NOT DISPOSE OF OR PERMIT TO LAPSE ANY
RIGHTS TO THE USE OF ANY BUSINESS INTELLECTUAL PROPERTY OR PERMIT ANY
GOVERNMENTAL AUTHORIZATION TO EXPIRE EXCEPT TO THE EXTENT SELLERS HAVE USED
THEIR REASONABLE COMMERCIAL EFFORTS TO HAVE SUCH GOVERNMENTAL AUTHORIZATION
RENEWED;


 


(K)                                  MAINTAIN ALL BOOKS AND RECORDS OF SELLERS
AND THE PURCHASED SUBSIDIARIES RELATING TO THE BUSINESS IN THE ORDINARY COURSE
OF THE BUSINESS CONSISTENT WITH PAST PRACTICES;


 


(L)                                     WITH RESPECT TO ANY PURCHASED
SUBSIDIARY, AMEND ITS CONSTITUENT DOCUMENTS OR TAKE ANY OTHER ACTION (INCLUDING
REDEEMING OR ISSUING EQUITY INTERESTS) AFFECTING ANY SELLER’S OR PURCHASED
SUBSIDIARY’S OWNERSHIP RIGHTS IN ANOTHER PURCHASED SUBSIDIARY;

 

47

--------------------------------------------------------------------------------


 


(M)                               WITH RESPECT TO ANY PURCHASED SUBSIDIARY,
FORM, DISSOLVE OR LIQUIDATE ANY SUBSIDIARIES;


 


(N)                                 WITH RESPECT TO ANY PURCHASED SUBSIDIARY,
ADOPT, AMEND, RENEW OR TERMINATE (OR GIVE NOTICE OF TERMINATION OF) A SELLER
BENEFIT PLAN; AND


 


(O)                                 WITH RESPECT TO ANY PURCHASED SUBSIDIARY,
VARY ANY TERMS OF ANY OF ITS INSURANCE POLICIES OR KNOWINGLY TAKE ANY ACTION
WHICH MAY INVALIDATE SUCH POLICIES OR TAKE OUT ANY ADDITIONAL OR REPLACEMENT
POLICIES OTHER THAN RENEWALS; AND


 


(P)                                 WITH RESPECT TO ANY PURCHASED SUBSIDIARY,
MAKE A TAX ELECTION, AMEND A TAX RETURN, SETTLE A TAX CLAIM OR ASSESSMENT,
SURRENDER A RIGHT TO CLAIM A TAX REFUND, CHANGE ANY METHOD OF TAX ACCOUNTING OR
CONSENT TO AN EXTENSION OR WAIVER OF THE LIMITATION PERIOD APPLYING TO A TAX
WITH RESPECT TO IT, ITS ASSETS, OR THE BUSINESS.


 


6.3                                 NEGATIVE COVENANT


 

Except as otherwise expressly permitted herein, between the date of this
Agreement and the Closing Date, each Seller shall not, and shall not permit any
Purchased Subsidiary to, without the prior written Consent of Buyer, (a) take
any affirmative action, or fail to take any reasonable action within its
control, as a result of which any of the changes or events listed in Section
3.16 would occur or be reasonably likely to occur; or (b) make any modification
to any material Seller Contract or Governmental Authorization outside the
ordinary course of business.

 


6.4                                 CURRENT EVIDENCE OF TITLE


 


(A)                                  AS SOON AS IS REASONABLY POSSIBLE, SELLERS
SHALL FURNISH TO BUYER FOR EACH PARCEL, TRACT OR SUBDIVIDED LAND LOT OF OWNED
PROPERTY:


 

(I)                                     FROM STEWART TITLE COMPANY AND ITS
AFFILIATES (THE “TITLE INSURER”):

 

(A)                              TITLE INSURANCE POLICY COMMITMENTS ISSUED BY
THE TITLE INSURER TO INSURE TITLE TO ALL OWNED PROPERTY IN THE AMOUNT OF THAT
PORTION OF THE PURCHASE PRICE ALLOCATED TO THE OWNED PROPERTY, AS SPECIFIED IN
THE ALLOCATION SCHEDULE, COVERING SUCH OWNED PROPERTY, NAMING BUYER AS THE
PROPOSED INSURED AND HAVING AN EFFECTIVE DATE AFTER THE DATE OF THIS AGREEMENT,
WHEREIN THE TITLE INSURER SHALL AGREE TO ISSUE AN ALTA 1992 (OR, IN THE CASE OF
OWNED PROPERTY LOCATED IN TEXAS, A TLTA) FORM OWNER’S POLICY OF TITLE INSURANCE
(EACH A “TITLE COMMITMENT”); AND

 

(B)                                COMPLETE AND LEGIBLE COPIES OF ALL RECORDED
DOCUMENTS LISTED AS SCHEDULE B-1 MATTERS TO BE TERMINATED OR SATISFIED IN ORDER
TO ISSUE THE POLICY DESCRIBED IN THE TITLE COMMITMENT OR AS SPECIAL SCHEDULE B-2
EXCEPTIONS THEREUNDER (THE “RECORDED DOCUMENTS”); AND

 

(II)                                  A SURVEY OF THE OWNED PROPERTY MADE AFTER
THE DATE OF THIS AGREEMENT BY A LAND SURVEYOR LICENSED BY THE STATE IN WHICH THE
OWNED PROPERTY IS LOCATED AND BEARING A CERTIFICATE, SIGNED AND SEALED BY THE
SURVEYOR, CERTIFYING TO BUYER AND THE TITLE INSURER THAT:

 

48

--------------------------------------------------------------------------------


 

(A)                              SUCH SURVEY WAS MADE IN ACCORDANCE WITH
“MINIMUM STANDARD DETAIL REQUIREMENTS FOR ALTA/ACSM LAND TITLE SURVEYS,” JOINTLY
ESTABLISHED AND ADOPTED BY ALTA AND ACSM IN 1999, AND INCLUDES ITEMS 1 (UNLESS
THE INCLUSION OF SUCH ITEM FOR A SURVEY PLAT WOULD CAUSE A NECESSITY TO REPLAT
THE PROPERTY WITH THE APPROPRIATE GOVERNMENTAL AUTHORITIES), 2-4, 6, 7(A),
7(B)(1), 7(C), 8-11(A) AND 13 OF TABLE A THEREOF; AND

 

(B)                                SUCH SURVEY REFLECTS THE LOCATIONS OF ALL
BUILDING LINES, EASEMENTS AND AREAS AFFECTED BY ANY RECORDED DOCUMENTS AFFECTING
SUCH OWNED PROPERTY AS DISCLOSED IN THE TITLE COMMITMENT (IDENTIFIED BY ISSUER,
COMMITMENT NUMBER, AND AN EFFECTIVE DATE AFTER THE DATE HEREOF) AS WELL AS ANY
ENCROACHMENTS ONTO THE OWNED PROPERTY OR BY THE IMPROVEMENTS ONTO ANY EASEMENT
AREA OR ADJOINING PROPERTY (EACH A “SURVEY”); AND

 

(III)                               COMPLETE AND CURRENT SEARCHES IN THE NAME OF
SELLERS AND OTHER APPROPRIATE PARTIES OF ALL UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS RECORDS MAINTAINED BY THE SECRETARY OF STATE OF THE STATES IN WHICH
ANY SELLER IS INCORPORATED, THE STATE IN WHICH ANY SELLER MAINTAINS ITS
PRINCIPAL PLACE OF BUSINESS, EACH STATE IN WHICH A FACILITY IS LOCATED, EACH
JURISDICTION IN WHICH A FILING WOULD BE REQUIRED IN ORDER TO PERFECT A SECURITY
INTEREST IN THE ASSETS, THE CLERK OR RECORDER OF DEEDS (OR OTHER GOVERNMENTAL
OFFICE WHERE REAL PROPERTY DOCUMENTS ARE FILED FOR RECORDING) OF EACH COUNTY IN
WHICH ANY FACILITY IS LOCATED AND WHEREVER ELSE SELLERS OR BUYER, BASED UPON ITS
INVESTIGATION, IS AWARE THAT A UNIFORM COMMERCIAL CODE FINANCING STATEMENT
RELATING TO ANY OF THE ASSETS HAS BEEN FILED, TOGETHER WITH SUCH RELEASES,
TERMINATION STATEMENTS AND OTHER DOCUMENTS AS MAY BE NECESSARY TO PROVIDE
REASONABLE EVIDENCE THAT ALL ITEMS OF INTANGIBLE PERSONAL PROPERTY, TANGIBLE
PERSONAL PROPERTY AND FIXTURES TO BE SOLD UNDER THIS AGREEMENT ARE FREE AND
CLEAR OF ENCUMBRANCES, OTHER THAN AS PERMITTED UNDER THIS AGREEMENT.

 


(B)                                 EACH TITLE COMMITMENT SHALL INCLUDE THE
TITLE INSURER’S REQUIREMENTS FOR ISSUING ITS TITLE POLICY, WHICH REQUIREMENTS
SHALL BE MET BY SELLERS ON OR BEFORE THE DATE OF CLOSING (INCLUDING THOSE
REQUIREMENTS THAT MUST BE MET BY RELEASING OR SATISFYING MONETARY ENCUMBRANCES,
BUT EXCLUDING ENCUMBRANCES THAT WILL REMAIN AFTER CLOSING AND THOSE REQUIREMENTS
THAT ARE TO BE MET SOLELY BY BUYER).


 


(C)                                  IF ANY OF THE FOLLOWING SHALL OCCUR
(COLLECTIVELY, A “TITLE OBJECTION”):


 

(I)                                     ANY TITLE COMMITMENT OR OTHER EVIDENCE
OF TITLE OR SEARCH OF THE APPROPRIATE REAL ESTATE RECORDS DISCLOSES THAT ANY
PARTY OTHER THAN SELLER HAS TITLE TO THE INSURED ESTATE COVERED BY THE TITLE
COMMITMENT;

 

(II)                                  ANY TITLE EXCEPTION IS DISCLOSED IN
SCHEDULE B TO ANY TITLE COMMITMENT THAT IS NOT ONE OF THE PERMITTED REAL ESTATE
ENCUMBRANCES OR ONE THAT SELLERS SPECIFY WHEN DELIVERING THE TITLE COMMITMENT TO
BUYER AS ONE THAT SELLERS WILL CAUSE TO BE DELETED FROM THE TITLE COMMITMENT
CONCURRENTLY WITH THE CLOSING, INCLUDING (A) ANY EXCEPTIONS THAT PERTAIN TO
ENCUMBRANCES SECURING ANY LOANS THAT DO NOT CONSTITUTE AN ASSUMED LIABILITY AND
(B) ANY EXCEPTIONS THAT BUYER REASONABLY BELIEVES COULD MATERIALLY AND ADVERSELY
AFFECT BUYER’S USE AND ENJOYMENT OF THE OWNED PROPERTY DESCRIBED THEREIN

 

49

--------------------------------------------------------------------------------


 

IN THE MANNER IN WHICH SUCH OWNED PROPERTY WAS USED AND ENJOYED IN THE CONDUCT
OF THE BUSINESS PRIOR TO CLOSING; OR

 

(III)                               ANY SURVEY DISCLOSES ANY MATTER THAT BUYER
REASONABLY BELIEVES COULD MATERIALLY AND ADVERSELY AFFECT BUYER’S USE AND
ENJOYMENT OF THE OWNED PROPERTY DESCRIBED THEREIN IN THE MANNER IN WHICH SUCH
OWNED PROPERTY WAS USED AND ENJOYED IN THE CONDUCT OF THE BUSINESS PRIOR TO
CLOSING, THEN BUYER SHALL NOTIFY PARENT IN WRITING (“BUYER’S NOTICE”) OF SUCH
MATTERS WITHIN TEN (10) BUSINESS DAYS AFTER RECEIVING ALL OF THE TITLE
COMMITMENT, SURVEY AND COPIES OF RECORDED DOCUMENTS FOR THE FACILITY COVERED
THEREBY.

 


(D)                                 SELLERS SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO CURE EACH TITLE OBJECTION AND TAKE ALL STEPS REQUIRED BY THE TITLE
INSURER TO ELIMINATE EACH TITLE OBJECTION AS AN EXCEPTION TO THE TITLE
COMMITMENT. ANY TITLE OBJECTION THAT THE TITLE COMPANY IS WILLING TO INSURE OVER
ON TERMS ACCEPTABLE TO SELLERS AND BUYER IS HEREIN REFERRED TO AS AN “INSURED
EXCEPTION.” THE INSURED EXCEPTIONS, TOGETHER WITH ANY TITLE EXCEPTION OR MATTERS
DISCLOSED BY THE SURVEY NOT OBJECTED TO BY BUYER IN THE MANNER AFORESAID SHALL
BE DEEMED TO BE ACCEPTABLE TO BUYER.  NOTWITHSTANDING THE FOREGOING, SELLERS MAY
NOTIFY BUYER IN WRITING THAT SELLERS ARE NOT PREPARED TO UNDERTAKE EFFORTS TO
CURE ANY OR ALL SUCH TITLE OBJECTIONS AS ARE SPECIFIED IN SUCH NOTICE, IN WHICH
CASE BUYER SHALL BE ENTITLED TO TERMINATE THIS AGREEMENT PURSUANT TO SECTION
9.2(F) BY WRITTEN NOTICE THEREOF TO SELLERS DELIVERED WITHIN FIVE BUSINESS DAYS
OF THE DATE OF ITS RECEIPT OF SELLERS’ NOTICE, WHEREUPON THIS AGREEMENT SHALL
TERMINATE WITHOUT FURTHER LIABILITY TO SELLERS OR BUYER.  IF BUYER DOES NOT
ELECT TO TERMINATE THIS AGREEMENT WITHIN SUCH PERIOD, THEN ALL SUCH UNCURED
TITLE OBJECTIONS SHALL BE DEEMED TO BE ACCEPTABLE TO BUYER.


 


(E)                                  BUYER SHALL PAY ALL PREMIUMS DUE UNDER THE
TITLE POLICIES CONTEMPLATED BY THIS SECTION 6.4.  SELLERS SHALL PAY FOR THE
SURVEYS.


 


6.5                                 LOUISIANA FACILITIES


 

Sellers shall repair and restore the Facilities located in Louisiana (at 1400
and 1401 Destrehan Avenue) and, to the extent such repair and restoration is not
completed before the Closing, the cost of to complete such repair and
restoration shall be accrued as a Liability on the Closing Balance Sheet.

 


7.                                       CONDITIONS PRECEDENT TO BUYER’S
OBLIGATION TO CLOSE


 

Buyer’s obligation to purchase the Assets and to take the other actions required
to be taken by Buyer at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by Buyer, in whole or in part):

 


7.1                                 ACCURACY OF REPRESENTATIONS; SELLERS’
PERFORMANCE


 

The representations and warranties of each Seller set forth in this Agreement
will be, if qualified by materiality, true and correct in all respects, and if
not so qualified, shall be true and correct in all material respects (without
giving effect to any supplement to the Seller Disclosure Letter not approved in
writing by Buyer other than the supplement contemplated by the second sentence
of Section 3.17(d)), as of the Closing Date as though made on and as of the
Closing Date

 

50

--------------------------------------------------------------------------------


 

(except to the extent such representations and warranties speak as of an earlier
date).  Each of the agreements and covenants of Sellers to be performed and
complied with by Sellers pursuant to this Agreement prior to or as of the
Closing Date will have been duly performed and complied with in all material
respects.  Each Seller shall have delivered to Buyer a certificate signed by one
of its duly authorized officers, dated the Closing Date, certifying, as of such
date, (i) that all representations and warranties (individually and
collectively) of Sellers in Article 3 are, if qualified by materiality, true and
correct in all respects, and if not so qualified, true and correct in all
material respects and (ii) that Sellers have performed and complied in all
material respects with all covenants and agreements (individually and
collectively) contained in this Agreement required to be performed and complied
with by them at or prior to the Closing Date.

 


7.2                                 HSR ACT


 

The waiting period under the HSR Act shall have expired or been terminated.

 


7.3                                 ADDITIONAL DOCUMENTS


 

Each Seller shall have caused the documents and instruments required by Section
2.9(a) and the following documents to be delivered (or tendered subject only to
Closing) to Buyer:

 


(A)                                  RELEASES OF ALL ENCUMBRANCES ON THE ASSETS,
OTHER THAN PERMITTED ENCUMBRANCES, INCLUDING RELEASES OF EACH MORTGAGE OF RECORD
AND RECONVEYANCES OF EACH DEED OF TRUST WITH RESPECT TO EACH PARCEL OF OWNED
PROPERTY INCLUDED IN THE ASSETS;


 


(B)                                 BUYER SHALL HAVE RECEIVED A CERTIFICATE
(I) OF NON-FOREIGN STATUS IN THE FORM PRESCRIBED BY UNITED STATES TREASURY
REGULATION § 1.1445-2(B)(2)(IV) WITH RESPECT TO EACH SELLER AND (II) THAT NO
PURCHASED SUBSIDIARY IS A UNITED STATES REAL PROPERTY HOLDING CORPORATION;


 


(C)                                  ALL BALANCES OWED BETWEEN ANY AFFILIATE OR
RELATED PERSON OF A PURCHASED SUBSIDIARY, ON THE ONE HAND, AND A PURCHASED
SUBSIDIARY, ON THE OTHER HAND, SHALL BE CANCELED WITHOUT ANY PAYMENT OF FUNDS
AND ALL AGREEMENTS, WHETHER WRITTEN, OR OTHERWISE, THAT ARE SOLELY BETWEEN ANY
AFFILIATE OR RELATED PERSON OF A PURCHASED SUBSIDIARY, ON THE ONE HAND, AND A
PURCHASE SUBSIDIARY, ON THE OTHER HAND, SHALL HAVE BEEN TERMINATED AND OF NO
FURTHER EFFECT WITHOUT ANY FURTHER ACTION OR LIABILITY ON THE PART OF SUCH
PURCHASED SUBSIDIARY OR BUYER;


 


(D)                                 CONSENTS, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO BUYER, FROM THE PERSONS LISTED IN SECTION 7.3(D) OF THE SELLER
DISCLOSURE LETTER; AND


 


(E)                                  SUCH OTHER DOCUMENTS AS BUYER MAY
REASONABLY REQUEST FOR THE PURPOSE OF:


 

(I)                                     EVIDENCING THE ACCURACY OF ANY SELLER’S
REPRESENTATIONS AND WARRANTIES;

 

(II)                                  EVIDENCING THE PERFORMANCE BY ANY SELLER
OF, OR THE COMPLIANCE BY ANY SELLER WITH, ANY COVENANT OR OBLIGATION REQUIRED TO
BE PERFORMED OR COMPLIED WITH BY SUCH SELLER; OR

 

51

--------------------------------------------------------------------------------


 

(III)                               EVIDENCING THE SATISFACTION OF ANY CONDITION
REFERRED TO IN THIS ARTICLE 7.

 


7.4                                 NO PROCEEDINGS


 

There shall not be any Proceeding pending or threatened against any Seller
(other than by or at the direction of Buyer or any of its Affiliates) or Buyer
or against any Related Person of any such party (a) involving any challenge to,
or seeking Damages or other relief in connection with, any of the Contemplated
Transactions or (b) that may have the effect of preventing, delaying, making
illegal, imposing limitations or conditions on or otherwise interfering with any
of the Contemplated Transactions.

 


7.5                                 NO CONFLICT


 

Neither the consummation nor the performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time), contravene or conflict with or result in a violation of or cause Buyer or
any Related Person of Buyer to suffer any material adverse consequence under (a)
any applicable Legal Requirement or Order or (b) any Legal Requirement or Order
that has been published, introduced or otherwise proposed by or before any
Governmental Body, excluding Bulk Sales Laws.

 


8.                                       CONDITIONS PRECEDENT TO EACH SELLER’S
OBLIGATION TO CLOSE


 

Each Seller’s obligation to sell the Assets and to take the other actions
required to be taken by such Seller at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by such Seller in whole or in part):

 


8.1                                 ACCURACY OF REPRESENTATIONS; BUYER’S
PERFORMANCE


 

The representations and warranties of Buyer set forth in this Agreement will be,
if qualified by materiality, true and correct in all respects, and if not so
qualified, shall be true and correct in all material respects (without giving
effect to any supplement to the Buyer Disclosure Letter not approved in writing
by Seller), as of the Closing Date as though made on and as of the Closing Date
(except to the extent such representations and warranties speak as of an earlier
date).  Each of the agreements and covenants of Buyer to be performed and
complied with by Buyer pursuant to this Agreement prior to or as of the Closing
Date will have been duly performed and complied with in all material respects. 
Buyer shall have delivered to Sellers a certificate signed by one of its duly
authorized officers, dated the Closing Date, certifying, as of such date (i)
that all representations and warranties (individually and collectively) of Buyer
are, if qualified by materiality, true and correct in all respects, and if not
so qualified, true and correct in all material respects and (ii) Buyer has
performed and complied in all material respects with all covenants and
agreements (individually and collectively) contained in this Agreement required
to be performed and complied with by it at or prior to the Closing Date.

 


8.2                                 HSR ACT


 

The waiting period under the HSR Act shall have expired or been terminated.

 

52

--------------------------------------------------------------------------------


 


8.3                                 ADDITIONAL DOCUMENTS


 

Buyer shall have caused the documents and instruments required by Section 2.9(b)
and the following documents to be delivered (or tendered subject only to
Closing) to each Seller:

 


(A)                                  SUCH OTHER DOCUMENTS AS ANY SELLER MAY
REASONABLY REQUEST FOR THE PURPOSE OF:


 

(I)                                     EVIDENCING THE ACCURACY OF ANY OF
BUYER’S REPRESENTATIONS AND WARRANTIES;

 

(II)                                  EVIDENCING THE PERFORMANCE BY BUYER OF, OR
THE COMPLIANCE BY BUYER WITH, ANY COVENANT OR OBLIGATION REQUIRED TO BE
PERFORMED OR COMPLIED WITH BY BUYER; OR

 

(III)                               EVIDENCING THE SATISFACTION OF ANY CONDITION
REFERRED TO IN THIS ARTICLE 8.

 


8.4                                 NO PROCEEDINGS


 

There shall not be any Proceeding pending or threatened against any Seller or
Buyer (other than by or at the direction of Sellers and their Affiliates) or
against any Related Person of such Seller (a) involving any challenge to, or
seeking Damages or other relief in connection with, any of the Contemplated
Transactions or (b) that may have the effect of preventing, delaying, making
illegal, imposing limitations or conditions on or otherwise interfering with any
of the Contemplated Transactions.

 


8.5                                 NO CONFLICT


 

Neither the consummation nor the performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time), contravene or conflict with or result in a violation of or cause any
Seller or any Related Person of such Seller to suffer any material adverse
consequence under (a) any applicable Legal Requirement or Order or (b) any Legal
Requirement or Order that has been published, introduced or otherwise proposed
by or before any Governmental Body, excluding Bulk Sales Laws.

 


9.                                       TERMINATION


 


9.1                                 TERMINATION EVENTS


 

By notice given prior to or at the Closing, subject to Section 9.2, this
Agreement may be terminated as follows:

 


(A)                                  BY MUTUAL WRITTEN AGREEMENT OF BUYER AND
PARENT (EACH, A “REPRESENTATIVE PARTY”);


 


(B)                                 BY EITHER REPRESENTATIVE PARTY (PROVIDED
THAT NEITHER THE TERMINATING REPRESENTATIVE PARTY NOR ANY OF ITS AFFILIATES IS
THEN IN MATERIAL BREACH OF ANY REPRESENTATION,

 

53

--------------------------------------------------------------------------------


 


WARRANTY, COVENANT OR OTHER AGREEMENT CONTAINED IN THIS AGREEMENT) IN THE EVENT
OF A MATERIAL BREACH BY THE OTHER REPRESENTATIVE PARTY OR A PARTY AFFILIATED
WITH THE OTHER REPRESENTATIVE PARTY OF ANY REPRESENTATION OR WARRANTY CONTAINED
IN THIS AGREEMENT WHICH CANNOT BE OR HAS NOT BEEN CURED WITHIN THIRTY (30) DAYS
AFTER THE GIVING OF WRITTEN NOTICE TO OTHER REPRESENTATIVE PARTY OF SUCH BREACH
AND WHICH BREACH IS REASONABLY LIKELY, IN THE OPINION OF THE TERMINATING
REPRESENTATIVE PARTY, TO PERMIT SUCH REPRESENTATIVE PARTY TO REFUSE TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN ACCORDANCE WITH
THE TERMS HEREOF;


 


(C)                                  BY EITHER REPRESENTATIVE PARTY (PROVIDED
THAT NEITHER THE TERMINATING REPRESENTATIVE PARTY NOR ANY OF ITS AFFILIATES IS
THEN IN MATERIAL BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT, OR OTHER
AGREEMENT CONTAINED IN THIS AGREEMENT) IN THE EVENT OF A MATERIAL BREACH BY THE
OTHER REPRESENTATIVE PARTY OR A PARTY AFFILIATED WITH THE OTHER REPRESENTATIVE
PARTY OF ANY COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT WHICH CANNOT BE
OR HAS NOT BEEN CURED WITHIN TEN (10) DAYS AFTER THE GIVING OF WRITTEN NOTICE TO
OTHER REPRESENTATIVE PARTY OF SUCH BREACH AND WHICH BREACH IS REASONABLY LIKELY,
IN THE OPINION OF THE TERMINATING REPRESENTATIVE PARTY, TO PERMIT SUCH
REPRESENTATIVE PARTY TO REFUSE TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT IN ACCORDANCE WITH THE TERMS HEREOF;


 


(D)                                 BY EITHER REPRESENTATIVE PARTY IN THE EVENT
(I) ANY CONSENT OF ANY GOVERNMENTAL BODY REQUIRED FOR CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL HAVE BEEN DENIED BY FINAL NONAPPEALABLE
ACTION OF SUCH AUTHORITY OR IF ANY ACTION TAKEN BY SUCH AUTHORITY IS NOT
APPEALED WITHIN THE TIME LIMIT FOR APPEAL OR (II) THE CONSUMMATION OF SUCH
TRANSACTIONS SHALL HAVE BEEN PERMANENTLY RESTRAINED, ENJOINED OR OTHERWISE
PROHIBITED BY FORCE OF LAW;


 


(E)                                  BY EITHER REPRESENTATIVE PARTY IN THE EVENT
THAT THE CLOSING SHALL NOT HAVE BEEN CONSUMMATED BY JANUARY 31, 2006; PROVIDED
THAT THE FAILURE TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY ON OR BEFORE
SUCH DATE SHALL NOT HAVE BEEN CAUSED BY ANY BREACH OF THIS AGREEMENT BY THE
REPRESENTATIVE PARTY ELECTING TO TERMINATE PURSUANT TO THIS SECTION 9.1(E) OR AN
AFFILIATE OF SUCH REPRESENTATIVE PARTY; OR


 


(F)                                    BY BUYER AS PROVIDED IN SECTION 6.4(D).


 


9.2                                 EFFECT OF TERMINATION


 

Each party’s right of termination under Section 9.1 is in addition to any other
rights it may have under this Agreement or otherwise, and the exercise of such
right of termination will not be an election of remedies. If this Agreement is
terminated pursuant to Section 9.1, all obligations of the parties under this
Agreement will terminate, except that the obligations of the parties in this
Section 9.2, Sections 13.1 (Expenses), 13.2 (Public Announcements), 13.3
(Notices), 13.4 (Dispute Resolution), and Articles 11 (Indemnification;
Remedies) and 12 (Confidentiality) will survive, provided, however, that, if
this Agreement is terminated because of a breach of this Agreement by the
nonterminating party or because one or more of the conditions to the terminating
party’s obligations under this Agreement is not satisfied as a result of the
nonterminating party’s failure to comply with its obligations under this
Agreement, the terminating party’s right to pursue all legal remedies available
under this Agreement will survive such termination unimpaired.

 

54

--------------------------------------------------------------------------------


 


10.                                 ADDITIONAL COVENANTS


 


10.1                           EMPLOYEES AND EMPLOYEE BENEFITS


 

(a)                                  As of the Closing Date, Sellers shall
terminate the employment of all of the Affected Employees (other than those who
are on short-term disability leave).  As soon as practicable after the date of
this Agreement, Buyer shall offer employment, effective as of the Effective
Time, to all persons who are or will be Affected Employees on the day
immediately preceding the Closing Date (other than those on short-term
disability leave).  Each Affected Employee who accepts any such offer of
employment shall be referred to in this Agreement as a “Transferred Employee.” 
The offer of employment, including wages, salaries and benefits, shall be, in
the aggregate, substantially comparable, but excluding for this purpose
Transaction Bonuses, with the terms and conditions under which the Transferred
Employees were employed immediately before the Closing Date.  Any Affected
Employee who is on short-term disability leave as of the Closing Date shall
remain employed by Sellers through the Affected Employee’s short-term disability
leave; provided, however, that if he or she recovers from his or her disability
within the period of his or her short-term disability leave or the six-month
period following the Closing Date (whichever is shorter), Buyer shall at that
time make an offer of employment to him or her on the same employment terms and
conditions as are applicable to similarly situated Transferred Employees,
subject to the proviso above.

 

(b)                                 Sellers shall be responsible for the payment
of all wages and other remuneration accruing to any Affected Employee prior to
the time any such Affected Employee became a Transferred Employee except to the
extent the liability therefor is reflected as a liability on the Closing Balance
Sheet.

 

(c)                                  Sellers shall be liable for all claims made
by Affected Employees and their beneficiaries under and all other liabilities of
the Seller Benefit Plans.

 

(d)                                 Coverage for Transferred Employees under all
“employee welfare benefit plans,” as defined in Section 3(1) of ERISA,
maintained by Sellers shall cease as of the Effective Time.  Sellers shall be
solely responsible for any continuation coverage required by COBRA for those
Affected Employees of Sellers who are not Transferred Employees.  Buyer shall
waive all pre-existing conditions, limitations or exclusions and waiting periods
for the Transferred Employees under all employee welfare benefit plans and
fringe benefit programs of Buyer, including vacation, bonus and other incentive
programs maintained by Buyer.

 

(e)                                  Sellers shall retain all assets in the
pension and retirement funds of Sellers, and shall distribute pension and
retirement benefits that the Transferred Employees shall become entitled to
receive from Sellers in accordance with the applicable plan document and the
Transferred Employees’ elections, as applicable; provided, however, that
effective as of the Effective Time, to the extent required by Legal Requirement,
Sellers shall amend the Stewart & Stevenson Services, Inc. Defined Benefit
Pension Plan and any other Seller Benefit Plan that is a “pension plan,” as
defined in Section 3(2) of ERISA, to provide that each Transferred Employee’s
benefit that has accrued as of the Closing Date is fully vested and
nonforfeitable as of the Closing Date.

 

55

--------------------------------------------------------------------------------


 

(f)                                    Effective as of the Closing Date (or as
to employees on short-term disability leave on the Closing Date, as of the date
of employment by Buyer), Buyer shall take such actions as are necessary to grant
past service credit for all the Transferred Employees for purposes of
determining vesting, eligibility and benefit accruals under all Buyer’s employee
benefit programs in which Transferred Employees are eligible to participate,
including employee retirement plans, severance, vacation, bonus, incentive
compensation and employee welfare benefit plans of Buyer equal to that which
such Transferred Employees were credited with by Sellers as of the Closing Date
for service with Sellers and their current and former ERISA Affiliates, but
excluding benefit accruals for Buyer’s defined benefit pension and
post-retirement medical benefit plans.

 

(g)                                 With respect to events following the
Closing, Buyer shall be responsible for sending timely and appropriate notices
to all Transferred Employees required under all applicable Legal Requirements
relating to plant or facility closings or otherwise regulating the termination
of employees.  To the extent that any liability is incurred under any such Legal
Requirements based on Buyer’s failure to comply with Section 10.1(a) or Buyer’s
actions after the Closing, Buyer will be solely and exclusively responsible for
all obligations and liabilities incurred under such Legal Requirements relating
to the Contemplated Transactions.

 

(h)                                 Sellers shall make available to Buyer
records which provide information regarding employees’ names, Social Security
numbers, dates of hire by Sellers, date of birth, number of hours worked each
calendar year, attendance and salary histories for all Transferred Employees. 
Sellers shall not provide records to the extent prohibited by any applicable
Legal Requirement, including the Health Insurance Portability and Accountability
Act of 1996.

 


10.2                           NONSOLICITATION


 


(A)                                  UNTIL THE DATE THREE (3) YEARS AFTER THE
CLOSING DATE, NO SELLER SHALL (AND EACH SELLER SHALL CAUSE ITS AFFILIATES NOT
TO), WITHOUT THE PRIOR WRITTEN CONSENT OF BUYER, DIRECTLY OR INDIRECTLY,
KNOWINGLY HIRE, RETAIN OR ATTEMPT TO HIRE OR RETAIN ANY EMPLOYEE OR CONTRACT
EMPLOYEE OF BUYER OR INTERFERE WITH THE RELATIONSHIP OR PROSPECTIVE EMPLOYMENT
RELATIONSHIP BETWEEN BUYER AND ANY AFFECTED EMPLOYEE OR BETWEEN BUYER AND ANY
PURCHASED SUBSIDIARY EMPLOYEE, OR ANY OF BUYER’S EMPLOYEES OR CONTRACT
EMPLOYEES; PROVIDED, HOWEVER, THAT SUCH SELLER SHALL NOT BE PROHIBITED FROM
HIRING, RETAINING OR ATTEMPTING TO HIRE OR RETAIN ANY PERSON WHO RESPONDS TO A
GENERAL SOLICITATION OR ADVERTISEMENT.


 


(B)                                 UNTIL THE DATE THREE (3) YEARS AFTER THE
CLOSING DATE, BUYER SHALL NOT (AND BUYER SHALL CAUSE ITS AFFILIATES NOT TO),
WITHOUT THE PRIOR WRITTEN CONSENT OF SELLERS, DIRECTLY OR INDIRECTLY, KNOWINGLY
HIRE, RETAIN OR ATTEMPT TO HIRE OR RETAIN ANY EMPLOYEE OR CONTRACT EMPLOYEE OF
ANY SELLER OR INTERFERE WITH THE RELATIONSHIP BETWEEN ANY SELLER AND ANY OF ITS
EMPLOYEES OR CONTRACT EMPLOYEES; PROVIDED, HOWEVER, THAT BUYER SHALL NOT BE
PROHIBITED FROM HIRING, RETAINING OR ATTEMPTING TO HIRE OR RETAIN ANY PERSON WHO
RESPONDS TO A GENERAL SOLICITATION OR ADVERTISEMENT.


 


10.3                           CUSTOMER AND OTHER BUSINESS RELATIONSHIPS


 

For a period of ninety (90) days after the Closing, each Seller will cooperate
with Buyer on a commercially reasonable basis at Buyer’s sole cost in its
efforts to continue and maintain for the

 

56

--------------------------------------------------------------------------------


 

benefit of Buyer those business relationships of such Seller or of any Purchased
Subsidiary existing prior to the Closing and relating to the Business after the
Closing, including relationships with lessors, employees, regulatory
authorities, licensors, customers, suppliers and others.

 


10.4                           RETENTION OF AND ACCESS TO RECORDS


 


(A)                                  FOR THE GREATER OF FIVE YEARS FROM THE
CLOSING DATE AND ANY PERIOD AS MAY BE REQUIRED BY ANY STATUTE, REGULATION OR
GOVERNMENTAL BODY OR ANY THEN PENDING LITIGATION, BUYER SHALL MAINTAIN IN THE
SAME MANNER THAT IT CURRENTLY MAINTAINS ITS BUSINESS RECORDS AND FILES THE
BUSINESS RECORDS AND FILES OF SELLERS THAT ARE TRANSFERRED TO BUYER IN
CONNECTION HEREWITH, AND IN ANTICIPATION OF, OR PREPARATION FOR, EXISTING OR
FUTURE PROCEEDING OR ANY TAX AUDIT IN WHICH SELLERS OR ANY OF ITS AFFILIATES IS
INVOLVED AND WHICH IS RELATED TO THE BUSINESS OR THE ASSETS, PERMIT SELLERS AND
THEIR REPRESENTATIVES REASONABLE ACCESS TO SUCH RECORDS AND FILES DURING REGULAR
BUSINESS HOURS AND UPON REASONABLE NOTICE AT BUYER’S PRINCIPAL PLACES OF
BUSINESS OR AT ANY LOCATION WHERE THE RECORDS ARE STORED; PROVIDED, HOWEVER,
THAT (I) ANY ACCESS SHALL BE HAD OR DONE IN A MANNER SO AS NOT TO INTERFERE WITH
THE NORMAL CONDUCT OF THE BUSINESS AND (II) BUYER SHALL NOT BE REQUIRED TO
PROVIDE ACCESS TO ANY CONFIDENTIAL RECORD OR RECORDS, THE DISCLOSURE OF WHICH
WOULD VIOLATE ANY GOVERNMENTAL STATUTE OR REGULATION OR APPLICABLE
CONFIDENTIALITY AGREEMENT WITH ANY PERSON.  BUYER SHALL NOTIFY PARENT IN WRITING
AT LEAST TEN DAYS PRIOR TO ANY DESTRUCTION OF SUCH TRANSFERRED RECORDS AND FILES
PRIOR TO THE END OF THE PERIOD REFERENCED IN THE PRECEDING SENTENCE, AND AT
PARENT’S OPTION, DELIVER SUCH RECORDS AND FILES TO PARENT.


 


(B)                                 UPON REASONABLE REQUEST THEREFOR BY BUYER,
SELLERS SHALL DELIVER TO BUYER COPIES OF ANY ORIGINAL BUSINESS RECORDS NOT
DELIVERED TO BUYER AT THE CLOSING AS PROMPTLY AS REASONABLY POSSIBLE AT SELLERS’
SOLE COST AND EXPENSE.  FURTHER, FOR A PERIOD OF FIVE (5) YEARS FROM THE
CLOSING, SELLERS (I) SHALL MAINTAIN, AND SHALL CAUSE THEIR AFFILIATES TO
MAINTAIN, AT SELLERS’ SOLE COST AND EXPENSE, THOSE BUSINESS RECORDS NOT
DELIVERED TO BUYER AT THE CLOSING AND (B) SHALL NOT (AND SHALL CAUSE EACH OF ITS
AFFILIATES NOT TO) DESTROY ANY SUCH BUSINESS RECORDS WITHOUT FIRST NOTIFYING
BUYER IN WRITING AT LEAST 30 DAYS IN ADVANCE OF SUCH DESTRUCTION AND GIVING
BUYER THE OPPORTUNITY TO TAKE POSSESSION OF SUCH BUSINESS RECORDS.


 


10.5                           FURTHER ASSURANCES


 

The parties shall cooperate reasonably with each other and with their respective
Representatives in connection with any steps required to be taken as part of
their respective obligations under this Agreement, and shall (a) furnish upon
request to each other such further information; (b) execute and deliver to each
other such other documents; and (c) do such other acts and things, all as the
other party may reasonably request for the purpose of carrying out the intent of
this Agreement and the Contemplated Transactions.

 

10.6                           INTENTIONALLY DELETED

 


10.7                           PROVISIONS RELATING TO CERTAIN ASSETS


 


(A)                                  TO THE EXTENT THAT A SELLER CONTRACT OR
GOVERNMENTAL AUTHORIZATION IS NOT CAPABLE OF BEING SOLD, ASSIGNED, TRANSFERRED,
SUBCONTRACTED OR CONVEYED WITHOUT THE APPROVAL, CONSENT OR WAIVER OF THE ISSUER
THEREOF OR THE OTHER PARTY THERETO, OR ANY THIRD PARTY (INCLUDING A GOVERNMENTAL
BODY), AND SUCH APPROVAL, CONSENT OR WAIVER HAS NOT BEEN OBTAINED PRIOR TO THE

 

57

--------------------------------------------------------------------------------


 


CLOSING, OR IF SUCH SALE, ASSIGNMENT, TRANSFER OR CONVEYANCE OR ATTEMPTED SALE,
ASSIGNMENT, TRANSFER OR CONVEYANCE WOULD CONSTITUTE A BREACH THEREOF OR A
VIOLATION OF ANY LEGAL REQUIREMENT, NEITHER THIS AGREEMENT NOR ANY OTHER
TRANSACTION AGREEMENT SHALL CONSTITUTE A SALE, ASSIGNMENT, TRANSFER OR
CONVEYANCE THEREOF, OR AN ATTEMPTED SALE, ASSIGNMENT, TRANSFER OR CONVEYANCE
THEREOF.


 


(B)                                 ANYTHING IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, A SELLER IS NOT OBLIGATED TO SELL, ASSIGN, TRANSFER OR CONVEY
TO BUYER ANY OF ITS RIGHTS OR OBLIGATIONS IN OR TO ANY OF THE SELLER CONTRACTS
OR GOVERNMENTAL AUTHORIZATIONS WITHOUT FIRST OBTAINING ALL NECESSARY APPROVALS,
CONSENTS OR WAIVERS; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT LIMIT
SELLERS’ LIABILITY FOR A BREACH OF SECTION 3.14 OR SECTION 5.1.  BUYER AND
SELLERS SHALL COOPERATE WITH EACH OTHER TO OBTAIN ALL APPROVALS, CONSENTS OR
WAIVERS NECESSARY TO CONVEY TO BUYER EACH SUCH SELLER CONTRACT OR GOVERNMENTAL
AUTHORIZATION, AS SOON AS PRACTICABLE; PROVIDED, HOWEVER, THAT NEITHER SUCH
SELLER NOR BUYER SHALL BE OBLIGATED TO OFFER OR PAY ANY CONSIDERATION OR
CONCESSION THEREFOR TO THE THIRD PARTY FROM WHOM SUCH APPROVAL, CONSENT OR
WAIVER IS REQUESTED.  OTHER THAN THE CONSENTS SET FORTH ON EXHIBIT 7, THE
FAILURE BY ANY SELLER TO OBTAIN ANY SUCH APPROVAL, CONSENT OR WAIVER NECESSARY
TO CONVEY ANY SELLER CONTRACT OR GOVERNMENTAL AUTHORIZATION TO BUYER SHALL NOT
AFFECT THE OBLIGATIONS OF THE PARTIES TO CLOSE HEREUNDER; PROVIDED THAT SUCH
SELLER USES COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE ECONOMIC BENEFIT OF
EACH SELLER CONTRACT TO BE FURNISHED TO BUYER.


 


(C)                                  TO THE EXTENT ANY OF THE APPROVALS,
CONSENTS OR WAIVERS NECESSARY TO CONVEY ANY SELLER CONTRACT OR GOVERNMENTAL
AUTHORIZATION TO BUYER HAVE NOT BEEN OBTAINED BY ANY SELLER AS OF THE CLOSING OR
TO THE EXTENT ANY SELLER CONTRACT OR GOVERNMENTAL AUTHORIZATION CANNOT BE
TRANSFERRED TO BUYER BY THE CLOSING, THEN BUYER AND SUCH SELLER SHALL ENTER INTO
A SUBCONTRACT WITH RESPECT TO ANY SUCH SELLER CONTRACT, AND SUCH SELLER SHALL,
DURING THE REMAINING TERM OF SUCH SELLER CONTRACT OR GOVERNMENTAL AUTHORIZATION,
USE COMMERCIALLY REASONABLE EFFORTS, TO (I) AT THE REQUEST OF BUYER, COOPERATE
WITH BUYER TO OBTAIN THE CONSENT OF ANY SUCH THIRD PARTY; PROVIDED, HOWEVER,
THAT NEITHER SUCH SELLER NOR BUYER SHALL BE OBLIGATED TO OFFER OR PAY ANY
CONSIDERATION TO ANY PERSON, (II) AT THE REQUEST OF BUYER, COOPERATE WITH BUYER
IN ANY REASONABLE AND LAWFUL ARRANGEMENTS DESIGNED TO PROVIDE THE BENEFITS OF
SUCH SELLER CONTRACT OR GOVERNMENTAL AUTHORIZATION TO BUYER, (III) AS IT
PERTAINS TO SELLER CONTRACTS, ENFORCE, AT THE REQUEST OF BUYER AND AT THE
EXPENSE AND FOR THE ACCOUNT OF BUYER, ANY RIGHTS OF SUCH SELLER ARISING FROM
SUCH SELLER CONTRACT AGAINST THE ISSUER THEREOF OR THE OTHER PARTY OR PARTIES
THERETO (INCLUDING THE RIGHTS TO ELECT TO TERMINATE ANY SUCH SELLER CONTRACT IN
ACCORDANCE WITH THE TERMS THEREOF UPON THE REQUEST OF BUYER); AND (IV) AS IT
PERTAINS TO GOVERNMENTAL AUTHORIZATION, AT THE REQUEST AND EXPENSE OF BUYER,
APPLY FOR ANY NECESSARY RENEWALS OR EXTENSIONS THEREOF.  TO THE EXTENT THAT ANY
SELLER ENTERS INTO LAWFUL ARRANGEMENTS SATISFACTORY TO BUYER IN ITS SOLE
DISCRETION DESIGNED TO PROVIDE THE BENEFITS OF ANY SUCH SELLER CONTRACT OR
GOVERNMENTAL AUTHORIZATION TO BUYER AS SET FORTH IN CLAUSES (I) THROUGH (IV)
ABOVE, SUCH SELLER CONTRACT OR GOVERNMENTAL AUTHORIZATION SHALL BE DEEMED TO
HAVE BEEN CONVEYED TO BUYER FOR THE PURPOSES OF THIS AGREEMENT.


 


10.8                           SUPPORT


 


(A)                                  FROM AND AFTER THE CLOSING, IN THE EVENT
AND FOR SO LONG AS ANY SELLER ACTIVELY IS CONTESTING OR DEFENDING AGAINST ANY
ACTION, SUIT, PROCEEDING, HEARING, INVESTIGATION, CHARGE, COMPLAINT, CLAIM, OR
DEMAND IN CONNECTION WITH (I) ANY TRANSACTION CONTEMPLATED UNDER THIS AGREEMENT
OR (II) ANY FACT, SITUATION, CIRCUMSTANCES, STATUS, CONDITION, ACTIVITY,
PRACTICE, PLAN,

 

58

--------------------------------------------------------------------------------


 


OCCURRENCE, EVENT, INCIDENT, ACTION, FAILURE TO ACT, OR TRANSACTION RELATING TO
THE BUSINESS (INCLUDING ANY MATTER DISCLOSED IN SECTION 3.15(A), (B) OR (C) OF
THE SELLER DISCLOSURE LETTER) OR TO THE DES BUSINESS (INCLUDING DURING SUCH
PERIOD PRIOR TO CLOSING), BUYER WILL COOPERATE REASONABLY WITH SELLERS AND
SELLERS’ COUNSEL IN THE CONTEST OR DEFENSE, MAKE AVAILABLE THEIR PERSONNEL, AND
PROVIDE SUCH TESTIMONY AND ACCESS TO THEIR BOOKS AND RECORDS AS SHALL BE
REASONABLY REQUESTED IN CONNECTION WITH THE CONTEST OR DEFENSE, ALL AT THE
REASONABLE OUT-OF-POCKET EXPENSE OF SELLERS (UNLESS SELLERS ARE ENTITLED TO
INDEMNIFICATION THEREFOR HEREUNDER).  THIS SECTION 10.8(A) IS NOT INTENDED TO
ALTER APPLICABLE DISCOVERY PROCEDURES IN CONNECTION WITH ANY LITIGATION BETWEEN
OR AMONG THE PARTIES HERETO.


 


(B)                                 WITHOUT LIMITING SECTION 10.8(A), AND IN
RECOGNITION OF THE FACT THAT SELLERS ARE RETAINING THE OPERATIONS AND
OBLIGATIONS OF THE DES BUSINESS, AND WILL CONTINUE TO DEFEND AT SELLERS’ COST
THE DES BUSINESS AND PRE-CLOSING BUSINESS RELATED LITIGATION AND PRE-CLOSING
PROCEEDINGS, BUYER AGREES THAT IT WILL, AFTER THE EFFECTIVE TIME, COOPERATE WITH
SELLERS TO THE FULLEST EXTENT NECESSARY (SUBJECT TO SECTION 10.8(C)) TO ENABLE
SELLERS TO SATISFY THE DES BUSINESS OBLIGATIONS, CARRY OUT THE DES BUSINESS
OPERATIONS AND DEFEND THE DES BUSINESS AND BUSINESS RELATED LITIGATION AND
PROCEEDINGS.  SPECIFICALLY, WITHOUT LIMITATION, BUYER AGREES THAT (I) IT WILL
ASSIST SELLERS IN THE DEFENSE OF DES BUSINESS AND PRE-CLOSING BUSINESS RELATED
LITIGATION AND PRE-CLOSING PROCEEDINGS, (II) THAT IT WILL ASSIST SELLERS,
THROUGH BUYER’S POWER PRODUCTS DISTRIBUTION ACTIVITIES, IN DEALING WITH
SUPPLIERS OF EQUIPMENT AND SERVICES NECESSARY FOR SELLERS TO CARRY OUT THE DES
BUSINESS RELATED OBLIGATIONS, INCLUDING ASSISTING SELLERS IN OBTAINING EQUIPMENT
ON THE SAME TERMS AS TO WHICH SELLERS COULD ACQUIRE EQUIPMENT AT PRESENT (BUT
SUBJECT TO A MUTUALLY AGREED PRICE), AND (III) THAT IT WILL ASSIST SELLERS IN
OBTAINING TECHNICAL SUPPORT AND OTHER SUPPORT FROM SUPPLIERS REGARDING SOLUTIONS
FOR DES BUSINESS CONTRACT RELATED ISSUES ON EXISTING PROJECTS.  BUYER’S
OBLIGATION TO COOPERATE WILL NOT REQUIRE IT TO PROVIDE DIRECT FINANCIAL SUPPORT
TO SELLERS BUT WILL, IN GENERAL, BE LIMITED TO THE REASONABLE COMMITMENT OF
BUYER’S PERSONNEL TO ASSIST SELLERS IN THE ABOVE REGARDS AND TO PROVIDE ACCESS
TO BOOKS AND RECORDS AND NECESSARY OR APPROPRIATE PERSONNEL, WHICH PERSONNEL
SHALL IN ALL RESPECTS COOPERATE WITH SELLERS IN SUCH MATTERS.  SELLERS WILL
CONTINUE TO WIND DOWN ALL ACTIVITIES OF THE DES BUSINESS, AND, IN THAT REGARD,
BUYER WILL USE ITS REASONABLE BEST EFFORTS TO OFFER EMPLOYMENT (ON TERMS SIMILAR
TO THOSE OFFERED TO OTHER AFFECTED EMPLOYEES) TO CURRENT DES BUSINESS PERSONNEL
UPON THE COMPLETION OF THEIR ACTIVITIES ON BEHALF OF SELLERS.  NOTHING IN THIS
SECTION 10.8(B) SHALL OBLIGATE SELLERS TO PURCHASE EQUIPMENT OR CONTRACT FOR
SERVICES FROM BUYER OR ANY OTHER PERSON.


 


(C)                                  IN CONSIDERATION OF BUYER’S SERVICES TO
SELLERS PURSUANT TO THIS SECTION 10.8, SELLERS SHALL


 

(I)                                     REIMBURSE BUYER FOR ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY BUYER IN CONNECTION THEREWITH;

 

(II)                                  COMPENSATE BUYER AT ITS STANDARD RATES FOR
TIME AND MATERIALS PROVIDED TO SELLERS OR AT THEIR REQUEST TO THE EXTENT COVERED
BY SUCH STANDARD RATES; AND

 

(III)                               COMPENSATE BUYER AT SUCH REASONABLE RATES AS
BUYER MAY ESTABLISH FROM TIME TO TIME FOR OTHER SERVICES PROVIDED TO SELLERS OR
AT THEIR REQUEST.

 

59

--------------------------------------------------------------------------------


 


(D)                                 FROM THE CLOSING DATE UNTIL SIXTY (60) DAYS
THEREAFTER AND AS REASONABLY REQUESTED BY PARENT, BUYER SHALL PROVIDE SUPPORT TO
SELLERS IN THE COLLECTION OF THE ACCOUNTS RECEIVABLE THAT WERE GENERATED BY THE
OPERATIONS OF PARENT’S POWER PRODUCTS DIVISION IN CALIFORNIA AND THAT HAVE BEEN
SOLD TO A THIRD PARTY (THE “CALIFORNIA RECEIVABLES”), AND BUYER SHALL USE ITS
GOOD FAITH EFFORTS TO COLLECT SUCH CALIFORNIA RECEIVABLES CONSISTENT WITH THE
EFFORTS IT AND ITS AFFILIATES USE TO COLLECT THEIR OWN BILLED ACCOUNTS
RECEIVABLE; PROVIDED, THAT SUCH SUPPORT AND EFFORTS SHALL NOT REQUIRE BUYER TO
INITIATE OR OTHERWISE PURSUE LITIGATION.  UPON REQUEST FROM PARENT, BUYER ALSO
SHALL SEND PARENT A REPORT REGARDING THE STATUS OF THE SUPPORT EFFORTS REGARDING
THE CALIFORNIA RECEIVABLES WITH SUFFICIENT DETAIL AS REASONABLY REQUESTED BY
PARENT.  TO THE EXTENT ANY FUNDS ARE PAID TO BUYER AND ARE REASONABLY DESIGNATED
BY THE DEBTOR TO BE APPLIED TO ANY CALIFORNIA RECEIVABLE (A “RECEIVABLES
PAYMENT”), BUYER SHALL (I) REMIT SUCH RECEIVABLES PAYMENT TO PARENT BY WIRE
TRANSFER TO AN ACCOUNT DESIGNATED BY PARENT AND (II) SEND TO PARENT COPIES OF
ALL RECEIPTS EVIDENCING RECEIPT OF EACH RECEIVABLES PAYMENT FROM THE DEBTOR, IN
EACH CASE WITHIN FIFTEEN (15) DAYS AFTER THE END OF THE MONTH IN WHICH SUCH
FUNDS WERE RECEIVED.  BUYER SHALL NOT COMPROMISE, DISCHARGE, SETTLE, TRANSFER OR
ASSIGN ANY OF THE CALIFORNIA RECEIVABLES, IN PART OR IN WHOLE, WITHOUT THE PRIOR
WRITTEN CONSENT OF PARENT.  BUYER SHALL FULLY COOPERATE WITH AND SHALL PROVIDE
SELLERS WITH ANY AND ALL DOCUMENTS AND INFORMATION, INCLUDING PHOTOCOPIES,
INVOICES, ACCESS TO RECORDS AND PERSONNEL, REASONABLY REQUESTED BY SELLERS IN
CONNECTION WITH SELLERS’ COLLECTION OF ANY CALIFORNIA RECEIVABLES.  IN
CONSIDERATION OF BUYER’S SERVICES TO SELLERS PURSUANT TO THIS SECTION 10.8(D),
SELLERS SHALL REIMBURSE BUYER FOR ANY REASONABLE OUT-OF-POCKET THIRD PARTY COSTS
INCURRED BY BUYER IN CONNECTION WITH ITS SUPPORT UNDER THIS SECTION 10.8(D).


 


(E)                                  FROM AND AFTER CLOSING, BUYER WILL
COOPERATE REASONABLY WITH SELLERS AND SELLERS’ COUNSEL, MAKE AVAILABLE THEIR
PERSONNEL, ASSIST IN PREPARING AND MAKING FILINGS, AND PROVIDE SUCH ACCESS TO
THEIR BOOKS AND RECORDS AS SHALL BE REASONABLY REQUESTED IN CONNECTION WITH THE
CLOSING, TERMINATION, DE-REGISTRATION OR OTHER ACTIVITIES ASSOCIATED WITH
SELLERS’ CLOSING OF THE FOREIGN BRANCHES OR OFFICES OF THE BUSINESS THAT ARE
REGISTERED OR OTHERWISE HELD IN THE NAME OF OR ON BEHALF OF ANY SELLER OR ITS
AFFILIATES.


 


11.                                 INDEMNIFICATION; REMEDIES


 


11.1                           SURVIVAL


 

All representations, warranties, covenants and obligations in this Agreement,
the Seller Disclosure Letter, the amendment(s) or supplement(s) to the Seller
Disclosure Letter, the Buyer Disclosure Letter, the certificates delivered
pursuant to Section 2.9 and any other certificate or document delivered pursuant
to this Agreement shall survive the Closing and the consummation of the
Contemplated Transactions, subject to Section 11.7. Except as otherwise provided
in this Agreement, the waiver of any condition based upon the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification,
reimbursement or other remedy based upon such representations, warranties,
covenants and obligations.

 


11.2                           INDEMNIFICATION AND REIMBURSEMENT BY SELLERS


 

Sellers will jointly and severally indemnify, defend and hold harmless Buyer,
and its Representatives, shareholders, subsidiaries and Related Persons
(collectively, the “Buyer

 

60

--------------------------------------------------------------------------------


 

Indemnitees”), and will reimburse Buyer Indemnitees for any loss, Liability,
claim, damage, expense (including costs of investigation and defense and
reasonable attorneys’ fees and expenses), whether or not involving a Third Party
Claim (collectively, “Damages”) arising from or in connection with:

 


(A)                                  ANY BREACH OF ANY REPRESENTATION OR
WARRANTY MADE BY SUCH SELLER IN (I) THIS AGREEMENT, (II) THE SELLER DISCLOSURE
LETTER, (III) THE AMENDMENT(S) OR SUPPLEMENT(S) TO THE SELLER DISCLOSURE LETTER,
(IV) THE CERTIFICATE DELIVERED PURSUANT TO SECTION 2.9(A)(IX), (V) ANY TRANSFER
INSTRUMENT OR (VI) ANY OTHER CERTIFICATE, DOCUMENT, WRITING OR INSTRUMENT
DELIVERED BY SUCH SELLER PURSUANT TO THIS AGREEMENT;


 


(B)                                 ANY BREACH OF ANY COVENANT OR OBLIGATION OF
SUCH SELLER IN THIS AGREEMENT OR IN ANY OTHER CERTIFICATE, DOCUMENT, WRITING OR
INSTRUMENT DELIVERED BY SUCH SELLER PURSUANT TO THIS AGREEMENT;


 


(C)                                  IF THE CLOSING OCCURS, ANY LIABILITY
ARISING OUT OF THE OWNERSHIP OR OPERATION OF THE ASSETS PRIOR TO THE EFFECTIVE
TIME, EXCEPT TO THE EXTENT SUCH LIABILITY ARISES OUT OF OR RELATES TO AN ASSUMED
LIABILITY AND, SUBJECT TO SECTION 3.24(D), EXCEPT FOR ANY LIABILITY OF A
PURCHASED SUBSIDIARY OTHER THAN PRE-CLOSING TAXES DESCRIBED IN SECTION
2.4(B)(I);


 


(D)                                 IF THE CLOSING OCCURS, ANY BROKERAGE OR
FINDER’S FEES OR COMMISSIONS OR SIMILAR PAYMENTS BASED UPON ANY AGREEMENT OR
UNDERSTANDING MADE, OR ALLEGED TO HAVE BEEN MADE, BY ANY PERSON WITH SUCH SELLER
(OR ANY PERSON ACTING ON SUCH SELLER’S BEHALF) IN CONNECTION WITH ANY OF THE
CONTEMPLATED TRANSACTIONS;


 


(E)                                  IF THE CLOSING OCCURS, (I) ANY SELLER
BENEFIT PLAN OTHER THAN A PURCHASED SUBSIDIARY PLAN, AND (II) ANY PRE-CLOSING
LIABILITY UNDER ANY PURCHASED SUBSIDIARY PLAN; OR


 


(F)                                    IF THE CLOSING OCCURS, ANY RETAINED
LIABILITIES.


 


11.3                           INDEMNIFICATION AND REIMBURSEMENT BY BUYER


 

Buyer will indemnify, defend and hold harmless Sellers, and their
Representatives, shareholders, subsidiaries and Related Persons (collectively,
the “Seller Indemnitees”), and will reimburse Seller Indemnitees for any Damages
arising from or in connection with:

 


(A)                                  ANY BREACH OF ANY REPRESENTATION OR
WARRANTY MADE BY BUYER OR BUYER ENTITY IN (I) THIS AGREEMENT, (II) BUYER
DISCLOSURE LETTER, (III) THE AMENDMENT(S) OR SUPPLEMENT(S) TO THE BUYER
DISCLOSURE LETTER, (IV) THE CERTIFICATE DELIVERED PURSUANT TO SECTION
2.9(B)(VIII), (V) ANY TRANSFER INSTRUMENT OR (VI) ANY OTHER CERTIFICATE,
DOCUMENT, WRITING OR INSTRUMENT DELIVERED BY BUYER PURSUANT TO THIS AGREEMENT;


 


(B)                                 ANY BREACH OF ANY COVENANT OR OBLIGATION OF
BUYER IN THIS AGREEMENT OR IN ANY OTHER CERTIFICATE, DOCUMENT, WRITING OR
INSTRUMENT DELIVERED BY BUYER PURSUANT TO THIS AGREEMENT;

 

61

--------------------------------------------------------------------------------


 


(C)                                  IF THE CLOSING OCCURS, ANY LIABILITY
ARISING OUT OF THE OWNERSHIP OR OPERATION OF THE BUSINESS OR ASSETS FOLLOWING
THE EFFECTIVE TIME EXCEPT TO THE EXTENT SUCH LIABILITY CONSTITUTES A RETAINED
LIABILITY;


 


(D)                                 IF THE CLOSING OCCURS, ANY BROKERAGE OR
FINDER’S FEES OR COMMISSIONS OR SIMILAR PAYMENTS BASED UPON ANY AGREEMENT OR
UNDERSTANDING MADE, OR ALLEGED TO HAVE BEEN MADE, BY ANY PERSON WITH BUYER (OR
ANY PERSON ACTING ON BUYER’S BEHALF) IN CONNECTION WITH ANY OF THE CONTEMPLATED
TRANSACTIONS;


 


(E)                                  IF THE CLOSING OCCURS, ANY ASSUMED
LIABILITIES;


 


(F)                                    IF THE CLOSING OCCURS, EXCEPT WITH
RESPECT TO ANY PROCEEDING ARISING OUT OF OR RELATING TO THE LIABILITIES RETAINED
PURSUANT TO SECTION 2.4(B)(III), ANY LIABILITY ARISING OUT OF ANY PROCEEDING
(INCLUDING THE OBLIGATION TO HANDLE SUCH PROCEEDING) COMMENCED AFTER THE
EFFECTIVE TIME AND ARISING OUT OF OR RELATING TO ANY OCCURRENCE OR EVENT
HAPPENING AT OR AFTER THE EFFECTIVE TIME; OR


 


(G)                                 IF THE CLOSING OCCURS, ANY TAX BENEFIT
REFLECTED ON A POST-CLOSING TAX RETURN WHICH IS ATTRIBUTABLE TO A PERIOD PRIOR
TO CLOSING TO THE EXTENT NOT REFLECTED ON THE CLOSING BALANCE SHEET.

 


11.4                           LIMITATIONS RELATED TO ENVIRONMENTAL MATTERS


 

(a)                                  Notwithstanding the provisions of Section
11.2, Sellers shall not be required to pay any amount to Remediate any Business
Property (i) not required to obtain from the state environmental agency in which
such Business Property is located at “no further action” letter, certificate of
completion, or similar document indicating that no further action (including (x)
monitoring and (y) operation and maintenance of any installed engineering
controls and/or containment measures, such as a cap) is required.  Buyer may be
required to consent to (i) deed restrictions or restrictive covenants and/or
(ii) institutional controls, including but not limited to limitations on the use
of ground water, restrictions to industrial use of such Business Property, use
of asphalt or other solid surfaces as caps, fencing, and construction or use of
above-ground buildings and structures; provided, however, that such restrictions
or institutional controls shall not unreasonably interfere in Buyer’s business
or impose unreasonable costs on Buyer or limit the use of such Business Property
in the Business as currently conducted; or (ii) in excess of the cost of
commercially reasonable and cost effective measures (including industry-standard
risk-based corrective action measures), determined in Buyer’s reasonable
judgment, unless any Lease requires a more stringent level of (higher level of)
remedial action.  Buyer will not accelerate any remedial action except to the
extent a commercially reasonable responsible party would do so, unless
appropriate to mitigate harm or damage to any third party or the Environment or
otherwise.

 

(b)                                 Buyer shall keep reasonable, accurate
records of the actual, out-of-pocket costs Buyer expends related to any
Environmental Claim.  Buyer’s records will reasonably show which Facility the
costs are related to and why the costs were expended.  Buyer will deliver such
records to Sellers upon Sellers’ request and will otherwise cooperate with
Sellers so that Sellers can reasonably understand and analyze the cost expended
relating to any Environmental Claim or potential indemnification request and why
such costs were incurred.

 

62

--------------------------------------------------------------------------------


 


11.5                           LIMITATIONS ON AMOUNT — SELLERS


 

From and after the Closing, Sellers shall have no liability (for indemnification
or otherwise) with respect to claims under Section 11.2(a) until the total of
all Damages with respect to such matters exceeds [***] in the aggregate and then
only for the amount by which such Damages exceed [***]; provided, however, that
in no event shall Sellers’ aggregate liability (for indemnification or
otherwise) with respect to claims under Section 11.2(a) exceed [***]. 
Notwithstanding anything to the contrary herein, the limitations set forth in
this Section 11.5 will not apply if the Closing does not occur or to a breach of
any representation or warranty set forth in Section 3.1, 3.2, 3.7, 3.11 or
3.22.  Costs expended in conducting the Phase I ESAs and the Phase II ESAs under
this Agreement will not be included as Damages subject to the deductible under
this Section 11.5.

 


11.6                           LIMITATIONS ON AMOUNT — BUYER


 

From and after Closing, Buyer shall have no liability (for indemnification or
otherwise) with respect to claims under Section 11.3(a) until the total of all
Damages with respect to such matters exceeds [***] in the aggregate and then
only for the amount by which such Damages exceed [***]; provided, however, that
in no event shall Buyer’s aggregate liability (for indemnification or otherwise)
with respect to claims under Section 11.3(a) exceed [***].  Notwithstanding
anything to the contrary herein, the limitations set forth in this Section 11.6
will not apply if the Closing does not occur or to a breach of any
representation or warranty set forth in Section 4.1, 4.2 or 4.6.

 


11.7                           TIME LIMITATIONS


 

The several representations and warranties of the parties to this Agreement
shall survive the Closing Date for a period of eighteen (18) months from the
Closing Date; provided, that the (a) the representations and warranties set
forth in Sections 3.1, 3.2, 3.22, 4.1, 4.2 and 4.6 shall survive the Closing
Date without limitation, (b) Section 3.11 and Section 3.13 shall survive for 180
days following the expiration of any statutes of limitation under applicable law
and (c) Section 3.19 shall survive for five years from the Closing Date (the
period during which the representations and warranties shall survive being
referred to herein with respect to such representations and warranties as the
“Survival Period”), and shall be effective with respect to any inaccuracy
therein or breach thereof (and a claim for indemnification under this Article 11
may be made thereon) if a written notice asserting the claim and specifying the
factual basis of the claim in reasonable detail to the extent then known by the
notifying party shall have been given within the Survival Period with respect to
such matter.  Any claim for indemnification made during the Survival Period
shall be valid and the representations and warranties relating thereto shall
remain in effect for purposes of such indemnification notwithstanding such claim
may not be resolved within the Survival Period.  The agreements and covenants
set forth herein shall survive without limitation.

 


11.8                           PROCEDURE


 

All claims for indemnification under this Article 11 shall be asserted and
resolved as follows:

 

63

--------------------------------------------------------------------------------


 


(A)                                  A PERSON ENTITLED TO INDEMNIFICATION UNDER
SECTION 11.2 OR 11.3 (AN “INDEMNITEE”), PROMPTLY AFTER IT BECOMES AWARE OF FACTS
GIVING RISE TO A RIGHT OF INDEMNIFICATION UNDER THIS AGREEMENT, SHALL GIVE
WRITTEN NOTICE THEREOF TO THE PERSON OBLIGATED TO INDEMNIFY UNDER SUCH SECTION
(AN “INDEMNITOR”), STATING THE AMOUNT OF THE DAMAGES, IF KNOWN, AND METHOD OF
COMPUTATION THEREOF, ALL WITH REASONABLE PARTICULARITY, AND STATING WITH
PARTICULARITY THE NATURE OF THE MATTER AND BASIS OF THE CLAIM FOR INDEMNITY
UNDER THIS AGREEMENT.  FOR PURPOSES OF THIS SECTION 11.8(A), RECEIPT BY A PARTY
OF WRITTEN NOTICE OF ANY DEMAND, ASSERTION, CLAIM, ACTION OR PROCEEDING
(JUDICIAL, ADMINISTRATIVE OR OTHERWISE) BY OR FROM ANY PERSON OTHER THAN A PARTY
TO THIS AGREEMENT THAT GIVES RISE TO DAMAGES ON BEHALF OF THE PARTY SHALL
CONSTITUTE THE AWARENESS OF FACTS GIVING RISE TO A RIGHT OF INDEMNIFICATION BY
IT UNDER THIS AGREEMENT AND SHALL REQUIRE PROMPT NOTICE OF THE RECEIPT OF SUCH
MATTER AS PROVIDED IN THE FIRST SENTENCE OF THIS SECTION 11.8(A).  FAILURE TO
PROVIDE THE NOTICE SHALL NOT AFFECT THE RIGHT OF THE INDEMNITEE TO
INDEMNIFICATION EXCEPT TO THE EXTENT THE INDEMNITOR IS MATERIALLY PREJUDICED BY
THE INDEMNITEE’S FAILURE TO GIVE SUCH NOTICE.


 


(B)                                 IF AN INDEMNITEE SHOULD HAVE DAMAGES AGAINST
ANY INDEMNITOR HEREUNDER THAT DOES NOT INVOLVE A THIRD PARTY CLAIM, THE
INDEMNITEE SHALL PROVIDE THE INDEMNITOR A WRITTEN NOTICE WITH RESPECT TO THE
DAMAGES.  IF THE INDEMNITOR DOES NOT NOTIFY THE INDEMNITEE WITHIN 30 CALENDAR
DAYS FROM ITS RECEIPT OF THE WRITTEN NOTICE OF DAMAGES THAT THE INDEMNITOR
DISPUTES THE DAMAGES, THE DAMAGES SPECIFIED BY THE INDEMNITEE IN THE CLAIM
NOTICE SHALL BE DEEMED A LIABILITY OF THE INDEMNITOR HEREUNDER.  IF THE
INDEMNITOR HAS TIMELY DISPUTED THE DAMAGES AS PROVIDED ABOVE, SUCH DISPUTE SHALL
BE RESOLVED SUBJECT TO THE PROVISIONS OF THIS AGREEMENT.


 


(C)                                  IF AN INDEMNITEE SHALL HAVE A THIRD PARTY
CLAIM ASSERTED AGAINST IT, THE INDEMNITEE SHALL PROVIDE THE INDEMNITOR WRITTEN
NOTICE OF THE DAMAGES RELATING TO THE THIRD PARTY CLAIM (A “THIRD PARTY CLAIM
NOTICE”).  WITHIN 15 BUSINESS DAYS FOLLOWING RECEIPT BY AN INDEMNITOR OF A THIRD
PARTY CLAIM NOTICE (THE “ELECTION PERIOD”), THE INDEMNITOR SHALL ADVISE THE
INDEMNITEE IN WRITING (I) WHETHER THE INDEMNITOR DISPUTES ITS POTENTIAL
LIABILITY TO THE INDEMNITEE UNDER THIS ARTICLE 11 WITH RESPECT TO THE THIRD
PARTY CLAIM AND (II) WHETHER THE INDEMNITOR ELECTS, AT ITS SOLE COST AND
EXPENSE, TO DEFEND THE INDEMNITEE AGAINST SUCH THIRD PARTY CLAIM.


 


(D)                                 IF THE INDEMNITOR NOTIFIES THE INDEMNITEE
WITHIN THE ELECTION PERIOD OF ITS ELECTION TO ASSUME THE DEFENSE OF THE THIRD
PARTY CLAIM IN ACCORDANCE WITH SECTION 11.8(C) ABOVE, THE INDEMNITOR SHALL HAVE
THE OBLIGATION TO DEFEND, AT ITS SOLE COST AND EXPENSE, THE THIRD PARTY CLAIM BY
ALL APPROPRIATE PROCEEDINGS, WHICH PROCEEDINGS SHALL BE PROSECUTED DILIGENTLY BY
THE INDEMNITOR TO A FINAL CONCLUSION OR SETTLED AT THE DISCRETION OF THE
INDEMNITOR IN ACCORDANCE WITH THIS SECTION 11.8(D); PROVIDED, THAT THE
INDEMNITOR SHALL NOT SETTLE OR COMPROMISE ANY SUCH THIRD PARTY CLAIM WITHOUT THE
PRIOR CONSENT OF THE INDEMNITEE (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED) UNLESS (I) THE TERMS OF SUCH COMPROMISE OR
SETTLEMENT REQUIRE NO MORE THAN THE PAYMENT OF MONEY (I.E. SUCH SETTLEMENT OR
COMPROMISE SHALL NOT REQUIRE THE ADMISSION OF WRONGDOING BY THE INDEMNITEE,
IMPOSE ANY OBLIGATIONS UPON THE INDEMNITEE OR DEPRIVE THE INDEMNITEE OF ANY
RIGHTS), (II) THE FULL AMOUNT OF SUCH MONETARY SETTLEMENT OR COMPROMISE WILL BE
PAID BY THE INDEMNITOR, AND (III) THE INDEMNITEE RECEIVES AS PART OF SUCH
SETTLEMENT OR COMPROMISE A LEGAL, BINDING AND ENFORCEABLE UNCONDITIONAL
SATISFACTION AND/OR RELEASE FROM ANY AND ALL FURTHER ACTIONS OR LIABILITIES
RELATING TO THE SUBJECT MATTER OF THE THIRD PARTY CLAIM.  THE INDEMNITOR SHALL
HAVE FULL CONTROL OF SUCH DEFENSE AND PROCEEDINGS, INCLUDING, SUBJECT TO THE
PRECEDING SENTENCE, ANY COMPROMISE OR SETTLEMENT THEREOF.  THE INDEMNITEE IS

 

64

--------------------------------------------------------------------------------


 


HEREBY AUTHORIZED TO FILE, DURING THE ELECTION PERIOD, ANY MOTION, ANSWER OR
OTHER PLEADINGS THAT THE INDEMNITEE SHALL, IN GOOD FAITH, DEEM NECESSARY OR
APPROPRIATE TO PROTECT ITS INTEREST OR THOSE OF THE INDEMNITOR AND NOT
PREJUDICIAL TO THE INDEMNITOR (IT BEING UNDERSTOOD AND AGREED THAT IF THE
INDEMNITEE TAKES ANY SUCH ACTION THAT IS PREJUDICIAL AND CONCLUSIVELY CAUSES A
FINAL ADJUDICATION ADVERSE TO THE INDEMNITOR, THE INDEMNITOR SHALL BE RELIEVED
OF ITS OBLIGATIONS HEREUNDER WITH RESPECT TO THE THIRD PARTY CLAIM TO THE EXTENT
SO ADJUDICATED).  IF REQUESTED BY THE INDEMNITOR, THE INDEMNITEE AGREES, AT THE
SOLE COST AND EXPENSE OF THE INDEMNITOR, TO COOPERATE WITH THE INDEMNITOR AND
ITS COUNSEL IN CONTESTING ANY THIRD PARTY CLAIMS, INCLUDING BY MAKING OF ANY
RELATED COUNTERCLAIM AGAINST THE PERSON ASSERTING THE THIRD PARTY CLAIM OR ANY
CROSS-COMPLAINT AGAINST ANY PERSON.  THE INDEMNITEE SHALL HAVE THE RIGHT TO
PARTICIPATE IN, BUT NOT CONTROL, ANY DEFENSE OR SETTLEMENT OF ANY THIRD PARTY
CLAIM CONTROLLED BY THE INDEMNITOR PURSUANT TO THIS SECTION 11.8(D), AND SHALL
BEAR ITS OWN COSTS AND EXPENSES WITH RESPECT TO ANY SUCH PARTICIPATION.


 


(E)                                  IF AN INDEMNITOR FAILS TO NOTIFY AN
INDEMNITEE WITHIN THE ELECTION PERIOD THAT THE INDEMNITOR ELECTS TO DEFEND THE
INDEMNITEE PURSUANT TO SECTION 11.8(C) OR IF THE INDEMNITOR FAILS TO DILIGENTLY
DEFEND OR SETTLE THE THIRD PARTY CLAIM OR TO PROSECUTE ANY APPROPRIATE
COUNTERCLAIM AGAINST THE PERSON MAKING THE THIRD PARTY CLAIM OR ANY
CROSS-COMPLAINT AGAINST ANY PERSON, OR IF THE INDEMNITEE REASONABLY OBJECTS TO
SUCH ELECTION ON THE GROUNDS THAT COUNSEL FOR SUCH INDEMNITEE CANNOT REPRESENT
BOTH THE INDEMNITOR AND THE INDEMNITEE BECAUSE SUCH REPRESENTATION WOULD BE
REASONABLY LIKELY TO RESULT IN A CONFLICT OF INTEREST, THEN THE INDEMNITEE SHALL
HAVE THE RIGHT BUT NOT THE OBLIGATION TO DEFEND, AT THE SOLE COST AND EXPENSE OF
THE INDEMNITOR (BUT ONLY IF THE INDEMNITEE ACTUALLY IS ENTITLED TO
INDEMNIFICATION HEREUNDER), THE THIRD PARTY CLAIM BY SUCH PROCEEDINGS DEEMED
REASONABLY APPROPRIATE BY THE INDEMNITEE AND ITS COUNSEL.  THE INDEMNITEE SHALL
HAVE FULL CONTROL OF SUCH DEFENSE AND PROCEEDINGS, INCLUDING ANY COMPROMISE OR
SETTLEMENT OF THE THIRD PARTY CLAIM; PROVIDED, THAT THE INDEMNITEE SHALL NOT
ENTER INTO ANY COMPROMISE OR SETTLEMENT OF SUCH THIRD PARTY CLAIM WITHOUT THE
INDEMNITOR’S CONSENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.  IF
REQUESTED BY THE INDEMNITEE, THE INDEMNITOR SHALL, AT THE SOLE COST AND EXPENSE
OF THE INDEMNITOR, COOPERATE WITH THE INDEMNITEE AND ITS COUNSEL IN CONTESTING
ANY THIRD PARTY CLAIM THAT THE INDEMNITEE IS CONTESTING, OR, IF APPROPRIATE AND
RELATED TO THE THIRD PARTY CLAIM IN QUESTION, IN MAKING ANY COUNTERCLAIM AGAINST
THE PERSON ASSERTING THE THIRD PARTY CLAIM OR ANY CROSS-COMPLAINT AGAINST ANY
PERSON.  NOTWITHSTANDING THE FOREGOING IN THIS SECTION 11.8(E), IF THE
INDEMNITOR HAS DELIVERED A WRITTEN NOTICE TO THE INDEMNITEE TO THE EFFECT THAT
THE INDEMNITOR DISPUTES ITS POTENTIAL LIABILITY TO THE INDEMNITEE UNDER THIS
ARTICLE 11 AND IF SUCH DISPUTE IS RESOLVED IN FAVOR OF THE INDEMNITOR, THE
INDEMNITOR SHALL NOT BE REQUIRED TO BEAR THE COSTS AND EXPENSES OF THE
INDEMNITEE’S DEFENSE PURSUANT TO THIS ARTICLE 11 OR OF THE INDEMNITOR’S
PARTICIPATION THEREIN AT THE INDEMNITEE’S REQUEST, AND THE INDEMNITEE SHALL
REIMBURSE THE INDEMNITOR IN FULL FOR ALL REASONABLE COSTS AND EXPENSES OF THE
INDEMNITOR IN CONNECTION WITH THE THIRD PARTY CLAIM, EXCLUDING, HOWEVER, ANY
LITIGATION WITH RESPECT TO ITS INDEMNITY OBLIGATION HEREUNDER.  THE INDEMNITOR
SHALL HAVE THE RIGHT TO PARTICIPATE IN, BUT NOT CONTROL, ANY DEFENSE OR
SETTLEMENT CONTROLLED BY THE INDEMNITEE PURSUANT TO THIS SECTION 11.8(E), AND
THE INDEMNITOR SHALL BEAR ITS OWN COSTS AND EXPENSES WITH RESPECT TO ANY SUCH
PARTICIPATION.


 


11.9                           PAYMENT


 


(A)                                  PAYMENTS OF ALL AMOUNTS OWING BY AN
INDEMNITOR AS A RESULT OF A THIRD PARTY CLAIM SHALL BE MADE WITHIN FIVE BUSINESS
DAYS AFTER THE EARLIER OF (I) THE SETTLEMENT OF THE

 

65

--------------------------------------------------------------------------------


 


THIRD PARTY CLAIM AND (II) THE EXPIRATION OF THE PERIOD OF APPEAL OF A FINAL
ADJUDICATION OF THE THIRD PARTY CLAIM.  PAYMENTS OF ALL AMOUNTS OWING BY AN
INDEMNITOR OTHER THAN AS A RESULT OF A THIRD PARTY CLAIM SHALL BE MADE WITHIN
FIVE BUSINESS DAYS AFTER THE LATER OF (I) 30 DAYS AFTER THE EXPIRATION OF THE
ELECTION PERIOD OR (II) IF CONTESTED THROUGH DISPUTE RESOLUTION PROCEEDINGS, THE
EXPIRATION OF THE PERIOD FOR APPEAL OF A FINAL ADJUDICATION OF THE INDEMNITOR’S
LIABILITY TO THE INDEMNITEE UNDER THIS AGREEMENT.  NOTWITHSTANDING THE
FOREGOING, IF THE INDEMNITOR HAS NOT CONTESTED ITS INDEMNITY OBLIGATIONS
HEREUNDER AND HAS NOT ELECTED TO ASSUME THE DEFENSE OF A THIRD PARTY CLAIM, THE
INDEMNITOR SHALL REIMBURSE (PROMPTLY AFTER THE RECEIPT OF EACH INVOICE THEREFOR)
THE INDEMNITEE FOR THE REASONABLE AND DOCUMENTED OUT-OF-POCKET COSTS AND
EXPENSES INCURRED BY THE INDEMNITEE IN CONTESTING THE THIRD PARTY CLAIM.


 


11.10                     NO SET-OFF


 

Neither Buyer nor any Seller shall have any right to setoff any Damages against
any payments to be made by either of them pursuant to this Agreement, any other
Transaction Agreement or otherwise.

 


11.11                     INSURANCE


 

The Indemnitor shall be subrogated to the rights of the Indemnitee in respect of
any insurance relating to Damages to the extent of any indemnification payments
made hereunder for such Damages.

 


11.12                     NO DUPLICATION


 

Any Liability for indemnification hereunder shall be determined without
duplication of recovery by reason of the state of facts giving rise to such
Liability constituting a breach of more than one representation, warranty,
covenant or agreement.

 


11.13                     REMEDIES


 


(A)                                  THE PARTIES AGREE THAT, EXCEPT AS PROVIDED
IN SECTION 13.5, THE SOLE AND EXCLUSIVE REMEDY OF ANY PARTY HERETO OR THEIR
RESPECTIVE AFFILIATES WITH RESPECT TO THIS AGREEMENT AND IN ANY OTHER AGREEMENT
DELIVERED BY ANY SELLER OR BUYER IN CONNECTION WITH THE CONTEMPLATED
TRANSACTIONS (COLLECTIVELY, THE “TRANSACTION AGREEMENTS”) OR ANY OTHER CLAIMS
RELATING TO THE BUSINESS, THE EVENTS GIVING RISE TO THIS AGREEMENT AND THE OTHER
TRANSACTION AGREEMENTS AND THE CONTEMPLATED TRANSACTIONS SHALL BE LIMITED TO THE
TERMINATION PROVISIONS SET FORTH IN ARTICLE 9 AND THE INDEMNIFICATION PROVISIONS
SET FORTH IN THIS ARTICLE 11, PROVIDED THAT THIS LIMITATION SHALL NOT APPLY IN
THE EVENT OF FRAUD; AND PROVIDED FURTHER THAT IF AN INDEMNITOR SHALL BREACH OR
THREATEN TO COMMIT A BREACH OF ANY OF ITS RESTRICTIVE COVENANTS SET FORTH IN
THIS AGREEMENT OR ANY OTHER TRANSACTION AGREEMENT (THE “RESTRICTIVE COVENANTS”),
ANY INDEMNITEE SHALL HAVE THE RIGHT IN ADDITION TO, AND NOT IN LIEU OF, ANY
OTHER RIGHTS AND REMEDIES AVAILABLE TO SUCH INDEMNITEE, UNDER LAW OR IN EQUITY,
TO HAVE THE RESTRICTIVE COVENANTS SPECIFICALLY ENFORCED BY ANY COURT, INCLUDING
THE RIGHT TO SEEK ENTRY AGAINST SUCH INDEMNITOR, ANY OF ITS AFFILIATES AND ANY
SHAREHOLDER, OFFICER, DIRECTOR, EMPLOYEE OF EACH OF THE FOREGOING OF RESTRAINING
ORDERS AND INJUNCTIONS (PRELIMINARY, MANDATORY, TEMPORARY AND PERMANENT) AGAINST
VIOLATIONS, THREATENED OR ACTUAL, AND WHETHER OR NOT THEN CONTINUING, OF THE
RESTRICTIVE COVENANTS, IT BEING ACKNOWLEDGED AND AGREED THAT MONEY DAMAGES WILL
NOT PROVIDE SUCH INDEMNITEE AN ADEQUATE REMEDY.

 

66

--------------------------------------------------------------------------------


 


(B)                                 THE PARTIES HERETO INTEND THAT, EVEN THOUGH
INDEMNIFICATION AND OTHER OBLIGATIONS APPEAR IN VARIOUS SECTIONS AND ARTICLES OF
THIS AGREEMENT, THE INDEMNIFICATION PROCEDURES AND LIMITATIONS CONTAINED IN THIS
ARTICLE 11 SHALL APPLY TO ALL INDEMNITY AND OTHER OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT, EXCEPT TO THE EXTENT EXPRESSLY EXCLUDED IN THIS ARTICLE
11.


 


11.14                     NO SPECIAL DAMAGES


 

IN NO EVENT SHALL ANY PARTY BE LIABLE UNDER THIS ARTICLE 11 OR OTHERWISE IN
RESPECT OF THIS AGREEMENT FOR EXEMPLARY, SPECIAL, PUNITIVE, INDIRECT, REMOTE,
SPECULATIVE OR CONSEQUENTIAL DAMAGES EXCEPT TO THE EXTENT ANY SUCH PARTY SUFFERS
SUCH DAMAGES TO AN UNAFFILIATED THIRD PARTY IN CONNECTION WITH A THIRD PARTY
CLAIM, IN WHICH EVENT SUCH DAMAGES SHALL BE RECOVERABLE.

 


11.15                     EXPRESS NEGLIGENCE


 

THE INDEMNITIES SET FORTH IN THIS ARTICLE 11 ARE INTENDED TO BE ENFORCEABLE
AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE THEREOF
NOTWITHSTANDING TEXAS EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE THAT
WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SIMPLE OR GROSS
NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE OR PASSIVE) OR OTHER FAULT OR
STRICT LIABILITY OF ANY OF THE INDEMNIFIED PARTIES.

 


12.                                 CONFIDENTIALITY


 


12.1                           DEFINITION OF CONFIDENTIAL INFORMATION


 


(A)                                  AS USED IN THIS ARTICLE 12, THE TERM
“CONFIDENTIAL INFORMATION” INCLUDES ANY AND ALL OF THE FOLLOWING INFORMATION OF
ANY SELLER OR BUYER THAT HAS BEEN OR MAY HEREAFTER BE DISCLOSED IN ANY FORM,
WHETHER IN WRITING, ORALLY, ELECTRONICALLY OR OTHERWISE, OR OTHERWISE MADE
AVAILABLE BY OBSERVATION, INSPECTION OR OTHERWISE BY EITHER PARTY (BUYER ON THE
ONE HAND OR SELLERS ON THE OTHER HAND) OR ITS REPRESENTATIVES (COLLECTIVELY, A
“DISCLOSING PARTY”) TO THE OTHER PARTY OR ITS REPRESENTATIVES (COLLECTIVELY, A
“RECEIVING PARTY”):


 

(I)                                     ALL INFORMATION THAT IS A TRADE SECRET
UNDER APPLICABLE TRADE SECRET OR OTHER LAW;

 

(II)                                  ALL INFORMATION CONCERNING PRODUCT
SPECIFICATIONS, DATA, KNOW-HOW, FORMULAE, COMPOSITIONS, PROCESSES, DESIGNS,
SKETCHES, PHOTOGRAPHS, GRAPHS, DRAWINGS, SAMPLES, INVENTIONS AND IDEAS, PAST,
CURRENT AND PLANNED RESEARCH AND DEVELOPMENT, CURRENT AND PLANNED MANUFACTURING
OR DISTRIBUTION METHODS AND PROCESSES, CUSTOMER LISTS, CURRENT AND ANTICIPATED
CUSTOMER REQUIREMENTS, PRICE LISTS, MARKET STUDIES, BUSINESS PLANS, COMPUTER
HARDWARE, SOFTWARE AND DATABASE TECHNOLOGIES, SYSTEMS, STRUCTURES AND
ARCHITECTURES;

 

67

--------------------------------------------------------------------------------


 

(III)                               ALL INFORMATION CONCERNING THE BUSINESS AND
AFFAIRS OF THE DISCLOSING PARTY (WHICH INCLUDES HISTORICAL AND CURRENT FINANCIAL
STATEMENTS, FINANCIAL PROJECTIONS AND BUDGETS, TAX RETURNS AND ACCOUNTANTS’
MATERIALS, HISTORICAL, CURRENT AND PROJECTED SALES, CAPITAL SPENDING BUDGETS AND
PLANS, BUSINESS PLANS, STRATEGIC PLANS, MARKETING AND ADVERTISING PLANS,
PUBLICATIONS, CLIENT AND CUSTOMER LISTS AND FILES, CONTRACTS, THE NAMES AND
BACKGROUNDS OF KEY PERSONNEL AND PERSONNEL TRAINING TECHNIQUES AND MATERIALS,
HOWEVER DOCUMENTED), AND ALL INFORMATION OBTAINED FROM REVIEW OF THE DISCLOSING
PARTY’S DOCUMENTS OR PROPERTY OR DISCUSSIONS WITH THE DISCLOSING PARTY
REGARDLESS OF THE FORM OF THE COMMUNICATION; AND

 

(IV)                              ALL NOTES, ANALYSES, COMPILATIONS, STUDIES,
SUMMARIES AND OTHER MATERIAL PREPARED BY THE RECEIVING PARTY TO THE EXTENT
CONTAINING OR BASED, IN WHOLE OR IN PART, UPON ANY INFORMATION INCLUDED IN THE
FOREGOING.

 


(B)                                 ANY TRADE SECRETS OF A DISCLOSING PARTY
SHALL ALSO BE ENTITLED TO ALL OF THE PROTECTIONS AND BENEFITS UNDER APPLICABLE
TRADE SECRET LAW AND ANY OTHER APPLICABLE LAW. IF ANY INFORMATION THAT A
DISCLOSING PARTY DEEMS TO BE A TRADE SECRET IS FOUND BY A COURT OF COMPETENT
JURISDICTION NOT TO BE A TRADE SECRET FOR PURPOSES OF THIS ARTICLE 12, SUCH
INFORMATION SHALL STILL BE CONSIDERED CONFIDENTIAL INFORMATION OF THAT
DISCLOSING PARTY FOR PURPOSES OF THIS ARTICLE 12 TO THE EXTENT INCLUDED WITHIN
THE DEFINITION.  IN THE CASE OF TRADE SECRETS, EACH DISCLOSING PARTY, HEREBY
WAIVES ANY REQUIREMENT THAT THE OTHER PARTY SUBMIT PROOF OF THE ECONOMIC VALUE
OF ANY TRADE SECRET OR POST A BOND OR OTHER SECURITY.


 


12.2                           RESTRICTED USE OF CONFIDENTIAL INFORMATION


 


(A)                                  EACH RECEIVING PARTY ACKNOWLEDGES THE
CONFIDENTIAL AND PROPRIETARY NATURE OF THE CONFIDENTIAL INFORMATION OF THE
DISCLOSING PARTY AND AGREES THAT SUCH CONFIDENTIAL INFORMATION (I) SHALL BE KEPT
CONFIDENTIAL BY THE RECEIVING PARTY; (II) SHALL NOT BE USED FOR ANY REASON OR
PURPOSE OTHER THAN TO EVALUATE AND CONSUMMATE THE CONTEMPLATED TRANSACTIONS; AND
(III) WITHOUT LIMITING THE FOREGOING, SHALL NOT BE DISCLOSED BY THE RECEIVING
PARTY TO ANY PERSON, EXCEPT IN EACH CASE AS OTHERWISE EXPRESSLY PERMITTED BY THE
TERMS OF THIS AGREEMENT OR WITH THE PRIOR WRITTEN CONSENT OF AN AUTHORIZED
REPRESENTATIVE OF SELLERS WITH RESPECT TO CONFIDENTIAL INFORMATION OF SELLERS
(EACH, A “SELLER CONTACT”) OR AN AUTHORIZED REPRESENTATIVE OF BUYER WITH RESPECT
TO CONFIDENTIAL INFORMATION OF BUYER (EACH, A “BUYER CONTACT”). EACH OF BUYER
AND SELLERS SHALL DISCLOSE THE CONFIDENTIAL INFORMATION OF THE OTHER PARTY ONLY
TO ITS REPRESENTATIVES WHO REQUIRE SUCH MATERIAL FOR THE PURPOSE OF EVALUATING
THE CONTEMPLATED TRANSACTIONS AND ARE INFORMED BY BUYER OR SELLERS, AS THE CASE
MAY BE, OF THE OBLIGATIONS OF THIS ARTICLE 12 WITH RESPECT TO SUCH INFORMATION. 
EACH OF BUYER AND SELLERS SHALL (A) ENFORCE THE TERMS OF THIS ARTICLE 12 AS TO
ITS RESPECTIVE REPRESENTATIVES; (B) TAKE SUCH ACTION TO THE EXTENT NECESSARY TO
CAUSE ITS REPRESENTATIVES TO COMPLY WITH THE TERMS AND CONDITIONS OF THIS
ARTICLE 12; AND (C) BE RESPONSIBLE AND LIABLE FOR ANY BREACH OF THE PROVISIONS
OF THIS ARTICLE 12 BY IT OR ITS REPRESENTATIVES.


 


(B)                                 UNLESS AND UNTIL THIS AGREEMENT IS
TERMINATED, SELLERS SHALL MAINTAIN AS CONFIDENTIAL ANY CONFIDENTIAL INFORMATION
(INCLUDING FOR THIS PURPOSE ANY INFORMATION OF SELLERS OF THE TYPE REFERRED TO
IN SECTIONS 12.1(A)(I), (II) AND (III), WHETHER OR NOT DISCLOSED TO BUYER) OF
SELLERS RELATING TO ANY OF THE ASSETS OR THE ASSUMED LIABILITIES.
NOTWITHSTANDING THE PRECEDING SENTENCE, SELLERS MAY USE ANY CONFIDENTIAL
INFORMATION OF SELLERS BEFORE THE CLOSING IN THE

 

68

--------------------------------------------------------------------------------


 


ORDINARY COURSE OF THE BUSINESS CONSISTENT WITH PAST PRACTICES IN CONNECTION
WITH THE TRANSACTIONS PERMITTED BY SECTION 6.2.


 


(C)                                  FROM AND AFTER THE CLOSING, THE PROVISIONS
OF SECTION 12.2(A) ABOVE SHALL NOT APPLY TO OR RESTRICT IN ANY MANNER BUYER’S
USE OF ANY CONFIDENTIAL INFORMATION OF SELLERS RELATING SOLELY TO ANY OF THE
ASSETS OR THE ASSUMED LIABILITIES AND NOT TO ANY EXCLUDED ASSET OR ASSUMED
LIABILITY.


 


12.3                           EXCEPTIONS


 

Sections 12.2(a) and (b) do not apply to that part of the Confidential
Information of a Disclosing Party that a Receiving Party demonstrates (a) was,
is or becomes generally available to the public other than as a result of a
breach by the Receiving Party or its Representatives of this Article 12 or the
confidentiality agreement entered into between Buyer and Parent; (b) was or is
developed by the Receiving Party independently of and without reference to any
Confidential Information of the Disclosing Party; or (c) was, is or becomes
available to the Receiving Party on a nonconfidential basis from a Third Party
not bound by a confidentiality agreement or any legal, fiduciary or other
obligation restricting disclosure. Sellers shall not disclose any Confidential
Information of Sellers relating to any of the Assets or the Assumed Liabilities
in reliance on the exceptions in clauses (b) or (c) above.

 


12.4                           LEGAL PROCEEDINGS


 

If a Receiving Party becomes compelled in any Proceeding or is requested by a
Governmental Body having regulatory jurisdiction over the Contemplated
Transactions to make any disclosure that is prohibited or otherwise constrained
by this Article 12, that Receiving Party shall provide the Disclosing Party with
prompt notice of such compulsion or request so that it may seek an appropriate
protective order or other appropriate remedy or waive compliance with the
provisions of this Article 12. In the absence of a protective order or other
remedy, the Receiving Party may disclose that portion (and only that portion) of
the Confidential Information of the Disclosing Party that, based upon advice of
the Receiving Party’s counsel, the Receiving Party is legally compelled to
disclose or that has been requested by such Governmental Body, provided,
however, that the Receiving Party shall use reasonable efforts to obtain
reliable assurance that confidential treatment will be accorded by any Person to
whom any Confidential Information is so disclosed. The provisions of this
Section 12.4 do not apply to any Proceedings between the parties to this
Agreement.  Notwithstanding anything to the contrary in this Article 12 or
elsewhere in this Agreement, any Seller may disclose any Confidential
Information to the extent it reasonably believes such disclosure is required to
comply with the requirements of any applicable Legal Requirement, including the
rules and regulations of the New York Stock Exchange.

 


12.5                           RETURN OR DESTRUCTION OF CONFIDENTIAL INFORMATION


 

If this Agreement is terminated, each Receiving Party shall (a) destroy all
Confidential Information of the Disclosing Party prepared or generated by the
Receiving Party without retaining a copy of any such material; (b) promptly
deliver to the Disclosing Party all other Confidential Information of the
Disclosing Party, together with all copies thereof, in the possession, custody
or control of the Receiving Party or, alternatively, with the written consent of
a Seller Contact or a

 

69

--------------------------------------------------------------------------------


 

Buyer Contact (whichever represents the Disclosing Party) destroy all such
Confidential Information; and (c) certify all such destruction in writing to the
Disclosing Party, provided, however, that the Receiving Party may retain a list
that contains general descriptions of the information it has returned or
destroyed to facilitate the resolution of any controversies after the Disclosing
Party’s Confidential Information is returned.

 


12.6                           ATTORNEY-CLIENT PRIVILEGE


 

The Disclosing Party is not waiving, and will not be deemed to have waived or
diminished, any of its attorney work product protections, attorney-client
privileges or similar protections and privileges as a result of disclosing its
Confidential Information (including Confidential Information related to pending
or threatened litigation) to the Receiving Party, regardless of whether the
Disclosing Party has asserted, or is or may be entitled to assert, such
privileges and protections. The parties (a) share a common legal and commercial
interest in all of the Disclosing Party’s Confidential Information that is
subject to such privileges and protections; (b) are or may become joint
defendants in Proceedings to which the Disclosing Party’s Confidential
Information covered by such protections and privileges relates; (c) intend that
such privileges and protections remain intact should either party become subject
to any actual or threatened Proceeding to which the Disclosing Party’s
Confidential Information covered by such protections and privileges relates; and
(d) intend that after the Closing the Receiving Party shall have the right to
assert such protections and privileges. No Receiving Party shall admit, claim or
contend, in Proceedings involving either party or otherwise, that any Disclosing
Party waived any of its attorney work-product protections, attorney-client
privileges or similar protections and privileges with respect to any
information, documents or other material not disclosed to a Receiving Party due
to the Disclosing Party disclosing its Confidential Information (including
Confidential Information related to pending or threatened litigation) to the
Receiving Party.

 


13.                                 GENERAL PROVISIONS


 


13.1                           EXPENSES


 

Except as otherwise provided in this Agreement, each party to this Agreement
will bear its respective fees and expenses incurred in connection with the
preparation, negotiation, execution and performance of this Agreement and the
Contemplated Transactions, including all fees and expenses of its
Representatives.  Buyer will pay all HSR Act filing fees. If this Agreement is
terminated, the obligation of each party to pay its own fees and expenses will
be subject to any rights of such party arising from a breach of this Agreement
by another party.

 


13.2                           PUBLIC ANNOUNCEMENTS


 

Except as may be required to comply with the requirements of any applicable
Legal Requirement or the rules and regulations of any stock exchange or national
market system upon which the securities of any Seller or Buyer are listed, no
party will issue any press release or other public announcement relating to the
subject matter of this Agreement or the Contemplated Transactions without the
prior approval (which approval will not be unreasonably withheld or delayed) of
the other party; provided, however, that, after the Closing, any Seller or Buyer
will be entitled to issue any such press release or make any such other public
announcement without

 

70

--------------------------------------------------------------------------------


 

obtaining such prior approval if it has previously provided a copy of the press
release or other public announcement to the other party for a reasonable period
of time for review and comment.

 


13.3                           NOTICES


 

All notices, Consents, waivers and other communications required or permitted by
this Agreement shall be in writing and shall be deemed given to a party when (a)
delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) sent by facsimile with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses, facsimile numbers and marked to the
attention of the person (by name or title) designated below (or to such other
address or facsimile number or person as a party may designate by notice to the
other parties):

 

Parent or any other
Seller:                                                       Stewart &
Stevenson Services, Inc.
2707 North Loop West, Suite 800
Houston, Texas 77008
Attention: General Counsel
Facsimile: (713) 868-2130
Confirm:   (713) 868-7700

 

with a mandatory copy to:                                                    
Fulbright & Jaworski L.L.P.
1301 McKinney, Suite 5100
Houston, Texas 77010-3095
Attention: Charles H. Still, Esq.
Facsimile: (713) 651-5246
Confirm:   (713) 651-5151

 

Buyer:                                                                                                                                                            
c/o Parman Capital Group, LLC
Attention: Hushang Ansary
1000 Louisiana, Suite 5900
Houston, Texas 77002
Facsimile:  713-659-3137
Confirm:  713-650-0071

 

with a mandatory copy to:                                                    
Jones Day
Attention: William F. Henze II
222 East 41st Street
New York, NY 10017
Facsimile: 212-755-7306
Confirm: 212-326-3939

 

71

--------------------------------------------------------------------------------


 


13.4                           DISPUTE RESOLUTION


 

In the event of any dispute or controversy (except for any dispute or
controversy arising out of (i) the allocation of related and personal property
Taxes that is to be resolved in accordance with Section 2.5 or (ii) the
calculation of Closing Net Asset Value that is to be resolved in accordance with
Section 2.11) arising out of or relating to this Agreement, or any matter
relating hereto or the Contemplated Transactions (the “Dispute”), the parties
shall first try to resolve the dispute by mutual agreement.  If the parties are
unable to resolve the Dispute by entering into a written settlement agreement
within 30 days following a party’s delivery of a written notice of a Dispute,
setting forth in reasonable detail the circumstances and basis for the Dispute
(“Notice of Dispute”), the Dispute shall be determined by binding arbitration in
accordance with the rules for commercial arbitration of the American Arbitration
Association then in effect (subject to any contrary provision in this
Agreement).  Judgment upon the award shall be final and may be entered in any
court having jurisdiction thereof.  The place of arbitration shall be Houston,
Texas.  The arbitrators shall determine the arbitrability of any and all
Disputes arising out of or related to this Agreement, including the existence,
validity, and scope of this agreement to arbitrate.  The arbitrator(s) shall be
qualified by education, experience, or training to decide the matters in the
Dispute.  The arbitrator(s) shall apply any statutes of limitations applicable
under Texas law to the claims and defenses asserted in the Dispute Delivery of
the Notice of Dispute shall toll the running of any applicable statutes of
limitations.  Notwithstanding the foregoing, in the event that a Dispute
requires emergency relief before the matter may be resolved pursuant to the
arbitration provisions provided herein, the provisions of this Section 13.4
shall not prohibit an action for injunctive or other forms of ancillary relief
or a writ of mandamus filed in connection with such Dispute; provided, however,
the arbitration provisions provided herein shall still govern the resolution of
the Dispute.

 

All negotiations and any arbitration relating to a Dispute, including any Notice
of Dispute, settlement, arbitral award, decision, or order, documents exchanged
or produced, and any briefs or other documents prepared for the arbitration, are
confidential and may not be disclosed by any party, their employees, officers,
directors, counsel, consultants, and expert witnesses, except to the extent
necessary to enforce any settlement agreement or arbitration award, to enforce
rights of a party, as required by law or regulation, or for a bona fide business
purpose, such as disclosure to accountants, shareholders, or third-party
purchasers; provided, however, that breach of this confidentiality provision
shall not void any settlement or award.

 


13.5                           ENFORCEMENT OF AGREEMENT


 


(A)                                  EACH SELLER ACKNOWLEDGES AND AGREES THAT
BUYER WOULD BE IRREPARABLY DAMAGED IF ANY OF THE PROVISIONS OF THIS AGREEMENT
ARE NOT PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS AND THAT ANY BREACH OF
THIS AGREEMENT BY SUCH SELLER COULD NOT BE ADEQUATELY COMPENSATED IN ALL CASES
BY MONETARY DAMAGES ALONE. ACCORDINGLY, IN ADDITION TO ANY OTHER RIGHT OR REMEDY
TO WHICH BUYER MAY BE ENTITLED, AT LAW OR IN EQUITY, IT SHALL BE ENTITLED TO
ENFORCE ANY PROVISION OF THIS AGREEMENT BY A DECREE OF SPECIFIC PERFORMANCE AND
TO TEMPORARY, PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF TO PREVENT BREACHES OR
THREATENED BREACHES OF ANY OF THE PROVISIONS OF THIS AGREEMENT, WITHOUT POSTING
ANY BOND OR OTHER UNDERTAKING.


 


(B)                                 BUYER ACKNOWLEDGES AND AGREES THAT SELLERS
WOULD BE IRREPARABLY DAMAGED IF ANY OF THE PROVISIONS OF THIS AGREEMENT ARE NOT
PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS AND THAT ANY BREACH OF THIS
AGREEMENT BY BUYER COULD NOT BE ADEQUATELY COMPENSATED IN ALL

 

72

--------------------------------------------------------------------------------


 


CASES BY MONETARY DAMAGES ALONE. ACCORDINGLY, IN ADDITION TO ANY OTHER RIGHT OR
REMEDY TO WHICH ANY SELLER MAY BE ENTITLED, AT LAW OR IN EQUITY, IT SHALL BE
ENTITLED TO ENFORCE ANY PROVISION OF THIS AGREEMENT BY A DECREE OF SPECIFIC
PERFORMANCE AND TO TEMPORARY, PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF TO
PREVENT BREACHES OR THREATENED BREACHES OF ANY OF THE PROVISIONS OF THIS
AGREEMENT, WITHOUT POSTING ANY BOND OR OTHER UNDERTAKING.


 


13.6                           WAIVER; REMEDIES CUMULATIVE


 

The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither any failure nor any delay by any party in exercising any
right, power or privilege under this Agreement or any of the documents referred
to in this Agreement will operate as a waiver of such right, power or privilege,
and no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege or the
exercise of any other right, power or privilege. To the maximum extent permitted
by applicable law, (a) no claim or right arising out of this Agreement or any of
the documents referred to in this Agreement can be discharged by one party, in
whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the other party; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of that party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.

 


13.7                           ENTIRE AGREEMENT AND MODIFICATION


 

This Agreement supersedes all prior agreements, whether written or oral, between
the parties with respect to its subject matter (including any letter of intent,
exclusivity agreement and any confidentiality agreement between Buyer and any
one or more of the Sellers) and constitutes (along with the Seller Disclosure
Letter, the Buyer Disclosure Letter, the Exhibits and other documents delivered
pursuant to this Agreement) a complete and exclusive statement of the terms of
the agreement between the parties with respect to its subject matter.  Except as
otherwise provided in Section 5.6 of this Agreement and the second sentence of
Section 3.17(d), none of this Agreement, the Seller Disclosure Letter or the
Buyer Disclosure Letter may be amended, supplemented, or otherwise modified
except by a written agreement executed by the party to be charged with the
amendment.

 


13.8                           ASSIGNMENTS, SUCCESSORS AND NO THIRD PARTY RIGHTS


 

No party may assign any of its rights or delegate any of its obligations under
this Agreement without the prior written consent of the other parties; provided,
however that Buyer may assign its rights or delegate its obligations hereunder
to any Person that is directly or indirectly controlled by him, and upon the
later of any such Assignment or the payment of the Purchase Price (including the
Adjustment Amount) be released from all obligations under this Agreement. 
Subject to the preceding sentence, this Agreement will apply to, be binding in
all respects upon and inure to the benefit of the successors and permitted
assigns of the parties.  Except such rights as shall inure to a successor or
permitted assignee pursuant to this Section 13.8, nothing expressed or referred
to in this Agreement will be construed to give any Person other than the parties
to this Agreement any legal or equitable right, remedy or claim under or with
respect to this Agreement or any provision

 

73

--------------------------------------------------------------------------------


 

of this Agreement, including, with respect to any Transferred Employee or legal
representative thereof, any right to employment for any specified period or of
any nature or kind whatsoever.

 


13.9                           SEVERABILITY


 

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 


13.10                     CONSTRUCTION


 

The headings of Articles and Sections in this Agreement are provided for
convenience only and will not affect its construction or interpretation. All
references to “Articles,” and “Sections” refer to the corresponding Articles and
Sections of this Agreement, the Seller Disclosure Letter and the Buyer
Disclosure Letter.

 


13.11                     TIME OF ESSENCE


 

With regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.

 


13.12                     GOVERNING LAW


 

Except as set forth in the next sentence, this Agreement will be governed by and
construed under, and any Dispute determined in accordance with, the laws of the
State of Texas without regard to conflicts-of-laws principles that would require
the application of any other law.

 


13.13                     EXECUTION OF AGREEMENT


 

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement. The exchange
of copies of this Agreement and of signature pages by facsimile transmission
shall constitute effective execution and delivery of this Agreement as to the
parties and may be used in lieu of the original Agreement for all purposes.
Signatures of the parties transmitted by facsimile shall be deemed to be their
original signatures for all purposes.

 

74

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

Hushang Ansary

 

 

 

 

 

By

 /s/ Hushang Ansary

 

 

 

 

 

 

Stewart & Stevenson Services, Inc.

 

 

 

 

 

By

 /s/ Max L. Lukens

 

 

Name: Max L. Lukens

 

Title: President and Chief Executive Officer

 

 

 

 

 

IPSC Co. Inc.

 

 

 

 

 

By

 /s/ Carl B. King

 

 

Name: Carl B. King

 

Title: Vice President and Secretary

 

 

 

 

 

Stewart & Stevenson Holdings, Inc.

 

 

 

 

 

By

 /s/ Don Mueller

 

 

Name: Don Mueller

 

Title: President

 

 

 

 

 

Stewart & Stevenson De Las Americas, Inc.

 

 

 

 

 

By

 /s/ Carl B. King

 

 

Name: Carl B. King

 

Title: Vice President and Secretary

 

 

 

 

 

Stewart & Stevenson International, Inc.

 

 

 

 

 

By

 /s/ Carl B. King

 

 

Name: Carl B. King

 

Title: Vice President and Secretary

 

75

--------------------------------------------------------------------------------


 

 

Stewart & Stevenson Power, Inc.

 

 

 

 

 

By

 /s/ Carl B. King

 

 

Name: Carl B. King

 

Title:  Vice President and Secretary

 

 

 

 

 

S&S Trust

 

 

 

 

 

By

 /s/ Don Mueller

 

 

Name: Don Mueller

 

Title: President

 

76

--------------------------------------------------------------------------------


 

Schedules are omitted in accordance with Item 601(b)(2) of Regulation S-K.
Schedules will be provided by the Company to the Securities and Exchange
Commission upon request.

 

77

--------------------------------------------------------------------------------